Exhibit 10.1

 

Execution Version

 

 

 

 

$575,000,000

 

CREDIT AGREEMENT

 

among

 

B&G FOODS, INC.,
as Borrower

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

and

 

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE SECURITIES (USA) LLC,

BARCLAYS CAPITAL

and

RBC CAPITAL MARKETS,
as Joint Lead Arrangers and Joint Bookrunners,

 

BARCLAYS CAPITAL and RBS CITIZENS, N.A.,
as Co-Syndication Agents,

 

and

 

ROYAL BANK OF CANADA,
as Documentation Agent

 

Dated as of November 30, 2011

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

SECTION 1.   DEFINITIONS

2

1.1   Defined Terms

2

1.2   Other Definitional Provisions

35

1.3   Pro Forma Basis

36

 

 

SECTION 2.   AMOUNT AND TERMS OF COMMITMENTS; LETTERS OF CREDIT

37

2.1   Term Loan Commitments

37

2.2   Procedure for Term Loan Borrowings

38

2.3   Repayment of Term Loans

38

2.4   Revolving Credit Commitments

41

2.5   Procedure for Borrowing Revolving Credit Loans

42

2.6   Repayment of Loans; Evidence of Debt

42

2.7   Commitment Fees, Other Fees

43

2.8   Termination or Reduction of Revolving Credit Commitments

43

2.9   Optional Prepayments

44

2.10   Mandatory Prepayments

44

2.11   Conversion and Continuation Options

46

2.12   Minimum Amounts and Maximum Number of Eurodollar Tranches

46

2.13   Interest Rates and Payment Dates

46

2.14   Computation of Interest and Fees

47

2.15   Inability to Determine Interest Rate

47

2.16   Pro Rata Treatment and Payments

48

2.17   Requirements of Law

49

2.18   Taxes

51

2.19   Indemnity

53

2.20   Illegality

54

2.21   Change of Lending Office

54

2.22   Substitution of Lenders

54

2.23   L/C Commitment

55

2.24   Procedure for Issuance of Letter of Credit

56

2.25   Fees and Other Charges

56

2.26   L/C Participations

56

2.27   Reimbursement Obligation of the Borrower

58

2.28   Obligations Absolute

58

2.29   Letter of Credit Payments

58

2.30   Applications

59

 

ii

--------------------------------------------------------------------------------


 

2.31   Defaulting Lenders

59

2.32   Incremental Term Loans

62

 

 

SECTION 3.   REPRESENTATIONS AND WARRANTIES

65

3.1   Financial Condition

65

3.2   No Change

66

3.3   Corporate Existence; Compliance with Law

66

3.4   Corporate Power; Authorization; Enforceable Obligations

66

3.5   No Legal Bar

67

3.6   No Material Litigation

67

3.7   No Default

67

3.8   Ownership of Property; Liens

67

3.9   Intellectual Property

67

3.10   Taxes

68

3.11   Federal Regulations

68

3.12   Labor Matters

68

3.13   ERISA

68

3.14   Investment Company Act; Other Regulations

68

3.15   Subsidiaries

69

3.16   Use of Proceeds

69

3.17   Environmental Matters

69

3.18   Accuracy of Information, etc.

70

3.19   Security Documents

70

3.20   Solvency

71

3.21   Sanctioned Persons and Anti-Money Laundering

71

3.22   Acquisition Documentation

71

 

 

SECTION 4.   CONDITIONS PRECEDENT

71

4.1   Conditions to Initial Extension of Credit

71

4.2   Conditions to Each Extension of Credit

74

 

 

SECTION 5.   AFFIRMATIVE COVENANTS

75

5.1   Financial Statements

75

5.2   Certificates; Other Information

75

5.3   Payment of Obligations

77

5.4   Conduct of Business and Maintenance of Existence, etc.

77

5.5   Maintenance of Property; Insurance

77

5.6   Inspection of Property; Books and Records; Discussions

77

5.7   Notices

77

5.8   Environmental Laws

78

 

iii

--------------------------------------------------------------------------------


 

5.9   Additional Collateral, etc.

78

5.10   Further Assurances

80

5.11   Ratings

80

 

 

SECTION 6.   NEGATIVE COVENANTS

80

6.1   Financial Condition Covenants

81

6.2   Limitation on Indebtedness

82

6.3   Limitation on Liens

84

6.4   Limitation on Fundamental Changes

86

6.5   Limitation on Disposition of Property

86

6.6   Limitation on Restricted Payments

87

6.7   Limitation on Capital Expenditures

88

6.8   Limitation on Investments

88

6.9   Limitation on Optional Payments and Modifications of Debt Instruments,
etc.

90

6.10   Limitation on Transactions with Affiliates

90

6.11   Limitation on Sales and Leasebacks

91

6.12   Limitation on Changes in Fiscal Periods

91

6.13   Limitation on Negative Pledge Clauses

91

6.14   Limitation on Restrictions on Subsidiary Distributions

92

6.15   Limitation on Lines of Business

92

 

 

SECTION 7.   EVENTS OF DEFAULT

92

 

 

SECTION 8.   THE AGENTS; THE ARRANGERS

95

8.1   Appointment

95

8.2   Delegation of Duties

96

8.3   Exculpatory Provisions

96

8.4   Reliance by Administrative Agent

97

8.5   Notice of Default

98

8.6   Non-Reliance on Agents and Other Lenders

98

8.7   Indemnification

98

8.8   Administrative Agent in Its Individual Capacity

99

8.9   Successor Agents

99

8.10   Authorization to Release Liens; Other Actions Relating to Security
Documents

100

8.11   The Arrangers; the Co-Syndication Agents; the Documentation Agent

100

8.12   Certain Proceedings

101

8.13   Withholding Taxes

101

 

iv

--------------------------------------------------------------------------------


 

SECTION 9.   MISCELLANEOUS

101

9.1   Amendments and Waivers

101

9.2   Notices

103

9.3   No Waiver; Cumulative Remedies

106

9.4   Survival of Representations and Warranties

106

9.5   Payment of Expenses

107

9.6   Successors and Assigns; Participations and Assignments

109

9.7   Adjustments; Set-off

113

9.8   Counterparts

114

9.9   Severability

115

9.10   Integration

115

9.11   GOVERNING LAW

115

9.12   Submission To Jurisdiction; Waivers

116

9.13   No Fiduciary Duty

116

9.14   Confidentiality

117

9.15   Release of Collateral Security and Guarantee Obligations

118

9.16   Accounting Changes

119

9.17   Delivery of Lender Addenda

119

9.18   WAIVERS OF JURY TRIAL

119

9.19   Lender Action

120

9.20   USA PATRIOT Act Notice

120

9.21   Loan Modification Offers

120

9.22   Usury Savings Clause

123

 

v

--------------------------------------------------------------------------------


 

SCHEDULES:

 

1.1

Existing Letters of Credit

3.4

Consents, Authorizations, Filings and Notices

3.9

Intellectual Property Claims

3.15

Subsidiaries

3.19(a)-1

UCC Filing Jurisdictions

3.19(a)-2

UCC Financing Statements to Remain on File

6.2(d)

Existing Indebtedness

6.3(f)

Existing Liens

6.10

Transactions with Affiliates

 

 

EXHIBITS:

 

 

 

A

Form of Guarantee and Collateral Agreement

B

Form of Compliance Certificate

C

Form of Closing Date Certificate

D

Form of Assignment and Assumption

E

Form of Legal Opinion of Dechert LLP

F-1

Form of Revolving Credit Note

F-2

Form of Tranche A Term Note

F-3

Form of Tranche B Term Note

G

Form of Lender Addendum

H-1

Form of U.S. Tax Compliance Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

H-2

Form of U.S. Tax Compliance Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

H-3

Form of U.S. Tax Compliance Certificate (For Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes)

H-4

Form of U.S. Tax Compliance Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of November 30, 2011 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, this
“Agreement”), among B&G FOODS, INC., a Delaware corporation (the “Borrower”),
the several banks and other financial institutions or entities from time to time
party hereto as lenders (the “Lenders”) and CREDIT SUISSE AG, as administrative
agent for the Lenders (in such capacity, together with its successors and
permitted assigns in such capacity, the “Administrative Agent”) and collateral
agent for the Secured Parties (in such capacity, together with its successors
and permitted assigns in such capacity, the “Collateral Agent”), with CREDIT
SUISSE SECURITIES (USA) LLC, BARCLAYS CAPITAL, the investment banking division
of Barclays Bank PLC, and RBC CAPITAL MARKETS, as joint lead arrangers and joint
bookrunners (collectively, in such capacities, the “Arrangers”), BARCLAYS
CAPITAL and RBS CITIZENS, N.A., as co-syndication agents (collectively, in such
capacities, the “Co-Syndication Agents”), and ROYAL BANK OF CANADA, as
documentation agent (in such capacity, the “Documentation Agent”).

 

RECITALS:

 

WHEREAS, the Borrower is party to the Acquisition Agreement, pursuant to which
B&G Foods North America, Inc., a Delaware corporation and a wholly owned
Subsidiary of the Borrower (“B&GNA”), intends to acquire (the “Acquisition”)
from Conopco, Inc. (the “Seller”) substantially all of the assets comprising the
Culver Specialty Brands business, including the “Transferred Assets” and
“Assumed Liabilities” under and as defined in the Acquisition Agreement (the
“Acquired Business”), with the Seller receiving the Acquisition Consideration;

 

WHEREAS, in connection with the Acquisition, the Borrower has requested the
Lenders to extend credit in the form of (a) Tranche A Term Loans on the Closing
Date, in an aggregate principal amount of $150,000,000, (b) Tranche B Term Loans
on the Closing Date, in an aggregate principal amount of $225,000,000, and
(c) Revolving Loans at any time after the Closing Date and from time to time
prior to the Revolving Credit Termination Date, in an aggregate principal amount
at any time outstanding not in excess of $200,000,000.  The Borrower has
requested the Issuing Lender to issue Letters of Credit, in an aggregate face
amount at any time outstanding not in excess of the L/C Commitment to be used by
the Borrower for general corporate purposes.  The proceeds of the Term Loans are
to be used solely (i) first, to refinance in full the Existing Debt and, in
connection therewith, terminate all commitments in respect thereof and discharge
and release all guarantees and collateral therefor (collectively, the
“Refinancing”), and (ii) thereafter, (A) to pay the Acquisition Consideration
and (B) to pay costs and expenses incurred in connection with the Transactions. 
The proceeds of the Revolving Loans are to be used solely by the Borrower for
(x) Permitted Acquisitions and (y) general corporate purposes;

 

WHEREAS, the Borrower and each Subsidiary Guarantor desires to secure all of the
Obligations under the Loan Documents by granting to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in and Lien upon the
Collateral of the Borrower and each such Subsidiary Guarantor, respectively,
subject to the limitations described herein and the Security Documents; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Lenders are willing to extend such credit to the Borrower, and the
Issuing Lender is willing to issue Letters of Credit for the account of the
Borrower, in each case on the terms and subject to the conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the above premises and the agreements
hereinafter set forth, the parties hereto hereby agree as follows:

 

SECTION 1.  DEFINITIONS

 

1.1   Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

“Acquired Business”:  as defined in the recitals hereto.

 

“Acquired Business Material Adverse Effect”:  any change, effect, event or
occurrence that, individually or when taken together with all other such
changes, effects, events or occurrences, is materially adverse to, or has a
material adverse effect on the business, financial condition or results of
operations of the Acquired Business, taken as a whole; provided that “Acquired
Business Material Adverse Effect” shall exclude any effects to the extent
resulting from (a) changes in the United States or foreign economies in general
to the extent not disproportionately affecting the Acquired Business,
(b) changes in industries relating to the Acquired Business in general to the
extent not disproportionately affecting the Acquired Business, (c) the
announcement by the Seller of its intention to sell the Acquired Business or
(d) the execution of the Acquisition Agreement (including the identity of the
purchaser thereunder) or any of the Ancillary Agreements (as defined in the
Acquisition Agreement as in effect on the execution date hereof) and the
consummation of the transactions contemplated thereby.

 

“Acquisition”:  as defined in the recitals hereto.

 

“Acquisition Agreement”:  the Asset Purchase Agreement, dated as of October 28,
2011, between the Seller, B&GNA and the Borrower.

 

“Acquisition Consideration”:  cash consideration in the amount of $325,000,000
payable by B&GNA or its designated Affiliate to the Seller pursuant to the
Acquisition Agreement, subject to adjustment as set forth in the Acquisition
Agreement as in effect on the execution date thereof and as may be amended to
the extent permitted under Section 4.1(p).

 

“Acquisition Documentation”:  the Acquisition Agreement, all ancillary
agreements and other documents entered into by the Borrower or any of its
Subsidiaries in connection with the Acquisition, as the same may be amended,
restated, amended and restated, supplemented, replaced or otherwise modified
from time to time in accordance with this Agreement.

 

“Adjusted Excess Cash Flow”:  with respect to any specified Person for any
period, the Excess Cash Flow of such Person for such period minus an amount
equal to the lesser of (a) 60% of Free Cash Flow of such Person for such period
and (b) the actual amount of Restricted Payments on the Borrower’s common stock
paid in cash during such period in accordance with Section 6.6(b).

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent”:  as defined in the preamble hereto.

 

“Affiliate”:  as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise.

 

“Agents”:  the collective reference to the Administrative Agent and the
Collateral Agent.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the sum of (a) the aggregate then unpaid principal amount of such Lender’s
Tranche A Term Loans, (b) the aggregate then unpaid principal amount of such
Lender’s Tranche B Term Loans and (c) the amount of such Lender’s Revolving
Credit Commitment then in effect or, if the Revolving Credit Commitments have
been terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.

 

“Agreement”:  as defined in the preamble hereto.

 

“Alternative Currency”:  any currency which as of the time of any issuance or
renewal, as applicable, of a Permitted Foreign Currency Letter of Credit is
freely tradeable and convertible into Dollars and has been approved as an
“Alternative Currency” for the purposes of this Agreement by the Foreign
Currency L/C Issuing Lender.

 

“Applicable Margin”:  (a) with respect to the Tranche B Term Loans, 2.50% in the
case of Base Rate Loans and 3.50% in the case of Eurodollar Loans, (b) with
respect to the Revolving Credit Loans and the Tranche A Term Loans, (i) from the
Closing Date until the date of delivery of the Compliance Certificate and the
financial statements for the period ending June 30, 2012, 2.00% in the case of
Base Rate Loans and 3.00% in the case of Eurodollar Loans, and (ii) thereafter,
a percentage per annum determined by reference to the Consolidated Leverage
Ratio in effect from time to time as set forth below:

 

Consolidated
Leverage Ratio

 

Applicable Margin for
Tranche A Term Loans and
Revolving Loans that are Base
Rate Loans

 

Applicable Margin for
Tranche A Term Loans and
Revolving Loans that are
Eurodollar Loans

 

> 4.00:1.00

 

2.00

%

3.00

%

< 4.00:1.00
> 3.50:1.00

 

1.75

%

2.75

%

< 3.50:1.00

 

1.50

%

2.50

%

 

(c) with respect to Other Term Loans, the margin to be added to the Base Rate or
Eurodollar Rate, as the case may be, as agreed upon by the Borrower and the
Lender or Lenders providing

 

3

--------------------------------------------------------------------------------


 

the Incremental Term Loan Commitment relating thereto as provided in
Section 2.32, (d) with respect to Extended Term Loans, such percentage as shall
be agreed to by the Borrower and the applicable Extending Term Lenders as shown
in the applicable Loan Modification Offer, and (e) with respect to any Extended
Revolving Credit Commitment, such percentage as shall be agreed to by the
Borrower and the applicable Revolving Credit Lenders pursuant to the applicable
Revolving Extension Notice.

 

No change in the Applicable Margin shall be effective until three Business Days
after the date on which the Administrative Agent shall have received the
applicable financial statements and a Compliance Certificate pursuant to
Section 5.2(a) calculating the Consolidated Leverage Ratio.  At any time the
Borrower has not submitted to the Administrative Agent the applicable
information as and when required under Section 5.1, the Applicable Margin shall
be determined as if the Consolidated Leverage Ratio were in excess of
4.00:1.00.  Within one Business Day of receipt of the applicable information
under Section 5.1, the Administrative Agent shall give each Lender telefacsimile
or telephonic notice (confirmed in writing) of the Applicable Margin in effect
from such date.  In the event that any financial statement or certificate
delivered pursuant to Section 5.1 or 5.2(a) is shown to be inaccurate (at a time
when this Agreement is in effect and unpaid Obligations under this Agreement are
outstanding (other than contingent obligations in respect of which no assertion
of liability (whether oral or written) and no claim or demand for payment
(whether oral or written) has been made (and, in the case of Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(x) the Borrower shall immediately deliver to the Administrative Agent a correct
certificate required by Section 5.2(a) for such Applicable Period and (y) the
Borrower shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period.  Nothing in this paragraph shall limit the right of the
Administrative Agent or any Lender under Section 2.13(c) or Section 7.

 

“Application”:   an application, in such form as the applicable Issuing Lender
may specify from time to time, requesting such Issuing Lender to open a Letter
of Credit.

 

“Approved Fund”:  with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“Arrangers”:  as defined in the preamble hereto.

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (a), (b), (c),
(d) or (g) of Section 6.5) which yields gross proceeds to the Borrower or any of
its Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$10,000,000.

 

“Assignee”:  as defined in Section 9.6(d).

 

4

--------------------------------------------------------------------------------


 

“Assignment and Assumption”:  each Assignment and Assumption, substantially in
the form of Exhibit D, executed and delivered pursuant to Section 9.6.

 

“Assignor”:  as defined in Section 9.6(d).

 

“Attributable Debt”:  in respect of a sale and leaseback transaction, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended.  Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP; provided, however, that
if such sale and leaseback transaction results in a Capital Lease Obligation,
the amount of Attributable Debt represented thereby will be determined in
accordance with the definition of “Capital Lease Obligations.”

 

“Available Amount”:  at any time, the sum of (a) $40,000,000 plus (b) an amount
(which amount shall not be less than zero) equal to (i) the cumulative amount of
Adjusted Excess Cash Flow of the Borrower and its Subsidiaries for the Available
Amount Reference Period minus (ii) the portion of such Adjusted Excess Cash Flow
that has been (or is required to be) applied to the prepayment of Loans in
accordance with Section 2.10(c) (without giving effect to any voluntary
prepayments of Loans reducing the amount required to prepay the Loans pursuant
to Section 2.10(c)), plus (c) the amount of Net Cash Proceeds received by the
Borrower from the issuance of Capital Stock (other than Disqualified Stock and
other than Capital Stock issued to any directors, officers or employees pursuant
to compensation arrangements) of the Borrower (or capital contributions in
respect thereof) after the Closing Date, but only to the extent such Net Cash
Proceeds are not otherwise applied to build the basket under clause (i) of the
definition of “Permitted Acquisition” or under Section 6.8(o), plus (d) an
amount equal to any return (including dividends, interest, distributions,
returns of principal and profits on sale) received by the Borrower or any of the
Borrower’s Subsidiaries in cash in respect of any Investments made using the
Available Amount pursuant to Section 6.8(n) for the Available Amount Reference
Period; provided that such amount may not exceed the original Investment made
using the Available Amount pursuant to Section 6.8(n) for the Available Amount
Reference Period, minus (e) the aggregate amount of Restricted Payments made
pursuant to Section 6.6(b)(ii) for the Available Amount Reference Period, minus
(f) the aggregate amount of Investments made using the Available Amount pursuant
to Section 6.8(n) for the Available Amount Reference Period, minus (g) the
aggregate amount of Capital Expenditures made using the Available Amount
pursuant to Section 6.7(b) for the Available Amount Reference Period, minus
(h) the aggregate amount of any refinancing, repayment, redemption, repurchase,
retirement or other acquisition for consideration of Indebtedness made with the
proceeds of the Available Amount pursuant to Section 6.9(a)(C) for the Available
Amount Reference Period.

 

“Available Amount Reference Period”:  the period commencing on the Closing Date
and ending on the last day of the most recent fiscal year for which financial
statements required to be delivered pursuant to Section 5.1(a), and the related
certificate required to be delivered pursuant to Section 5.2(a), have been
received by the Administrative Agent.

 

5

--------------------------------------------------------------------------------


 

“Available Revolving Credit Commitment”:  as to any Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Credit
Commitment then in effect over (b) such Lender’s Revolving Extensions of Credit
then outstanding.

 

“B&GNA”:  as defined in the recitals hereto.

 

“Base Rate”:  for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day,  (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1.00% and (c) the Eurodollar Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, for the avoidance
of doubt, the Eurodollar Rate for any day shall be based on the rate determined
on such day at approximately 11 a.m. (London time) by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized vendor for the
purpose of displaying such rates) on such day.  If the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to such inability no longer exist. 
Any change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Rate shall be effective on the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Rate, as the case may be.  For purposes hereof:  “Prime Rate” shall
mean the rate of interest per annum announced from time to time by Credit Suisse
AG (or any successor to Credit Suisse in its capacity as Administrative Agent)
as its prime commercial lending rate in effect at its principal office in New
York City.  The prime rate is a rate set by Credit Suisse AG based upon various
factors including Credit Suisse AG’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such rate.

 

“Base Rate Loans”:  Loans for which the applicable rate of interest is based
upon the Base Rate.

 

“Benefited Lender”:  as defined in Section 9.7.

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrower Materials”:  as defined in Section 9.2.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business Day”:  (i) for all purposes other than as covered by clause
(ii) below, a day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to close and (ii) with
respect to all notices and determinations

 

6

--------------------------------------------------------------------------------


 

in connection with, and payments of principal and interest on, Eurodollar Loans,
any day which is a Business Day described in clause (i) and which is also a day
for trading by and between banks in Dollar deposits in the interbank eurodollar
market.

 

“Calculation Date”:  with respect to each Permitted Foreign Currency Letter of
Credit, during the period that such Permitted Foreign Currency Letter of Credit
is outstanding (i) the last Business Day of each Fiscal Quarter, (ii) the date
on which such Permitted Foreign Currency Letter of Credit is to be issued or
renewed by the Foreign Currency L/C Issuing Lender, and (iii) the date on which
any draft presented under such Permitted Foreign Currency Letter of Credit is
paid by the Foreign Currency L/C Issuing Lender.

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries but excluding
(a) expenditures financed with (i) the Net Cash Proceeds from any Reinvestment
Event or (ii) the proceeds of a Revolving Loan in the amount of Net Cash
Proceeds of any Reinvestment Event that were previously used to reduce the
amount of the Revolving Loans; (b) expenditures made in cash to fund the
purchase price for assets acquired in Permitted Acquisitions or incurred by the
Person acquired in the Permitted Acquisition prior to (but not in anticipation
of) the closing of such Permitted Acquisition; and (c) expenditures financed
with Indebtedness permitted under Section 6.2.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into, or exchangeable for, any of the
foregoing.

 

“Capital Stock Equivalents”:  all securities convertible into or exchangeable
for Capital Stock or any other Capital Stock Equivalent and all warrants,
options or other rights to purchase, subscribe for or otherwise acquire any
Capital Stock or any other Capital Stock Equivalent, whether or not presently
convertible, exchangeable or exercisable.

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of

 

7

--------------------------------------------------------------------------------


 

acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

 

“Change in Law”:  the occurrence, after the date of this Agreement, of any of
the following:  (a) the adoption of any law, rule or regulation or treaty after
the date of this Agreement, (b) any change in any law, rule or regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender or the Issuing Lender (or, for purposes of
Section 2.17, by any lending office of such Lender or by such Lender’s or the
Issuing Lender’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
under this clause (ii), pursuant to or in connection with Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Closing Date”:  the date on which the conditions precedent set forth in
Section 4.1 have been satisfied, which date shall be deemed to be November 30,
2011.

 

“Co-Syndication Agents”:   as defined in the preamble hereto.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Collateral Agent”:  as defined in the preamble hereto.

 

8

--------------------------------------------------------------------------------


 

“Commitment”:  with respect to any Lender, such Lender’s Tranche A Term Loan
Commitment, Tranche B Term Loan Commitment, Revolving Credit Commitment or
Incremental Term Loan Commitment.

 

“Commitment Fee Rate”:  ½ of 1.00% per annum.

 

“Communications”:  as defined in Section 9.2.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
of the Borrower dated November 15, 2011.

 

“Consolidated EBITDA”:  of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries for such period plus, without duplication and
to the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of (a) income tax expense, (b) Consolidated
Interest Expense of such Person and its Subsidiaries, amortization or writeoff
of debt discount and debt issuance costs and commissions, discounts and other
fees and charges associated with Indebtedness, (c) depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, losses on sales of assets outside of the ordinary course of business),
(f) the amount of any non-cash compensation deduction as the result of any
potential grant of Capital Stock or Capital Stock Equivalents to employees,
officers, directors or consultants and (g) any other non-cash charges, and
minus, to the extent included in the statement of such Consolidated Net Income
for such period, the sum of (a) interest income (except to the extent deducted
in determining Consolidated Interest Expense), (b) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), and (c) any other non-cash income, all as determined on a
consolidated basis.  Notwithstanding anything to the contrary contained herein,
Consolidated EBITDA shall be deemed to be (i) $42,000,000 for the Fiscal Quarter
ended April 2, 2011, (ii) $39,300,000 for the Fiscal Quarter ended July 2, 2011
and (iii) $40,100,000 for the Fiscal Quarter ended October 1, 2011.  In
addition, Consolidated EBITDA for the Fiscal Quarter ending December 31, 2011
shall include $6,000,000 attributable to the Acquired Business for the two-month
period ending November 30, 2011.

 

“Consolidated Interest Coverage Ratio”:  for any period, the ratio on a Pro
Forma Basis of (a) Consolidated EBITDA of the Borrower and its Subsidiaries for
such period to (b) Consolidated Interest Expense of the Borrower and its
Subsidiaries for such period payable in cash.

 

“Consolidated Interest Expense”:  of any Person for any period, (a) total
interest expense (including that attributable to Capital Lease Obligations) of
such Person and its Subsidiaries for such period with respect to all outstanding
Indebtedness of such Person and its

 

9

--------------------------------------------------------------------------------


 

Subsidiaries (including, without limitation, all commissions, discounts and
other fees and charges owed by such Person with respect to letters of credit and
bankers’ acceptance financing and net costs of such Person under Hedge
Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP, but excluding any deferred
financing costs relating to the incurrence of any Indebtedness) minus (b) the
total interest income of such Person for such period, determined in accordance
with GAAP.  Notwithstanding anything to the contrary contained herein,
(i) Consolidated Interest Expense for the four Fiscal Quarter period ending
March 31, 2012 shall equal consolidated interest expense for the Fiscal Quarter
ending March 31, 2012 multiplied by 4, (ii) Consolidated Interest Expense for
the four Fiscal Quarter period ending June 30, 2012 shall equal the sum of
consolidated interest expense for the Fiscal Quarters ending March 31, 2012 and
June 30, 2012 multiplied by 2 and (iii) Consolidated Interest Expense for the
four Fiscal Quarter period ending September 29, 2012 shall equal the sum of
consolidated interest expense for the Fiscal Quarters ending March 31, 2012,
June 30, 2012 and September 29, 2012 multiplied by 4/3.  Consolidated Interest
Expense shall be deemed to include all amounts characterized as of the Closing
Date as interest in accordance with GAAP as in effect on the Closing Date,
whether or not such payment is characterized as interest under GAAP thereafter.

 

“Consolidated Leverage Ratio”:  as at the last day of any period of four
consecutive Fiscal Quarters, the ratio on a Pro Forma Basis of (a) Consolidated
Total Debt on such day to (b) Consolidated EBITDA of the Borrower and its
Subsidiaries for such period.

 

“Consolidated Net Income”:  of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP; provided that in calculating
Consolidated Net Income of the Borrower and its consolidated Subsidiaries for
any period, there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document, the Senior Note
Indenture, the Senior Notes or agreements governing other Indebtedness permitted
under Section 6.2 that comply with Section 6.14) or Requirement of Law
applicable to such Subsidiary.

 

“Consolidated Senior Secured Debt”:  all Consolidated Total Debt other than any
Consolidated Total Debt that is unsecured and/or has been subordinated to the
Obligations pursuant to an agreement reasonably satisfactory to the
Administrative Agent.

 

“Consolidated Senior Secured Leverage Ratio”:  as of the last day of any period
of four consecutive Fiscal Quarters, the ratio on a Pro Forma Basis of
(a) Consolidated Senior Secured Debt on such day to (b) Consolidated EBITDA of
the Borrower and its Subsidiaries for such period.

 

10

--------------------------------------------------------------------------------


 

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Funded Debt of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis.

 

“Continuing Directors”:  the directors of the Borrower on the Closing Date,
after giving effect to the transactions contemplated hereby, and each other
director of the Borrower, if, in each case, such other director’s nomination for
election to the board of directors of the Borrower is recommended by at least
50% of the then Continuing Directors.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

 

“Control Investment Affiliate”:  as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies. 
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

“Credit Agreement Refinancing Indebtedness”:  (a) Permitted Second Priority
Refinancing Debt or (b) Permitted Unsecured Refinancing Debt, in each case,
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew, replace
or refinance, in whole or part, existing Tranche B Term Loans (including any
successive Credit Agreement Refinancing Indebtedness) (“Refinanced Debt”);
provided that (i) such extending, renewing or refinancing Indebtedness is in an
original aggregate principal amount not greater than the aggregate principal
amount of the Refinanced Debt except by an amount equal to a reasonable premium
or other similar amount paid, and fees and expenses reasonably incurred, in
connection with such Refinanced Debt, (ii) such Indebtedness has a later
maturity and a Weighted Average Life to Maturity equal to or greater than the
Refinanced Debt and (iii) such Refinanced Debt shall be repaid, defeased or
satisfied and discharged, and all accrued interest, fees and premiums (if any)
in connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.

 

“Debtor Relief Laws”:  the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default”:  any event or condition that constitutes an Event of Default or that,
with the giving of any notice, the passage of time, or both, would constitute an
Event of Default.

 

“Default Excess”: means, as at the date of computation thereof with respect to
any Defaulting Lender, the sum of the amounts of defaulted Revolving Credit
Loans and defaulted payments of such Lender at such date.

 

11

--------------------------------------------------------------------------------


 

“Defaulting Lender”: subject to Section 2.31(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, the Issuing Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified the Borrower, the Administrative Agent or the Issuing
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Capital Stock in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
(which determination, for the avoidance of doubt, shall not be required for a
Lender to be a Defaulting Lender) shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.31(b)) upon delivery of written notice of such
determination to the Borrower, the Issuing Lender and each Lender.

 

“Derivatives Counterparty”:  as defined in Section 6.6.

 

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Stock”:  any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case, at the option of the holder of such Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of

 

12

--------------------------------------------------------------------------------


 

the holder of such Capital Stock, in whole or in part, on or prior to the date
that is 91 days after the Latest Maturity Date.  Notwithstanding the preceding
sentence, any Capital Stock that would constitute Disqualified Stock solely
because the holders of such Capital Stock have the right to require the Borrower
to repurchase such Capital Stock upon the occurrence of a change of control or
an asset sale will not constitute Disqualified Stock if the terms of such
Capital Stock provide that the Borrower may not repurchase or redeem any such
Capital Stock pursuant to such provisions unless such repurchase or redemption
is permitted under Section 6.6.

 

“Documentation Agent”:  as defined in the preamble hereto.

 

“Dollar Equivalent”:  at any time, as to any amount denominated in an
Alternative Currency, the equivalent amount in Dollars as determined on the
basis of the Exchange Rate for the purchase of Dollars with such Alternative
Currency as of the most recent Calculation Date.

 

“Dollars” and “$”:  lawful currency of the United States of America.

 

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States of America.

 

“Environmental Laws”:  any and all laws, rules, orders, regulations, statutes,
ordinances, enforceable guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning  protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.

 

“Environmental Permits”:  any and all permits, licenses, approvals, 
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, the regulations promulgated thereunder and any successor statute.

 

“ERISA Affiliate”:  any trade or business (whether or not incorporated) that,
together with the Borrower, is treated as a single employer under Sections
414(b), 414(c), 414(m) or 414(o) of the Code, or solely for purposes of
Section 302 or 303 of ERISA or Section 412 or 430 of the Code, is treated as a
single employer under Section 414 of the Code.

 

“ERISA Event”:  (a) any Reportable Event, (b) the failure of any Plan to meet
the minimum funding standard of Section 412 or 430 of the Code or Section 302 or
303 of ERISA, in each case, whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal of the Borrower or any of its ERISA Affiliates from any
Plan or Multiemployer Plan, (e) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan under Sections 4041 and 4042 of ERISA,

 

13

--------------------------------------------------------------------------------


 

respectively, (f) the adoption of any amendment to a Plan that would require the
provision of security pursuant to Section 436(f) of the Code, (g) the receipt by
the Borrower or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, Insolvent or in
Reorganization, or a determination that any Multiemployer Plan is, or is
expected to be, in “critical” or “endangered” status under Section 432 of the
Code or Section 305 of ERISA, (h) the occurrence of a “prohibited transaction”
(within the meaning of Section 4975 of the Code) with respect to which the
Borrower or any of the Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which the Borrower or
any such Subsidiary could otherwise be liable or (i) any Foreign Benefit Event.

 

“Eurocurrency Reserve Requirements”:  for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”:  with respect to any Eurodollar Loan, the rate per annum
determined by the Administrative Agent, at approximately 11:00 a.m. (London
time) on the date which is two Business Days prior to the beginning of the
relevant Interest Period (as specified in the applicable Borrowing notice) by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by any service which has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates) for a period equal to such Interest Period, provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provision of this definition, the “Eurodollar Base Rate” shall be the
interest rate per annum, determined by the Administrative Agent to be the
average of the rates per annum at which deposits in Dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date which is two Business Days prior to the beginning of such
Interest Period.

 

“Eurodollar Loans”:  Revolving Credit Loans, Tranche A Term Loans and Tranche B
Term Loans the rate of interest applicable to which is based upon the Eurodollar
Rate.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

 

Eurodollar Base Rate

 

 

1.00- Eurocurrency Reserve Requirements

 

 

provided that, with respect to the Tranche B Term Loans, the Eurodollar Rate
shall not be less than 1.00% per annum.

 

14

--------------------------------------------------------------------------------


 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).

 

“Event of Default”:  any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”:  for any fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2012, (a) Consolidated EBITDA for such fiscal
year (provided that, for the purpose of this definition, Consolidated EBITDA
shall not be calculated on a Pro Forma Basis), minus (b) the sum, without
duplication, of (i) the amount of any Taxes imposed by any Governmental
Authority payable in cash by the Borrower and its Subsidiaries with respect to
such fiscal year (including payment of withholding taxes on behalf of employees
in connection with equity compensation awards of Capital Stock or Capital Stock
Equivalents), (ii) Consolidated Interest Expense for such fiscal year paid in
cash, (iii) Capital Expenditures made in cash in accordance with Section 6.7
during such fiscal year, (iv) mandatory amortization payments pursuant to
Sections 2.3(a), 2.3(b) and 2.3(c) made in cash by the Borrower and its
Subsidiaries during such fiscal year, (v) Investments including Permitted
Acquisitions (including fees, costs and expenses incurred in connection
therewith), to the extent permitted under this Agreement (whether or not such
Investment shall have been consummated) and that are made in cash during such
fiscal year, (vi) the amounts added back to Consolidated EBITDA during such
fiscal year pursuant to clause (e) of the definition thereof, in each case to
the extent paid in cash during such fiscal year; provided that in any fiscal
year, such amounts under this clause (b)(vi) shall not exceed $5,000,000,
(vii) cash earnout and royalty payments made during such fiscal year to former
owners of the target of a Permitted Acquisition that were not deducted as
expenses in determining Consolidated EBITDA, and (viii) the aggregate amount of
any fees and expenses paid in cash during such fiscal year in connection with
any Indebtedness permitted to be incurred pursuant to Section 6.2 (whether or
not consummated).

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate”:  on any day, with respect to any Alternative Currency, the spot
rate at which Dollars are offered on such day by the Foreign Currency L/C
Issuing Lender in New York, New York (or such other location selected by the
Foreign Currency L/C Issuing Lender) for such Alternative Currency.

 

“Excluded Issuance”:  an issuance and sale of Capital Stock (other than
Disqualified Stock) of the Borrower to any of its equity holders.

 

“Excluded Taxes”:  with respect to the Administrative Agent, any Lender, the
Issuing Lender or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or as a result of a present or former
connection between the Administrative Agent, any Lender or the Issuing Lender,
as applicable,

 

15

--------------------------------------------------------------------------------


 

and the jurisdiction imposing such tax (other than a connection arising by
reason of such Person having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced its
rights under, or sold or assigned an interest in this Agreement or any other
Loan Document), (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction described in
clause (a) above, (c) any backup withholding tax that is required by the Code to
be withheld from amounts payable to a Lender as a result of such Lender’s
failure to comply with Section 2.18(e)(ii) hereof, (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.22), any U.S. federal withholding tax that is imposed on amounts
payable to such Foreign Lender under laws in effect at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.18(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.18(a) and (e) any U.S. federal withholding Taxes
imposed under FATCA.

 

“Existing Debt”:  the Indebtedness and other obligations of the Loan Parties in
respect of the Amended and Restated Credit Agreement, dated as of February 23,
2007, among the Borrower, the lenders party thereto, Credit Suisse AG, as
administrative agent, and the other agents and arrangers party thereto, as
amended, restated, amended and restated, supplemented or otherwise modified
prior to the Closing Date.

 

“Existing Issuing Lender”:  Bank of America, N.A., as issuer of the Existing
Letters of Credit.

 

“Existing Letters of Credit”:  the letters of credit described in Schedule 1.1.

 

“Existing Tranche”:  as defined in Section 9.21(a).

 

“Extended Revolving Credit Commitment”:  as defined in Section 9.21(b).

 

“Extended Term Loans”:  as defined in Section 9.21(a).

 

“Extending Term Lender”:  as defined in Section 9.21(a).

 

“Extension”:  as defined in Section 9.21(b).

 

“Extension Election”:  as defined in Section 9.21(a).

 

“Facility”:  each of (a) the Tranche A Term Loan Commitments and the Tranche A
Term Loans made thereunder (the “Tranche A Term Loan Facility”), (b) the Tranche
B Term Loan Commitments and the Tranche B Term Loans made thereunder (the
“Tranche B Term Loan Facility”), (c) the Revolving Credit Commitments and the
extensions of credit made thereunder (the “Revolving Credit Facility”) and
(d) the extensions of credit made under any other separate tranche of Loans or
Commitments hereunder consisting of (i) Extended Term Loans converted from
existing Term Loans, (ii) any new tranche of Revolving Credit

 

16

--------------------------------------------------------------------------------


 

Commitments established as a result of Revolving Extension Notices or
(iii) Incremental Term Loans as provided in Section 2.32.

 

“Fair Market Value”: the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the board of directors of the
Borrower.

 

“FATCA”:  Sections 1471 through 1474 of the Code (as of the date hereof), and
any regulations or other official interpretations thereof and shall also include
any amended or successor versions of such legislation that are substantively
comparable and that contain requirements to avoid withholding which are not
materially more onerous than the requirements to avoid withholding under the
current legislation (and any future regulations and official interpretations).

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Fiscal Quarter”:  a fiscal quarter of any fiscal year of the Borrower.

 

“Foreign Benefit Event”:  with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, or (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments.

 

“Foreign Currency L/C Issuing Lender”:  with respect to any Permitted Foreign
Currency Letters of Credit, the issuer thereof that, at the time such Permitted
Foreign Currency Letter of Credit was issued, was the Issuing Lender hereunder.

 

“Foreign Lender”:  any Lender that is not a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“Foreign Pension Plan”:  any employee benefit plan that would be a Plan but for
the fact that such employee benefit plan is maintained outside of the United
States (but excluding any plan, program or arrangement maintained or mandated by
a Governmental Authority).

 

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Holding Company”:  any Domestic Subsidiary of the Borrower
that wholly-owns the stock of one or more Foreign Subsidiaries and which is
disregarded for United States federal income tax purposes as an entity that is
separate from its owner but only so long as such Subsidiary has no assets other
than the stock of one or more Foreign Subsidiaries and de minimis other assets.

 

17

--------------------------------------------------------------------------------


 

“Free Cash Flow”: for any Fiscal Quarter of the Borrower, (a) Consolidated
EBITDA for such Fiscal Quarter (provided that, for the purpose of this
definition, Consolidated EBITDA shall not be calculated on a Pro Forma Basis)
minus (b) the sum, without duplication, of (i) the amount of any Taxes imposed
by any Governmental Authority payable in cash by the Borrower and its
Subsidiaries with respect to such Fiscal Quarter (including payment of
withholding taxes on behalf of employees in connection with equity compensations
awards of Capital Stock or Capital Stock Equivalents), (ii) Consolidated
Interest Expense for such Fiscal Quarter paid in cash, (iii) Capital
Expenditures made in cash in accordance with Section 6.7 during such Fiscal
Quarter and (iv) mandatory amortization payments pursuant to Sections 2.3(a),
2.3(b) and 2.3(c) made in cash by the Borrower and its Subsidiaries during such
Fiscal Quarter.

 

“Fronting Exposure”:  at any time there is a Defaulting Lender, with respect to
the Issuing Lender, such Defaulting Lender’s Revolving Credit Percentage of the
L/C Obligations with respect to Letters of Credit issued by the Issuing Lender
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof.

 

“Funded Debt”:  as to any Person, all Indebtedness of such Person of the types
described in clauses (a) through (e) of the definition of “Indebtedness” in this
Section.

 

“Funding Office”:  the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time, except that for purposes of Section 6.1,
GAAP shall be determined on the basis of such principles in effect on the date
hereof and consistent with those used in the preparation of the most recent
audited financial statements referred to in Section 3.1(b).

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement,
dated as of November 30, 2011, by and among the Borrower and the other Grantors
(as defined therein) in favor of the Collateral Agent, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit), if to induce the
creation of such obligation of such other Person the guaranteeing person has
issued a reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such

 

18

--------------------------------------------------------------------------------


 

primary obligation or any Property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets permitted under this
Agreement.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Hedge Agreements”:  with respect to any Person or its Subsidiaries, all
interest rate or currency swaps, caps or collar agreements or similar
arrangements entered into by such Person or its Subsidiaries providing for
protection against fluctuations in interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

 

“Hedging Obligations”:  with respect to any specified Person, the obligations of
such Person under Hedge Agreements.

 

“Highest Lawful Rate”:  the maximum lawful interest rate, if any, that at any
time or from time to time may be contracted for, charged, or received under the
laws applicable to any Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws now
allow.

 

“Incremental Term Borrowing”:  a Borrowing comprised of Incremental Term Loans.

 

“Incremental Term Lender”:  a Lender with an Incremental Term Loan Commitment or
an outstanding Incremental Term Loan.

 

“Incremental Term Loan Amount”:  the aggregate amount of all Incremental Term
Loan Commitments established pursuant to Section 2.32, in an aggregate amount
not to exceed $200,000,000.

 

19

--------------------------------------------------------------------------------


 

“Incremental Term Loan Assumption Agreement”:  an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Term
Lenders.

 

“Incremental Term Loan Commitment”:  the commitment of any Lender, established
pursuant to Section 2.32, to make Incremental Term Loans to the Borrower.

 

“Incremental Term Loan Maturity Date”:  the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

 

“Incremental Term Loan Repayment Dates”:  the dates scheduled for the repayment
of principal of any Incremental Term Loan, as set forth in the applicable
Incremental Term Loan Assumption Agreement.

 

“Incremental Term Loans”:  term loans made by one or more Lenders to the
Borrower pursuant to Section 2.1(c).  Incremental Term Loans may be made in the
form of additional Tranche A Term Loans, additional Tranche B Term Loans or, to
the extent permitted by Section 2.32 and provided for in the relevant
Incremental Term Loan Assumption Agreement, Other Term Loans.

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than an
accrued expense, trade payables or any similar obligation to trade creditors
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to Property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
Property), (e) all Capital Lease Obligations of such Person, (f) all obligations
of such Person, contingent or otherwise, as an account party or applicant under
acceptance, letter of credit or similar facilities, (g) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of such Person (other than pursuant to
clause (k) of this definition), (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above;
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on Property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation (provided that, if such Person has not assumed or become liable for
the payment of such obligation, the amount of Indebtedness constituted by such
obligation shall be deemed to be the lesser of (i) the stated amount thereof or
(ii) the Fair Market Value of the Property encumbered by such Lien), (j) for the
purposes of Section 7(e) only, all Hedging Obligations of such Person and
(k) the liquidation value of any preferred Capital Stock of such Person or its
Subsidiaries held by any Person other than such Person and its Wholly Owned
Subsidiaries if such preferred Capital Stock is mandatorily redeemable prior to
the date which is 91 days after the final payment is due on the Tranche B Term
Loans.

 

20

--------------------------------------------------------------------------------


 

“Indemnified Liabilities”:  as defined in Section 9.5.

 

“Indemnified Taxes”:  Taxes other than Excluded Taxes.

 

“Indemnitee”:  as defined in Section 9.5.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

“Interest Payment Date”:  (a) as to any Base Rate Loan, the last Business Day of
each March, June, September and December to occur while such Base Rate Loan is
outstanding and the final maturity date of such Base Rate Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last
Business Day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day which is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
Business Day of such Interest Period and (d) as to any Eurodollar Loan or any
Base Rate Loan that is a Term Loan, the date of any repayment or prepayment made
in respect thereof.

 

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(i)   if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii)   any Interest Period that would otherwise extend beyond the Revolving
Credit Termination Date, beyond the date final payment is due on the Tranche A
Term Loans or beyond the date final payment is due on the Tranche B Term Loans,
as the case may be, shall end on the Revolving Credit Termination Date, the
Tranche A Term Loan Maturity Date or the Tranche B Term Loan Maturity Date, as
applicable; and

 

21

--------------------------------------------------------------------------------


 

(iii)   any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)   the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such
Eurodollar Loan.

 

“Investments”:  as defined in Section 6.8.

 

“Issuing Lender”:  the Existing Issuing Lender and any other Lender selected by
the Borrower, with the consent of such Lender and the Administrative Agent, to
act as Issuing Lender, in its capacity as issuer of any Letter of Credit.

 

“L/C Commitment”:  $50,000,000.

 

“L/C Disbursement”:  a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit issued by the Issuing Lender.

 

“L/C Fee Payment Date”:  the last Business Day of each March, June,
September and December and the last day of the Revolving Credit Commitment
Period.

 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of L/C Disbursements that have not then been reimbursed
pursuant to Section 2.27.  The L/C Obligations of any Revolving Credit Lender at
any time shall equal its Revolving Credit Percentage of the aggregate L/C
Obligations at such time.

 

“L/C Participants”:  the collective reference to all the Revolving Credit
Lenders other than the relevant Issuing Lender.

 

“Latest Maturity Date”:  at any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Term Loan,
Other Term Loan, Extended Term Loan or Extended Revolving Credit Commitment, in
each case as extended in accordance with this Agreement from time to time.

 

“Lender Addendum”:  with respect to any Lender, a Lender Addendum, substantially
in the form of Exhibit G, to be executed and delivered by such Lender on the
Closing Date as provided in Section 9.17.

 

“Lenders”:  each Revolving Credit Lender, each Tranche A Term Loan Lender, each
Tranche B Term Loan Lender and each other bank, financial institution or other
entity from time to time party to this Agreement as a Lender.

 

“Letters of Credit”:  as defined in Section 2.23(a).

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference,

 

22

--------------------------------------------------------------------------------


 

priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, any conditional sale or other
title retention agreement and any capital lease having substantially the same
economic effect as any of the foregoing).

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Applications, the Security Documents,
each Incremental Term Loan Assumption Agreement, the Notes, and all other
documents, instruments or agreements designated therein as “Loan Documents” and
executed and delivered by a Loan Party for the benefit of any Agent, the Issuing
Lender or any Lender in connection herewith on or after the date hereof, in each
case, as the same may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time.

 

“Loan Modification Offer”:  as defined in Section 9.21(a).

 

“Loan Parties”:  the Borrower and each Subsidiary Guarantor.

 

“Majority Facility Lenders”:  (a) with respect to the Tranche A Term Loan
Facility, the holders of more than 50% of the aggregate unpaid principal amount
of the Tranche A Term Loans outstanding, (b) with respect to the Tranche B Term
Loan Facility, the holders of more than 50% of the aggregate unpaid principal
amount of the Tranche B Term Loans outstanding, and (c) with respect to the
Revolving Credit Facility, prior to any termination of the Revolving Credit
Commitments, the holders of more than 50% of the Total Revolving Credit
Commitments and thereafter, of the Total Revolving Extensions of Credit.

 

“Management Accounts”:  as defined in Section 3.1(a).

 

“Material Adverse Effect”:  (a) on the Closing Date, an Acquired Business
Material Adverse Effect, and (b) thereafter, a material adverse effect on
(i) the business, assets, property or financial condition of the Borrower and
its Subsidiaries taken as a whole or (ii) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

 

“Material Environmental Amount”:  an amount or amounts payable by the Borrower
and/or any of its Subsidiaries, in the aggregate in excess of $5,000,000 in
respect of any one occurrence, for:  costs to comply with any Environmental Law;
costs of any investigation, and any remediation, of any Material of
Environmental Concern; and compensatory damages (including, without limitation
damages to natural resources), punitive damages, fines, and penalties pursuant
to any Environmental Law.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity, and any other substances or forces of any kind, whether or not
any such substance or force is defined as hazardous or toxic under any
Environmental Law, that is regulated pursuant to or could reasonably be expected
to give rise to liability under any Environmental Law.

 

23

--------------------------------------------------------------------------------


 

“Minimum Collateral Amount”:  at any time, (a) with respect to cash collateral
consisting of cash or deposit account balances, an amount equal to 105% of the
Fronting Exposure of the Issuing Lender with respect to Letters of Credit issued
by the Issuing Lender and outstanding at such time and (b) for purposes of
Section 2.31, an amount reasonably determined by the Administrative Agent and
the Issuing Lender; provided that such amount does not exceed the amount set
forth in clause (a) hereof.

 

“Moody’s”:  Moody’s Investors Service, Inc.

 

“Multiemployer Plan”:  a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

 

“Net Cash Proceeds”:  (a)  in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of reasonable and customary attorneys’ fees, accountants’ fees, investment
banking fees, amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset which is the
subject of such Asset Sale or Recovery Event (other than any Lien pursuant to a
Security Document) and other reasonable and customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof, and (b) in connection with any issuance or
sale of debt or equity securities or instruments or the incurrence of loans, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

 

“Non-Defaulting Lender”:  as defined in Section 2.31(a)(ii).

 

“Notes”:  the collective reference to each promissory note, if any, evidencing
Loans.

 

“Obligations”:  the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Loan Party, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations, payments for early termination of Specified Hedge
Agreements and all other obligations and liabilities of the Loan Parties to any
Agent, any Arranger, the Issuing Lender, any Co-Syndication Agent, the
Documentation Agent, any Lender, any Qualified Counterparty or any Foreign
Currency L/C Issuing Lender, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, this Agreement, any other Loan Document,
the Letters of Credit, any Specified Hedge Agreement, any Permitted Foreign
Currency Letters of Credit or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees, charges and disbursements of counsel to the
Agents, the Arrangers,

 

24

--------------------------------------------------------------------------------


 

the Issuing Lender, the Co-Syndication Agents, the Documentation Agent and the
Lenders that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided that (i) obligations of the Borrower or any Subsidiary under
any Specified Hedge Agreement or in respect of any Permitted Foreign Currency
Letter of Credit shall be secured and guaranteed pursuant to the Security
Documents only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed and (ii) any release of Collateral or Subsidiary
Guarantors or any waiver or modification of any other provision in the Loan
Documents regarding the Collateral effected in accordance with Section 9.15
shall not require the consent of holders of obligations under Specified Hedge
Agreements or in respect of Permitted Foreign Currency Letters of Credit.

 

“OFAC”:  as defined in Section 3.22.

 

“OID”:  as defined in Section 2.32(b).

 

“Other Taxes”:  any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, excluding
any such Taxes resulting from an assignment by any Lender pursuant to
Section 9.6 hereof.

 

“Other Term Loans”:  as defined in Section 2.32(a).

 

“Participant”:  as defined in Section 9.6(b).

 

“Participant Register”:  as defined in Section 9.6(b).

 

“Payment Office”:  the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

 

“PBGC”:  the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor statute.

 

“Permitted Acquisition”:  any acquisition by the Borrower or any of its
Subsidiaries of all of the Capital Stock of, or all or substantially all of the
assets constituting a business unit of, any other Person so long as, with
respect to any such acquisition, the following conditions are satisfied:

 

(a)   no Default or Event of Default shall have occurred and be continuing or
would result from such acquisition;

 

(b)   the Borrower shall be in compliance with the financial covenants set forth
in Section 6.1, after giving pro forma effect to such acquisition as if it had
occurred on the first day of the respective periods measured by such covenants;

 

(c)   such acquisition shall be consistent with the Borrower’s stated management
strategy as in effect on the Closing Date, and the target of such acquisition
shall be in the same or a similar line of business as the Borrower and its
Subsidiaries;

 

25

--------------------------------------------------------------------------------


 

(d)   the target of such acquisition shall have had positive pro forma income
before interest, taxes, depreciation and amortization, determined in accordance
with GAAP (“EBITDA”) for such period (such pro forma EBITDA to be determined in
accordance with the Borrower’s customary practices consistent with the
methodology used for acquisitions consummated in the fiscal year prior to the
Closing Date);

 

(e)   the Borrower shall have performed reasonable and customary due diligence
with respect to such acquisition and the target thereof, including with respect
to environmental matters;

 

(f)   the Borrower and/or the applicable Subsidiary shall have obtained all
material third party consents and approvals required in connection with such
acquisition;

 

(g)   environmental audits, if any, pro forma financial statements, appraisals,
if any, accounting reviews and material business due diligence reports conducted
by the Borrower with respect to the business to be acquired shall have been
delivered to Administrative Agent not less than ten Business Days prior to
consummation of such acquisition;

 

(h)   the Borrower shall have reasonably determined that it has adequate
liquidity available for working capital; and

 

(i)   substantially all of the assets so acquired are located in the United
States or Canada or, if such acquisition is structured as a purchase of stock,
the Person so acquired is organized under the laws of a state of the United
States, and substantially all of the assets owned by such Person are located in
the United States or Canada; provided that (i) the Borrower may acquire the
stock of a Person organized under the laws of a state of the United States whose
assets are located, in whole or in part, in Puerto Rico or Canada, if such
Person becomes a Subsidiary Guarantor and grants a security interest in its
assets as contemplated by Section 5.9 and (ii) the Borrower may acquire the
stock of any Person organized under the laws of any jurisdiction other than the
United States, so long as the aggregate amount of Investments made pursuant to
this clause (ii), together with Investments made as permitted by Section 6.8(o),
does not exceed an amount equal to the sum of (A) $200,000,000 plus (B) the
amount of proceeds received as consideration for such Permitted Acquisition from
Excluded Issuances after the Closing Date less the proceeds of any such Excluded
Issuances that have been used after the Closing Date to make Investments
pursuant to Section 6.8(o) or to finance any other Permitted Acquisition.

 

“Permitted Foreign Currency Letter of Credit”:  any letter of credit denominated
in a currency other than Dollars issued to the Borrower by the Foreign Currency
L/C Issuing Lender.  As of the Closing Date, there are no Permitted Foreign
Currency Letters of Credit outstanding.  For the avoidance of doubt, no
Permitted Foreign Currency Letter of Credit shall be a Letter of Credit for any
purpose under the Loan Documents.

 

“Permitted Second Priority Refinancing Debt”:  secured Indebtedness incurred by
the Borrower in the form of one or more series of second lien secured notes or
second lien secured loans; provided that (i) such Indebtedness is secured by the
Collateral on a second lien, subordinated basis to the Obligations and is not
secured by any property or assets of the

 

26

--------------------------------------------------------------------------------


 

Borrower or any of its Subsidiaries other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness in respect of
Tranche B Term Loans, (iii) such Indebtedness does not mature or have scheduled
amortization or payments of principal prior to the date that is 91 days after
the Latest Maturity Date at the time such Indebtedness is incurred, (iv) the
security agreements relating to such Indebtedness are substantially the same as
the Security Documents (with such differences as are reasonably satisfactory to
the Administrative Agent; provided that such differences are not more favorable
to the investors in such secured Indebtedness), (v) such Indebtedness is not
also incurred by or guaranteed by any Subsidiaries of the Borrower other than
the Subsidiary Guarantors and is not incurred by or guaranteed by any other
Person, (vi) an agent or representative acting on behalf of the holders of such
Indebtedness (a “Second Lien Agent”) shall have become party to an intercreditor
agreement in form and substance satisfactory to the Administrative Agent (the
“Second Lien Intercreditor Agreement”); provided that, if such Indebtedness is
the initial Permitted Second Priority Refinancing Debt incurred by the Borrower,
then the Borrower, the Subsidiary Guarantors, the Administrative Agent and the
Second Lien Agent for such Indebtedness shall have executed and delivered the
Second Lien Intercreditor Agreement, (vii) the other terms and conditions of
such secured Indebtedness are on the whole substantially identical to, or less
favorable to the investors providing such secured Indebtedness, than those
applicable to the Refinanced Debt (except for (x) pricing, fees, rate floors and
prepayment or redemption premiums, which shall reflect market terms and
conditions at the time of incurrence or issuance, (y) covenants or other
provisions applicable only to periods after the date that is 91 days after the
Latest Maturity Date that is in effect on the date such Indebtedness is issued,
incurred or obtained and (z) differences that reflect the nature of such secured
debt as fixed or floating rate securities), and (viii) a Responsible Officer
shall have certified compliance with the foregoing requirements and that the
incurrence of such Indebtedness complies with Section 6.2.

 

“Permitted Unsecured Refinancing Debt”:  unsecured Indebtedness incurred by the
Borrower in the form of one or more series of senior unsecured notes or loans;
provided that (i) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness in respect of Tranche B Term Loans, (ii) such Indebtedness does not
mature or have scheduled amortization or payments of principal prior to the date
that is 91 days after the Latest Maturity Date at the time such Indebtedness is
incurred, (iii) such Indebtedness is not also incurred by or guaranteed by any
Subsidiaries of the Borrower other than the Subsidiary Guarantors and is not
incurred by or guaranteed by any other Person, (iv) such Indebtedness is not
secured by any Lien on any property or assets of the Borrower or any of its
Subsidiaries, (v) the terms of such Indebtedness, taken as a whole, are not
materially less favorable to the Borrower and the Subsidiary Guarantors than the
terms of the Refinanced Debt and (vi) a Responsible Officer shall have certified
compliance with the foregoing requirements and that the incurrence of such
Indebtedness complies with Section 6.2.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  any “employee pension benefit plan” as defined in Section 3(2) of ERISA
(other than a Multiemployer Plan) subject to the provisions of Title IV of ERISA
or Section 412 or 430 of the Code or Section 302 or 303 of ERISA, and in respect
of which the

 

27

--------------------------------------------------------------------------------


 

Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform”:  as defined in Section 9.2.

 

“Principals”: the members of management of the Borrower or any of its
Subsidiaries as of the Closing Date.

 

“Pro Forma Basis”:  for purposes of calculating the financial covenants set
forth in Section 6.1 or any other financial ratio or test, such calculation
shall be made in accordance with Section 1.3.

 

“Pro Forma Financial Statements”:  as defined in Section 3.1(b).

 

“Projections”:  as defined in Section 5.2(b).

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Public Lender”:  as defined in Section 9.2.

 

“Qualified Counterparty”:  with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an Affiliate of a Lender.

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Subsidiaries.

 

“Refinancing”:  as defined in the recitals hereto.

 

“Refinancing Date”:  the date that is 91 days prior to the maturity of the
Senior Notes.

 

“Register”:  as defined in Section 9.6(e).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
relevant Issuing Lender pursuant to Section 2.27 for amounts drawn under Letters
of Credit.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith that are not applied to prepay the Loans pursuant to
Section 2.10(b) as a result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

28

--------------------------------------------------------------------------------


 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Default or Event of Default has occurred and is continuing and
that the Borrower (directly or indirectly through a Wholly Owned Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale or Recovery Event to acquire assets useful in its or such
Subsidiary’s business.

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire assets useful in the
Borrower’s business.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring 360 days after such Reinvestment Event
(provided that if the Borrower enters into a legally binding commitment to
reinvest the applicable Reinvestment Deferred Amount prior to such date, the
Reinvestment Prepayment Date shall be extended for 180 days) and (b) the date on
which the Borrower shall have determined not to, or shall have otherwise ceased
to, acquire assets useful in the Borrower’s business with all or any portion of
the relevant Reinvestment Deferred Amount.

 

“Related Parties”: (a) with respect to any Agent, any Arranger, any
Co-Syndication Agent, the Documentation Agent, the Issuing Lender or any Lender,
such Person’s Affiliates and the respective directors, trustees, officers,
employees, agents, administrators, managers, partners, advisors, controlling
persons, representatives and members of such Person and of such Person’s
Affiliates, and (b) in all other cases, any (i) controlling stockholder, 662/3%
(or more) owned Subsidiary, or immediate family member (in the case of an
individual) of any Principal, or (ii) any trust, corporation, partnership,
limited liability company or other entity, the beneficiaries, stockholders,
partners, members, owners or Persons beneficially holding 662/3% or more
controlling interest of which consist of any one or more Principals and/or such
other Persons referred to in the immediately preceding clause (i).

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any “reportable event,” as defined in Section 4043 of ERISA
or the regulations issued thereunder, with respect to a Plan (other than an
event for which the 30-day notice period is waived).

 

“Repricing Transaction”:  the prepayment or refinancing of all or a portion of
the Tranche B Term Loans with the incurrence by the Borrower or any of its
Subsidiaries of any long-term debt financing having an effective interest cost
or weighted average yield (as determined by the Administrative Agent consistent
with generally accepted financial practice and, in any event, excluding any
arrangement or commitment fees in connection therewith) that is less than the
interest rate for or weighted average yield (as determined by the Administrative
Agent on the same basis) of such Tranche B Term Loans, including without
limitation, as may be effected through any amendment to this Agreement,
including any amendment to this Agreement relating to the interest rate for, or
weighted average yield of, such Tranche B Term Loans (including any mandatory
assignment in connection therewith).

 

29

--------------------------------------------------------------------------------


 

“Required Lenders”:  at any time, Lenders having Loans, L/C Obligations and
unused Revolving Credit Commitments and Term Loan Commitments the holders of
more than 50% of the sum of all Loans outstanding, L/C Obligations, and unused
Revolving Credit Commitments and Term Loan Commitments at such time; provided
that the Revolving Credit Loans, L/C Obligations and unused Revolving Credit
Commitments and Term Loan Commitments of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders at any time.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

“Responsible Officer”:  the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.

 

“Restricted Payments”:  as defined in Section 6.6.

 

“Revolving Credit Commitment”:  as to any Lender, the obligation of such Lender
to make Revolving Credit Loans and participate in Letters of Credit, in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Revolving Credit Commitment” opposite such Lender’s name on
Schedule 1 to the Lender Addendum delivered by such Lender, or, as the case may
be, in the Assignment and Assumption pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof.  The aggregate amount of Total Revolving Credit Commitments as of the
Closing Date is $200,000,000.

 

“Revolving Credit Commitment Period”:  the period from and including the Closing
Date to the Revolving Credit Termination Date.

 

“Revolving Credit Facility”:  as defined in the definition of “Facility” in this
Section 1.1.

 

“Revolving Credit Lender”:  each Lender that has a Revolving Credit Commitment
or that is the holder of Revolving Credit Loans.

 

“Revolving Credit Loans”:  the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.4(a).

 

“Revolving Credit Percentage”:  as to any Lender at any time, the percentage
which such Lender’s Revolving Credit Commitment then constitutes of the Total
Revolving Credit Commitments (or, at any time after the Revolving Credit
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s Revolving Credit Loans then outstanding
constitutes of the aggregate principal amount of the Revolving Credit Loans then
outstanding).

 

30

--------------------------------------------------------------------------------


 

“Revolving Credit Termination Date”:  the earlier of (a) November 30, 2016 and
(b) such other earlier date as the Revolving Credit Commitments shall terminate
in full hereunder.  With respect to Extended Revolving Credit Commitments,
Revolving Credit Loans extended pursuant thereto, and Letters of Credit issued
thereunder, clause (a) above shall be deemed replaced with the date specified in
the applicable Revolving Extension Notice for any such Extended Revolving Credit
Commitments.

 

“Revolving Extension Notice”:  as defined in Section 9.21(b).

 

“Revolving Extensions of Credit”:  as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding and (b) such Lender’s Revolving Credit
Percentage of the L/C Obligations then outstanding.

 

“S&P”:  Standard & Poor’s Ratings Services.

 

“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Second Lien Intercreditor Agreement”:  as defined in the definition of
Permitted Second Priority Refinancing Debt.

 

“Secured Parties”:  as defined in the Guarantee and Collateral Agreement.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any Property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

 

“Seller”:  as defined in the recitals hereto.

 

“Senior Note Indenture”:  the Indenture, dated as of January 25, 2010, entered
into by the Borrower and The Bank of New York Mellon, as trustee, and the
Supplemental Indenture, dated as of January 25, 2010, entered into by the
Borrower, the “Guarantors” under and as defined therein and The Bank of New York
Mellon, as trustee, in each case in connection with the issuance of the Senior
Notes, together with all instruments and other agreements entered into by the
Borrower or such Subsidiaries in connection therewith, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
Section 6.9.

 

“Senior Notes”: the senior notes of the Borrower issued from time to time
pursuant to the Senior Note Indenture.

 

“Solvent”:  when used with respect to any Person, that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that

 

31

--------------------------------------------------------------------------------


 

will be required to pay the liability of such Person on its debts as such debts
become absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature.  For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (A) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (B) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“Specified Change of Control”:  the occurrence of (a) the direct or indirect
sale, lease, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole to any “person” (as that term is used in
Section 13(d)(3) of the Exchange Act other than a Principal or a Related Party
of a Principal, (b) the adoption of a plan relating to the liquidation or
dissolution of the Borrower, (c) the consummation of any transaction (including,
without limitation, any merger or consolidation), the result of which is that
any “person” (as defined above), other than the Principals and their Related
Parties, becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under the Exchange Act), directly or indirectly, of more than 50% of the voting
Capital Stock of the Borrower, measured by voting power rather than number of
shares, or (d) the first day on which a majority of the members of the Board of
Directors of the Borrower are not Continuing Directors.

 

“Specified Hedge Agreement”:  any Hedge Agreement entered into by the Borrower
or any of its Subsidiaries and any Qualified Counterparty.

 

“Specified Transaction”:  (a) any Asset Sale of all or substantially all the
assets of or all the Capital Stock of any of the Borrower’s Subsidiaries or of
any business unit, line of business or division of the Borrower or any of its
Subsidiaries, (b) any Permitted Acquisition or Investment that results in a
Person becoming a Subsidiary of the Borrower or (c) any proposed incurrence of
Indebtedness or making of a Restricted Payment in respect of which compliance
with the financial covenants set forth in Section 6.1 is by the terms of this
Agreement required to be calculated on a Pro Forma Basis.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

32

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor”:  each Subsidiary of the Borrower other than any Foreign
Subsidiary.

 

“Tax”:  any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including any interest, fines, penalties
and additions related thereto) imposed by any Governmental Authority.

 

“Term Loan Commitments”:  collectively, the Tranche A Term Loan Commitments, the
Tranche B Term Loan Commitments and, unless the context shall otherwise require,
the Incremental Term Commitments and any Commitments in respect of Extended Term
Loans.

 

“Term Loan Lenders”:  collectively, the Tranche A Term Loan Lenders, the Tranche
B Term Loan Lenders and, unless the context shall otherwise require, the
Incremental Term Lenders.

 

“Term Loan Repayment Dates”:  collectively, the Tranche A Term Loan Repayment
Dates, the Tranche B Term Loan Repayment Dates and the Incremental Term Loan
Repayment Dates.

 

“Term Loans”:  collectively, the Tranche A Term Loans and the Tranche B Term
Loans and, unless the context shall otherwise require, the term “Term Loans”
shall include any Incremental Term Loans and any Other Term Loans.

 

“Test Period”:  a period of four consecutive Fiscal Quarters.

 

“Total Revolving Credit Commitments”:  at any time, the aggregate amount of the
Revolving Credit Commitments of the Lenders then in effect.

 

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Lenders outstanding at such time.

 

“Tranche A Term Loan”:  as defined in Section 2.1(a).

 

“Tranche A Term Loan Commitment”:  as to any Tranche A Term Loan Lender, the
obligation of such Lender, if any, to make a Tranche A Term Loan to the Borrower
hereunder in a principal amount not to exceed the amount set forth under the
heading “Tranche A Term Loan Commitment” opposite such Lender’s name on Schedule
1 to the Lender Addendum delivered by such Lender, or, as the case may be, in
the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.  The aggregate amount of the Tranche A Term Loan Commitments as of the
Closing Date is $150,000,000.

 

“Tranche A Term Loan Facility”:  as defined in the definition of “Facility” in
this Section 1.1.

 

“Tranche A Term Loan Lender”:  each Lender that has a Tranche A Term Loan
Commitment or is the holder of a Tranche A Term Loan.

 

33

--------------------------------------------------------------------------------


 

“Tranche A Term Loan Maturity Date”:  the earlier of (a) November 30, 2016 and
(b) the date on which all Tranche A Term Loans shall become due and payable in
full hereunder, whether by acceleration or otherwise.

 

“Tranche A Term Loan Percentage”:  as to any Tranche A Term Loan Lender at any
time, the percentage which such Lender’s undrawn Tranche A Term Loan Commitment
then constitutes of the aggregate undrawn Tranche A Term Loan Commitments or, at
any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Tranche A Term Loans then outstanding constitutes of the
aggregate principal amount of the Tranche A Term Loans then outstanding.

 

“Tranche A Term Loan Repayment Date”:  as defined in Section 2.3(a).

 

“Tranche B Term Loan”:  as defined in Section 2.1(b).

 

“Tranche B Term Loan Commitment”:  as to any Tranche B Term Loan Lender, the
obligation of such Lender, if any, to make a Tranche B Term Loan to the Borrower
hereunder in a principal amount not to exceed the amount set forth under the
heading “Tranche B Term Loan Commitment” opposite such Lender’s name on Schedule
1 to the Lender Addendum delivered by such Lender, or, as the case may be, in
the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.  The aggregate amount of the Tranche B Term Loan Commitments as of the
Closing Date is $225,000,000.

 

“Tranche B Term Loan Facility”:  as defined in the definition of “Facility” in
this Section 1.1.

 

“Tranche B Term Loan Lender”:  each Lender that has a Tranche B Term Loan
Commitment or is the holder of a Tranche B Term Loan.

 

“Tranche B Term Loan Maturity Date”:  the earlier of (a) November 30, 2018 and
(b) the date on which all Tranche B Term Loans shall become due and payable in
full hereunder, whether by acceleration or otherwise; provided, however, that
the date set forth in clause (a) above will automatically become the Refinancing
Date in the event that on or prior to the Refinancing Date the Senior Notes
shall not have been extended, renewed, replaced or otherwise refinanced in full
in accordance with the terms hereof by Indebtedness which shall have a final
maturity no earlier than (and which shall not require any mandatory payments of
principal (except pursuant to customary asset sale or change of control
provisions) any earlier than) the date that is 91 days after November 30, 2018.

 

“Tranche B Term Loan Percentage”:  as to any Tranche B Term Loan Lender at any
time, the percentage which such Lender’s undrawn Tranche B Term Loan Commitment
then constitutes of the aggregate undrawn Tranche B Term Loan Commitments or, at
any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Tranche B Term Loans then outstanding constitutes of the
aggregate principal amount of the Tranche B Term Loans then outstanding.

 

“Tranche B Term Loan Repayment Date”:  as defined in Section 2.3(b).

 

34

--------------------------------------------------------------------------------


 

“Transactions”:  collectively, (a) the consummation of the Acquisition, (b) the
execution, delivery and performance by the Loan Parties of the Loan Documents to
which they are a party, (c) the initial borrowings hereunder, the use of
proceeds thereof and the initial issuance of Letters of Credit, (d) the granting
of Liens pursuant to the Security Documents, (e) the consummation of the
Refinancing, and (f) any other transactions related to or entered into in
connection with any of the foregoing.

 

“Transferee”:  as defined in Section 9.14.

 

“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

“USA PATRIOT Act”:  The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as
amended.

 

“Weighted Average Life to Maturity”:  when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

“Withdrawal Liability”:  liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

 

“Yield Differential”:  as defined in Section 2.32(b).

 

1.2   Other Definitional Provisions.  (a)  Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b)   As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
relating to the Borrower and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP.

 

(c)   The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular

 

35

--------------------------------------------------------------------------------


 

provision of this Agreement, and Section, Schedule and Exhibit references are to
this Agreement unless otherwise specified.

 

(d)   The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(e)   Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to in Section 6.1 shall be made,
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Loan
Party or any Subsidiary of any Loan Party at “fair value.”

 

1.3   Pro Forma Basis.  Notwithstanding anything to the contrary contained
herein, financial ratios and tests (including the Consolidated Leverage Ratio,
the Consolidated Senior Secured Leverage Ratio and the Consolidated Interest
Coverage Ratio) pursuant to this Agreement shall be calculated in the manner
prescribed by this Section 1.3.

 

(a)   In the event that the Borrower or any of its Subsidiaries incurs, assumes,
guarantees, redeems, repays, repurchases, retires or extinguishes any
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility unless such Indebtedness has been permanently repaid and has not
been replaced) subsequent to the end of the Test Period for which such financial
ratio or test is being calculated but prior to or simultaneously with the event
for which such calculation is being made, then such financial ratio or test
shall be calculated giving pro forma effect to such incurrence, assumption,
guarantee, redemption, repayment, repurchase, retirement or extinguishment of
Indebtedness, as if the same had occurred on the last day of the applicable Test
Period (except in the case of the Consolidated Interest Coverage Ratio (or
similar ratio), as if the same had occurred on the first day of the applicable
Test Period).

 

(b)   For purposes of calculating any financial ratio or test, (i) Specified
Transactions that have been made by the Borrower or any of its Subsidiaries
during the applicable Test Period or subsequent to such Test Period and prior to
or simultaneously with the event for which such calculation is being made shall
be given pro forma effect assuming that all such Specified Transactions (and the
change in Consolidated EBITDA resulting therefrom) had occurred on the first day
of the applicable Test Period and (ii) to the extent permitted by
Section 1.3(c), “run-rate” cost savings and synergies that have been or are
expected to be realized during the 12 months after the Closing Date shall be
given pro forma effect.  If since the beginning of any such Test Period any
Person that subsequently became a Subsidiary of the Borrower or was merged,
amalgamated or consolidated with or into the Borrower or any of its Subsidiaries
since the beginning of such Test Period shall have made any Specified
Transaction that would have required adjustment pursuant to this Section 1.3,
then any applicable financial ratio or test shall be calculated giving pro forma
effect thereto for such period as if such Specified Transaction occurred at the
beginning of the applicable Test Period.

 

(c)   Whenever pro forma effect is to be given to a Specified Transaction or the
Transactions, the pro forma calculations shall be made in good faith by a
Responsible Officer (including the “run-rate” cost savings and synergies
resulting from such Specified Transactions

 

36

--------------------------------------------------------------------------------


 

that have been or are expected to be realized (“run-rate” means the full
recurring benefit for a period that is associated with any action taken
(including any savings expected to result from the elimination of a public
target’s compliance costs with public company requirements), net of the amount
of actual benefits realized during such period from such actions; provided that
with respect to the Transactions or to any Specified Transaction, such cost
savings or synergies for any period shall not exceed 10% of Consolidated EBITDA
(after giving effect to such Transaction or Specified Transaction, but prior to
giving effect to such adjustments in respect of such cost savings or synergies)
for such period); provided that (i) such amounts are projected by the Borrower
in good faith to result from actions taken within 12 months after the end of
such Test Period in which such Specified Transaction occurred (or, in the case
of the Transactions, the 12 months after the Closing Date) and (ii) no amounts
shall be added pursuant to this clause (c) to the extent duplicative of any
amounts that are otherwise added back in computing Consolidated EBITDA for such
Test Period.

 

(d)   If any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on the date of the event for which the calculation of the
Consolidated Interest Coverage Ratio is made had been the applicable rate for
the entire period (taking into account any interest hedging arrangements
applicable to such Indebtedness).  Interest on Indebtedness that may optionally
be determined at an interest rate based upon a factor of a prime or similar
rate, a Eurocurrency interbank offered rate, or other rate, shall be determined
to have been based upon the rate actually chosen, or if none, then based upon
such optional rate chosen as the Borrower may designate.

 

(e)   Notwithstanding the foregoing, when calculating (i) the Consolidated
Leverage Ratio for the purposes of Section 2.10(c) and (ii) the Consolidated
Interest Coverage Ratio and Consolidated Leverage Ratio for the purposes of
Section 6.1, the events described in Sections 1.3(b), (c) and (d) above that
occurred subsequent to the end of the applicable Test Period shall not be given
pro forma effect.

 

SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS; LETTERS OF CREDIT

 

2.1   Term Loan Commitments.  Subject to the terms and conditions herein and
relying upon the representations and warranties herein set forth:

 

(a)   each Tranche A Term Loan Lender, severally and not jointly, hereby agrees
to make, on the Closing Date, a tranche A term loan (each, a “Tranche A Term
Loan”) to the Borrower in an amount equal to such Lender’s Tranche A Term Loan
Commitment;

 

(b)   each Tranche B Term Loan Lender, severally and not jointly, hereby agrees
to make, on the Closing Date, a tranche B term loan (each, a “Tranche B Term
Loan”) to the Borrower in an amount equal to such Lender’s Tranche B Term Loan
Commitment; and

 

(c)   subject to the terms and conditions and relying upon the representations
and warranties set forth in the applicable Incremental Term Loan Assumption
Agreement, each Lender having an Incremental Term Loan Commitment, severally and
not jointly, hereby agrees

 

37

--------------------------------------------------------------------------------


 

to make Incremental Term Loans to the Borrower, in an aggregate principal amount
not to exceed its Incremental Term Loan Commitment.

 

The Borrower may make only one borrowing under each of the Tranche A Term Loan
Commitment and Tranche B Term Loan Commitment which shall, in each case, be on
the Closing Date.  Any amount borrowed under this Section 2.1 and subsequently
repaid or prepaid may not be reborrowed.  Subject to Sections 2.9 and 2.10, all
amounts owed hereunder with respect to the Tranche A Term Loans, the Tranche B
Term Loans and the Incremental Term Loans shall be paid in full no later than
the Tranche A Term Loan Maturity Date, the Tranche B Term Loan Maturity Date or
the applicable Incremental Term Loan Maturity Date, respectively.  Each Lender’s
Tranche A Term Loan Commitment and Tranche B Term Loan Commitment shall
terminate immediately and without further action on the Closing Date after
giving effect to the funding of such Lender’s Tranche A Term Loan Commitment and
Tranche B Term Loan Commitment on such date.  The Incremental Term Loan
Commitments shall terminate as provided in the related Incremental Term Loan
Assumption Agreement.  The Term Loans may from time to time be Eurodollar Loans
or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.11.

 

2.2   Procedure for Term Loan Borrowings.  The Borrower shall deliver to the
Administrative Agent an irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, one Business Day
prior to the anticipated Closing Date or one Business Day prior to such other
anticipated closing date set forth in the applicable Incremental Term Loan
Assumption Agreement) requesting that the applicable Term Loan Lenders make the
applicable Term Loans on the Closing Date (or on such other date set forth in
the applicable Incremental Term Loan Assumption Agreement) and specifying the
amount to be borrowed.  Upon receipt of such notice of borrowing the
Administrative Agent shall promptly notify each applicable Term Loan Lender
thereof.  Not later than 12:00 noon, New York City time, on the Closing Date (or
on such other date set forth in the applicable Incremental Term Loan Assumption
Agreement) each applicable Term Loan Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Term Loan or Term Loans to be made by such Lender on the
Closing Date (or on such other date set forth in the applicable Incremental Term
Loan Assumption Agreement).  The Administrative Agent shall make available to
the Borrower the aggregate of the amounts made available to the Administrative
Agent by the applicable Term Loan Lenders, in like funds as received by the
Administrative Agent.

 

2.3   Repayment of Term Loans.  (a) The principal amounts of the Tranche A Term
Loans (including any such Tranche A Term Loans that are Incremental Term Loans)
shall be repaid in consecutive quarterly installments (each, a “Tranche A Term
Loan Installment”) in the aggregate amounts set forth below on the dates set
forth below, or if any such date is not a Business Day, on the next preceding
Business Day (each such date being called a “Tranche A Term Loan Repayment
Date”), together in each case with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of such payment, commencing
March 31, 2012:

 

38

--------------------------------------------------------------------------------


 

Tranche A Term Loan
Repayment Date

 

Tranche A Term Loan
Installments

March 31, 2012

 

$1,875,000

June 30, 2012

 

$1,875,000

September 30, 2012

 

$1,875,000

December 31, 2012

 

$1,875,000

March 31, 2013

 

$3,750,000

June 30, 2013

 

$3,750,000

September 30, 2013

 

$3,750,000

December 31, 2013

 

$3,750,000

March 31, 2014

 

$5,625,000

June 30, 2014

 

$5,625,000

September 30, 2014

 

$5,625,000

December 31, 2014

 

$5,625,000

March 31, 2015

 

$5,625,000

June 30, 2015

 

$5,625,000

September 30, 2015

 

$5,625,000

December 31, 2015

 

$5,625,000

March 31, 2016

 

$20,625,000

June 30, 2016

 

$20,625,000

September 30, 2016

 

$20,625,000

Tranche A Term Loan Maturity Date

 

$20,625,000 or remainder

 

; provided that, in the event any new Tranche A Term Loans are made, such new
Tranche A Term Loans shall be repaid on each Tranche A Term Loan Repayment Date
occurring on or after the applicable Tranche A Increased Amount Date in an
amount equal to (i) the aggregate principal amount of new Tranche A Term Loans
of the applicable series of new Tranche A Term Loans, times (ii) the ratio
(expressed as a percentage) of (A) the amount of all other Tranche A Term Loans
being repaid on such Tranche A Term Loan Repayment Date and (B) the total
aggregate principal amount of all other Tranche A Term Loans outstanding on such
Tranche A Increased Amount Date.

 

Notwithstanding the foregoing, (x) such Tranche A Term Loan Installments shall
be reduced in connection with any voluntary or mandatory prepayments of the
Tranche A Term Loans in accordance with Section 2.9 or 2.10, as applicable; and
(y) the Tranche A Term Loans, together with all other amounts owed hereunder
with respect thereto, shall in any event be paid in full no later than the
Tranche A Term Loan Maturity Date.

 

(b)   The principal amounts of the Tranche B Term Loans (including any such
Tranche B Term Loans that are Incremental Term Loans) shall be repaid in
consecutive quarterly

 

39

--------------------------------------------------------------------------------


 

installments (each, a “Tranche B Term Loan Installment”) in the aggregate
amounts set forth below on the dates set forth below, or if any such date is not
a Business Day, on the next preceding Business Day (each such date being called
a “Tranche B Term Loan Repayment Date”), together in each case with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
such payment, commencing March 31, 2012:

 

Tranche B Term Loan
Repayment Date

 

Tranche B Term Loan
Installments

March 31, 2012

 

$562,500

June 30, 2012

 

$562,500

September 30, 2012

 

$562,500

December 31, 2012

 

$562,500

March 31, 2013

 

$562,500

June 30, 2013

 

$562,500

September 30, 2013

 

$562,500

December 31, 2013

 

$562,500

March 31, 2014

 

$562,500

June 30, 2014

 

$562,500

September 30, 2014

 

$562,500

December 31, 2014

 

$562,500

March 31, 2015

 

$562,500

June 30, 2015

 

$562,500

September 30, 2015

 

$562,500

December 31, 2015

 

$562,500

March 31, 2016

 

$562,500

June 30, 2016

 

$562,500

September 30, 2016

 

$562,500

December 31, 2016

 

$562,500

March 31, 2017

 

$562,500

June 30, 2017

 

$562,500

September 30, 2017

 

$562,500

December 31, 2017

 

$562,500

March 31, 2018

 

$562,500

June 30, 2018

 

$562,500

September 30, 2018

 

$562,500

Tranche B Term Loan Maturity Date

 

$209,812,500 or remainder

 

40

--------------------------------------------------------------------------------


 

; provided that, in the event any new Tranche B Term Loans are made, such new
Tranche B Term Loans shall be repaid on each Tranche B Term Loan Repayment Date
occurring on or after the applicable Tranche B Increased Amount Date in an
amount equal to (i) the aggregate principal amount of new Tranche B Term Loans
of the applicable series of new Tranche B Term Loans, times (ii) the ratio
(expressed as a percentage) of (A) the amount of all other Tranche B Term Loans
being repaid on such Tranche B Term Loan Repayment Date and (B) the total
aggregate principal amount of all other Tranche B Term Loans outstanding on such
Tranche B Increased Amount Date.

 

Notwithstanding the foregoing, (x) such Tranche B Term Loan Installments shall
be reduced in connection with any voluntary or mandatory prepayments of the
Tranche B Term Loans in accordance with Section 2.9 or 2.10, as applicable, and
(y) the Tranche B Term Loans, together with all other amounts owed hereunder
with respect thereto, shall in any event be paid in full no later than the
Tranche B Term Loan Maturity Date.

 

(c)   The Borrower shall pay to the Administrative Agent, for the account of the
Incremental Term Lenders, on each Incremental Term Loan Repayment Date, a
principal amount of the Other Term Loans (as adjusted from time to time pursuant
to Sections 2.9 and 2.10) equal to the amount set forth for such date in the
applicable Incremental Term Loan Assumption Agreement, together in each case
with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment.

 

(d)   To the extent not previously paid, all Term Loans shall be due and payable
on the Tranche A Term Loan Maturity Date or the Tranche B Term Loan Maturity
Date, as applicable, and all Other Term Loans shall be due and payable on the
applicable Incremental Term Loan Maturity Date, in each case, together with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of payment.

 

(e)   In the event that all or any portion of the Tranche B Term Loans then
outstanding are voluntarily prepaid in connection with a Repricing Transaction
prior to the first anniversary of the Closing Date, such prepayment shall be
accompanied by a repayment fee equal to 1.00% of the aggregate principal amount
of the Tranche B Term Loans so prepaid.

 

2.4   Revolving Credit Commitments.  (a)  Subject to the terms and conditions
hereof, each Revolving Credit Lender severally agrees to make Revolving Credit
Loans to the Borrower from time to time during the Revolving Credit Commitment
Period in an aggregate principal amount at any one time outstanding which, when
added to such Lender’s Revolving Credit Percentage of the L/C Obligations then
outstanding, does not exceed the amount of such Lender’s Revolving Credit
Commitment; provided that the sum of (x) the aggregate principal amount of
Revolving Credit Loans plus (y) the aggregate amount of L/C Obligations, in each
case outstanding on and as of the Closing Date, shall not exceed $25,450,000. 
During the Revolving Credit Commitment Period the Borrower may use the Revolving
Credit Commitments by borrowing, prepaying the Revolving Credit Loans in whole
or in part, and reborrowing, all in accordance with the terms and conditions
hereof.  The Revolving Credit Loans may from time to time be Eurodollar Loans or
Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.11, provided that
(i) no Revolving Credit Loans shall be made on the Closing Date and (ii) no
Revolving Credit Loan shall be made

 

41

--------------------------------------------------------------------------------


 

as a Eurodollar Loan after the day that is one month prior to the Revolving
Credit Termination Date.

 

(b)   The Borrower shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date.

 

2.5   Procedure for Borrowing Revolving Credit Loans.  The Borrower may borrow
Revolving Credit Loans under the Revolving Credit Commitments during the
Revolving Credit Commitment Period on any Business Day, provided that the
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent prior to 12:00 noon, New York City
time, (i) three Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Loans, or (ii) one Business Day prior to the requested Borrowing
Date, in the case of Base Rate Loans), specifying (A) the amount and Type of
Revolving Credit Loans to be borrowed, (B) the requested Borrowing Date and
(C) in the case of Eurodollar Loans, the length of the initial Interest Period
therefor.  If no election as to the Type of Loans is specified in any such
notice, then the requested Loan shall be a Base Rate Loan.  If no Interest
Period with respect to any Eurodollar Loan is specified in any such notice, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Each borrowing under the Revolving Credit Commitments shall be in an
amount equal to (x) in the case of Base Rate Loans, $1,000,000 or a whole
multiple thereof (or, if the then aggregate Available Revolving Credit
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $1,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Lender thereof.  Each Lender will make the
amount of its pro rata share of each borrowing of Revolving Credit Loans
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 12:00 noon, New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent.  Such borrowing will then be made available to the Borrower by the
Administrative Agent in like funds as received by the Administrative Agent.

 

2.6   Repayment of Loans; Evidence of Debt.  (a)    The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Lender (i) the then unpaid principal amount of each Revolving
Credit Loan of such Lender on the Revolving Credit Termination Date (or such
earlier date on which such Loans become due and payable pursuant to Section 7),
(ii) the then unpaid principal amount of each Tranche A Term Loan on the Tranche
A Term Loan Maturity Date, (iii) the then unpaid principal amount of each
Tranche B Term Loan on the Tranche B Term Loan Maturity Date and (iv) the then
unpaid principal amount of each Incremental Term Loan on the applicable
Incremental Term Loan Maturity Date.  The Borrower hereby further agrees to pay
interest on the unpaid principal amount of the Loans from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 2.13.

 

(b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

42

--------------------------------------------------------------------------------


 

(c)   The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 9.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type thereof and each Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) both
the amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.

 

(d)   The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.6(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

 

(e)   The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Revolving Credit Loans, Tranche A Term Loans
or Tranche B Term Loans, as the case may be, of such Lender, substantially in
the forms of Exhibit F-1, F-2, and F-3, respectively, with appropriate
insertions as to date and principal amount; provided that delivery of such notes
shall not be a condition precedent to the making of the Loans on the Closing
Date.

 

2.7   Commitment Fees, Other Fees.  (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender which is
not a Defaulting Lender a commitment fee for the period from and including the
Closing Date to the last day of the Revolving Credit Commitment Period, computed
at the Commitment Fee Rate on the average daily amount of the Available
Revolving Credit Commitment of such Lender during the period for which payment
is made, payable quarterly in arrears on the last Business Day of each March,
June, September and December and on the Revolving Credit Termination Date (or
any earlier date of termination of the Revolving Credit Commitments), commencing
on the first of such dates to occur after the Closing Date; provided that, to
the extent previously paid by the Borrower to the Administrative Agent, any such
commitment fee owing to a Lender which is a Defaulting Lender shall be withheld
by the Administrative Agent for so long as such Lender remains a Defaulting
Lender.

 

(b)   The Borrower agrees to pay to the Agents and the Arrangers the fees in the
amounts and on the dates agreed to in writing by the Borrower, the Agents and
the Arrangers, as applicable, prior to the Closing Date.  All such fees shall be
paid on the dates due, in immediately available funds, to the Administrative
Agent, the Collateral Agent or the Arrangers, as applicable.  Once paid, none of
such fees shall be refundable under any circumstances.

 

2.8   Termination or Reduction of Revolving Credit Commitments.  The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent (which shall promptly notify each Lender thereof), to
terminate the Revolving Credit Commitments or, from time to time, to reduce the
amount of the Revolving Credit

 

43

--------------------------------------------------------------------------------


 

Commitments; provided that no such termination or reduction of Revolving Credit
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the Total Revolving Extensions of Credit would exceed the Total Revolving Credit
Commitments.  Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Credit
Commitments then in effect.

 

2.9   Optional Prepayments.  The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty (except as
otherwise provided herein, including Section 2.3(e)), upon irrevocable notice
delivered to the Administrative Agent, no later than 12:00 noon, New York City
time, at least three Business Days prior thereto in the case of Eurodollar Loans
and at least one Business Day prior thereto in the case of Base Rate Loans,
which notice shall specify the date and amount of prepayment and whether the
prepayment is of Revolving Credit Loans or Term Loans and whether of Eurodollar
Loans or Base Rate Loans; provided that such notice of prepayment may state that
such notice is conditioned upon the effectiveness of other financing, any public
offering or any merger, acquisition or divestiture, in which case such notice
may be revoked by notice to the Administrative Agent on or prior to the
specified effective date if such condition is not satisfied (it being understood
and agreed that the foregoing shall not impair or otherwise limit or reduce the
Borrower’s obligation to indemnify and hold harmless Lenders pursuant to
Section 2.19(b) in connection with any such default in making any prepayment as
specified in a notice of borrowing that is later revoked); provided, further,
that if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.19.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
prepayments of Base Rate Loans that are Revolving Credit Loans) accrued interest
to such date on the amount prepaid.  Partial prepayments of Revolving Credit
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof.  Voluntary prepayments of Term Loans shall be applied in
direct order of maturity against the remaining scheduled installments of
principal due, pro rata, in respect of the Tranche A Term Loans, the Tranche B
Term Loans, any Other Term Loans and any applicable Extended Term Loans (except
to the extent that any Loan Modification Offer for any Extended Term Loans
provides that such Extended Term Loans shall participate on a lesser basis or
not at all) under Sections 2.3(a), 2.3(b), 2.3(c) and under the applicable Loan
Modification Offer, respectively.

 

2.10   Mandatory Prepayments.  (a)    If any Indebtedness shall be incurred by
any Loan Party or its Subsidiaries (excluding any Indebtedness incurred in
accordance with Section 6.2 (other than pursuant to clause (m) thereof)), then
on the date of such incurrence, the Loans shall be prepaid by an amount equal to
the amount of the Net Cash Proceeds of such incurrence, as set forth in
Section 2.10(d).

 

(b)   If on any date the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds from any Asset Sale or Recovery Event then, unless a Reinvestment
Notice shall be delivered in respect thereof, not later than five Business Days
following the date of receipt by the Borrower of such Net Cash Proceeds, the
Loans shall be prepaid by an amount equal to the

 

44

--------------------------------------------------------------------------------


 

amount of such Net Cash Proceeds, as set forth in Section 2.10(d); provided
that, notwithstanding the foregoing, on each Reinvestment Prepayment Date the
Loans shall be prepaid by an amount equal to the Reinvestment Prepayment Amount
with respect to the relevant Reinvestment Event, as set forth in
Section 2.10(d).  The provisions of this Section do not constitute a consent to
the consummation of any Disposition not permitted by Section 6.5.

 

(c)   No later than 100 days after the end of each fiscal year of the Borrower,
commencing with the fiscal year ending on December 29, 2012, the Borrower shall
prepay outstanding Loans in accordance with clauses (d) and (e) below in an
aggregate principal amount (which amount shall not be less than zero) equal to
the sum of (A) (x) (1) 50% of Adjusted Excess Cash Flow for the fiscal year then
ended in the event that the Consolidated Senior Secured Leverage Ratio as of the
end of such fiscal year is greater than or equal to 3.00 to 1.00, (2) 25% of
Adjusted Excess Cash Flow for the fiscal year then ended in the event that the
Consolidated Senior Secured Leverage Ratio as of the end of such fiscal year is
less than 3.00 to 1.00 and greater than or equal to 2.50:1.00, and (3) 0% of
Adjusted Excess Cash Flow for the fiscal year then ended in the event that the
Consolidated Senior Secured Leverage Ratio as of the end of such fiscal year is
less than 2.50 to 1.00, minus (y) voluntary prepayments of Term Loans and
Revolving Loans under Section 2.9 during such fiscal year but only to the extent
that the Indebtedness so prepaid by its terms cannot be reborrowed or redrawn
and such prepayments are not financed with the proceeds of an incurrence of
Indebtedness or the issuance of Capital Stock,  plus (B) if the amount of
Restricted Payments on the Borrower’s common stock paid by the Borrower pursuant
to Section 6.6(b) during such fiscal year is greater than an aggregate amount
equal to the sum of (i) 60% of Free Cash Flow of the Borrower for such fiscal
year plus (ii) the Available Amount at the time such Restricted Payments were
paid, an amount equal to such excess.

 

(d)   Amounts to be applied in connection with prepayments made pursuant to this
Section 2.10 shall be allocated pro rata among the Tranche A Term Loans, the
Tranche B Term Loans, any Other Term Loans and any Extended Term Loans (except
to the extent that any Loan Modification Offer for any Extended Term Loans
provides that such Extended Term Loans shall participate on a lesser basis or
not at all) and applied in direct order of maturity against the remaining
scheduled installments of principal due in respect of the Tranche A Term Loans,
the Tranche B Term Loans, any Other Term Loans and any applicable Extended Term
Loans under Sections 2.3(a), 2.3(b), 2.3(c) and under the applicable Loan
Modification Offer, respectively; provided that in the event there are no
Tranche A Term Loans, Tranche B Term Loans, Other Term Loans or Extended Term
Loans outstanding, mandatory prepayments shall be applied to the prepayment of
outstanding Revolving Credit Loans (without any accompanying mandatory reduction
of the Revolving Credit Commitments) in direct order of maturity, and second to
cash collateralize outstanding Letters of Credit pro rata.  Prepayments of Loans
shall in all cases be applied first to Base Rate Loans and second to Eurodollar
Loans.

 

(e)   The Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under this Section 2.10, (i) a certificate signed by a
Responsible Officer setting forth in reasonable detail the calculation of the
amount of such prepayment and (ii) to the extent practicable, at least three
Business Days’ (but in any event no later than one Business Day’s) prior written
notice of such prepayment.  Each notice of prepayment shall specify the
prepayment date, the Type of each Loan being prepaid and the principal amount of
each Loan (or portion thereof) to be prepaid.  All prepayments of Loans under
this Section 2.10 shall be subject

 

45

--------------------------------------------------------------------------------


 

to Section 2.19, but shall otherwise be without premium or penalty, and shall be
accompanied by (except in the case of prepayments of Base Rate Loans that are
Revolving Credit Loans) accrued and unpaid interest on the principal amount to
be prepaid to but excluding the date of payment.

 

2.11   Conversion and Continuation Options.  (a)    The Borrower may elect from
time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least three Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may only be
made on the last day of an Interest Period with respect thereto.  The Borrower
may elect, from time to time, to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent at least three Business Days’ prior irrevocable
notice of such election (which notice shall specify the length of the initial
Interest Period therefor); provided that no Base Rate Loan may be converted into
a Eurodollar Loan (i) when any Event of Default has occurred and is continuing
and the Administrative Agent has or the Majority Facility Lenders in respect of
such Facility have determined in its or their sole discretion not to permit such
conversions or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of such Facility.  If no Interest Period
with respect to any Eurodollar Loan is specified in any such notice, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

(b)   Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loan; provided
that no Eurodollar Loan under a particular Facility may be continued as such
(i) when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of such Facility, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Eurodollar Loan shall be automatically converted to a
Base Rate Loan on the last day of such then expiring Interest Period.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

 

2.12   Minimum Amounts and Maximum Number of Eurodollar Tranches. 
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans
hereunder and all selections of Interest Periods hereunder shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.

 

2.13   Interest Rates and Payment Dates.  (a)    Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

46

--------------------------------------------------------------------------------


 

(b)   Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

 

(c)   If any Event of Default under Section 7(a) or 7(f) has occurred and is
continuing, then, from the date of such Event of Default and for so long as such
Event of Default is continuing, to the fullest extent permitted by law, all
amounts outstanding under this Agreement and the other Loan Documents shall bear
interest (after as well as before judgment), payable on demand, (i) in the case
of principal, at the rate otherwise applicable to such Loan pursuant to the
foregoing provisions of this Section 2.13 plus 2.00% per annum and (ii) in all
other cases, at a rate per annum (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, when determined
by reference to the Prime Rate and over a year of 360 days at all other times)
equal to the rate that would be applicable to Revolving Credit Loans that are
Base Rate Loans plus 2.00% per annum.

 

(d)   Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) above shall be payable
from time to time on demand.

 

2.14   Computation of Interest and Fees.  (a)    Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, when determined
by reference to the Prime Rate and over a year of 360 days at all other times. 
The Administrative Agent shall as soon as practicable notify the Borrower and
the relevant Lenders of each determination of a Eurodollar Rate.  Any change in
the interest rate on a Loan resulting from a change in the Base Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective.  The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.

 

(b)   Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.14(a).

 

2.15   Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period:

 

(a)   the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

(b)   the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders

 

47

--------------------------------------------------------------------------------


 

(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans.  Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

 

2.16   Pro Rata Treatment and Payments.  (a)    Subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders, and other than
with respect to any substituted Lender in accordance with Section 2.22 or as
required or permitted under Section 2.20 or 9.21, each borrowing by the Borrower
of Loans hereunder, each payment or prepayment of principal in respect of any
Loans hereunder, each payment of commitment fees pursuant to this Agreement,
each reduction of the Term Loan Commitments or the Revolving Credit Commitments
and each conversion or continuation of any borrowing of Loans hereunder shall be
allocated pro rata among the Lenders in accordance with their respective
applicable Commitments (or if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Loans); provided that the foregoing provisions of this
Section 2.16(a) shall not be construed to apply to any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or Commitments to any assignee or participant, other than to the
Borrower or any of its Subsidiaries or Affiliates (unless made in accordance
with Section 9.6(i) hereto) (as to which the foregoing provisions of this
Section 2.16(a) shall apply), made pursuant to and in accordance with the
express provisions of this Agreement.  Each Lender agrees that in computing such
Lender’s portion of any borrowing of Loans to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such borrowing of Loans to the next higher or lower whole Dollar amount.  Each
payment in respect of Reimbursement Obligations in respect of any Letter of
Credit shall be made to the Issuing Lender that issued such Letter of Credit.

 

(b)   All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Payment Office, in Dollars and in immediately available
funds.  Any payment made after 12:00 noon, New York City time, on any Business
Day shall be deemed to have been made on the next succeeding Business Day (or
the same Business Day in the Administrative Agent’s sole discretion).  The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received.  Except as otherwise expressly provided
herein, if any payment hereunder becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day.  If any payment on a Eurodollar Loan becomes due and

 

48

--------------------------------------------------------------------------------


 

payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 

(c)   Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans under the relevant Facility, on demand, from the Borrower.

 

(d)   Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made hereunder that the
Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that the Borrower is making such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available to the Lenders their respective pro rata shares
of a corresponding amount.  If such payment is not made to the Administrative
Agent by the Borrower within three Business Days of such due date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at a rate per annum equal to the daily average
Federal Funds Effective Rate.  Nothing herein shall be deemed to limit the
rights of the Administrative Agent or any Lender against the Borrower.

 

2.17   Requirements of Law.  (a)    Notwithstanding any other provision of this
Agreement, if any Change in Law shall:

 

(i)   subject the Administrative Agent, any Lender or the Issuing Lender to any
Taxes in connection with this Agreement or any loan, letter of credit or
commitment made hereunder or its deposits, reserves, other liabilities or
capital attributable thereto, or change the basis of taxation of payments in
respect thereof (except for Indemnified Taxes or Other Taxes that are the
subject of Section 2.18 and the imposition of any Excluded Tax payable by such
Lender or the Issuing Lender);

 

49

--------------------------------------------------------------------------------


 

(ii)   impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any Lender or the Issuing
Lender or any office of such Lender or the Issuing Lender (except any such
reserve requirement that is included in the determination of the Eurodollar Rate
hereunder); or

 

(iii)   shall impose on such Lender or the Issuing Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Issuing Lender, by an amount which such Lender or the Issuing
Lender deems to be material, of making, converting into, continuing or
maintaining Eurodollar Loans or issuing, maintaining or participating in Letters
of Credit, or to reduce any amount received or receivable hereunder in respect
thereof (whether of principal, interest or otherwise), then, in any such case,
the Borrower shall promptly pay such Lender or the Issuing Lender, upon its
demand, any additional amounts necessary to compensate such Lender or the
Issuing Lender for such increased cost or reduced amount received or
receivable.  If any Lender or the Issuing Lender becomes entitled to claim any
additional amounts pursuant to this Section, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

 

(b)   If any Lender or the Issuing Lender shall have determined that any Change
in Law regarding capital adequacy has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Lender’s capital (or on the
capital of such Lender’s or the Issuing Lender’s holding company) as a
consequence of this Agreement or the Loans made or participations in Letters of
Credit purchased by such Lender pursuant hereto or the Letters of Credit issued
by the Issuing Lender pursuant hereto to a level below that which such Lender or
the Issuing Lender of such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy) by an
amount deemed by such Lender or the Issuing Lender to be material, then from
time to time, after submission by such Lender or the Issuing Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender or the Issuing Lender such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for such
reduction.

 

(c)   A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender or the Issuing Lender or their respective
applicable holding company to the Borrower setting out in reasonable detail the
method of determination of such additional amounts (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.  The
Borrower shall pay such Lender or the Issuing Lender the amount shown as due on
any such certificate delivered by it within 10 days after its receipt of the
same.  The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of amounts payable hereunder.

 

50

--------------------------------------------------------------------------------


 

(d)   Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Lender’s right to demand such compensation;
provided that the Borrower shall not be under any obligation to compensate any
Lender or the Issuing Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 120 days prior to such request if such Lender or the Issuing Lender knew or
could reasonably have been expected to know of the circumstances giving rise to
such increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period.  The protection of this
Section shall be available to each Lender and the Issuing Lender regardless of
any possible contention of the invalidity or inapplicability of the Change in
Law that shall have occurred or been imposed.

 

2.18   Taxes.  (a)    Any and all payments by or on account of any obligation of
the Borrower or any other Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any Taxes, except as
required by applicable law; provided that, if any Indemnified Taxes or Other
Taxes are required by law to be withheld or deducted from such payments, then
(i) the sum payable by the Borrower or any other Loan Party shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, each Lender and the Issuing Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions  or
withholdings been made, (ii) the Borrower or such Loan Party shall make such
deductions or withholdings and (iii) the Borrower or such Loan Party shall pay
the full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law.

 

(b)   In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)   The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Lender, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or any other Loan
Party hereunder or under any other Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the Issuing Lender, or by the
Administrative Agent on behalf of itself, a Lender or the Issuing Lender, shall
be conclusive absent manifest error.

 

(d)   As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such

51

--------------------------------------------------------------------------------


 

Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(e)   (i)  Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rated of withholding.  In addition, any Lender, if requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by law as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.18(e)(ii)) shall not be required if in the Lender’s
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense (or, in the case of a Change in Law,
any incremental material unreimbursed cost or expense) or would materially
prejudice the legal or commercial position of such Lender or if such Lender is
not legally eligible to deliver such documentation.  Upon the reasonable request
of such Borrower or the Administrative Agent, any Lender shall update any form
or certification previously delivered pursuant to this Section 2.18(e). If any
form or certification previously delivered pursuant to this Section 2.18(e)
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify such Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification or notify the Borrower and the
Administrative Agent in writing of its legal ineligibility to do so.

 

(ii)   Without limiting the generality of the foregoing, any Foreign Lender
shall, if it is legally eligible to do so, deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
party hereto and from time to time thereafter upon the expiration of the
previously delivered form or upon the reasonable request of the Borrower or the
Administrative Agent, two accurate and complete executed originals of whichever
of the following is applicable: (A) IRS  Form W-8BEN (or its successor form)
claiming eligibility for benefits of an income tax treaty to which the U.S. is a
party; (B) IRS Form W-8ECI (or its successor form); (C) IRS Form W-8IMY (or its
successor form), together with any required attachments; (D) IRS Form W-8EXP (or
its successor form); or (E) in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under the Code both, IRS Form
W-8BEN and a U.S. Tax Compliance Certificate substantially in the applicable
form of Exhibit H.  Any Lender that is not a Foreign Lender shall deliver to
Borrower and the Administrative Agent (at the times and in the manner provided
with respect to Foreign Lenders under the preceding sentence) IRS Form W-9 (or
its successor form).

 

(f)   If a payment made to a Lender under this Agreement would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or

 

52

--------------------------------------------------------------------------------


 

1472(b) of the Code, as applicable), such Lender shall deliver to the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Administrative Agent, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Administrative Agent as may be necessary for the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this Section 2.18(f), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

(g)   If the Administrative Agent, any Lender or the Issuing Lender determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.18, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the Issuing Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the Issuing Lender
agrees to repay the amount paid over to the Borrower (plus any interest,
penalties or other charges imposed by the relevant Governmental Authority) to
the Administrative Agent, such Lender or the Issuing Lender in the event the
Administrative Agent, such Lender or the Issuing Lender is required to repay
such refund to such Governmental Authority.  Notwithstanding anything to the
contrary in this Section 2.18(g), in no event will the Administrative Agent, any
Lender or the Issuing Lender be required to pay any amount to the Borrower
pursuant to this paragraph if the payment of such amount would place the
Administrative Agent, such Lender or the Issuing Lender in a less favorable net
after-Tax position than it would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  Nothing in
this Section 2.18(g) shall be construed to require the Administrative Agent, any
Lender or the Issuing Lender to make available its Tax returns or any other
information relating to its Taxes that it deems confidential to the Borrower or
any other Person.

 

2.19   Indemnity.  The Borrower agrees to indemnify each Lender for and to hold
each Lender harmless from any loss or expense that such Lender may reasonably
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment or conversion of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto.  Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid or converted, or not so borrowed, converted or continued, for
the period from the date of such prepayment or conversion or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the

 

53

--------------------------------------------------------------------------------


 

Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market.  A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error.  This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

2.20   Illegality.  Notwithstanding any other provision herein, if any Change in
Law shall make it unlawful for any Lender to make or maintain Eurodollar Loans
as contemplated by this Agreement or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then (a) the commitment
of such Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as
such and convert Base Rate Loans to Eurodollar Loans shall forthwith be
canceled, (b) such Lender’s Loans then outstanding as Eurodollar Loans, if any,
shall be converted automatically to Base Rate Loans on the respective last days
of the then current Interest Periods with respect to such Loans or within such
earlier period as required by law and (c) all payments and prepayments of
principal that would otherwise have been applied to repay the Eurodollar Loans
that would have been made by such Lender or the converted Eurodollar Loans of
such Lender shall instead be applied to repay the Base Rate Loans made by such
Lender in lieu of, or resulting from the conversion of, such Eurodollar Loans. 
If any such conversion of a Eurodollar Loan occurs on a day which is not the
last day of the then current Interest Period with respect thereto, the Borrower
shall pay to such Lender such amounts, if any, as may be required pursuant to
Section 2.19.

 

2.21   Change of Lending Office.  Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.17, 2.18(a) or 2.20 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
2.17, 2.18(a) or 2.20.

 

2.22   Substitution of Lenders.  Upon the receipt by the Borrower from any
Lender of a claim under Section 2.17, 2.18 or 2.20, or upon receipt by the
Borrower of written notice that any Lender has become a Defaulting Lender in
accordance with the provisions set forth in the definition of “Defaulting
Lender”, or if any Lender refuses to consent to any amendment, waiver or other
modification of any Loan Document requested by the Borrower that requires the
consent of all Lenders directly affected thereby and such amendment, waiver or
other modification is consented to by the Required Lenders, the Borrower may: 
(a) request one more of the other Lenders to acquire and assume all or part of
such Lender’s Loans, Reimbursement Obligations and Revolving Credit Commitment;
or (b) replace such Lender by designating another Lender or a financial
institution that is willing to acquire such Loans and Reimbursement Obligations
and assume such Revolving Credit Commitment;  provided that (i) such replacement
does not conflict with any Requirement of Law, (ii) no Event of Default (other
than, in the case of the replacement of a Defaulting Lender, as a result of the
failure of the

 

54

--------------------------------------------------------------------------------


 

Borrower to satisfy its cash collateralization obligations pursuant to Section
2.31(a)(ii)) shall have occurred and be continuing at the time of such
replacement, (iii) the Borrower shall repay (or the replacement bank or
institution shall purchase, at par) all Loans and Reimbursement Obligations,
accrued interest, fees and other amounts owing to such replaced Lender prior to
the date of replacement (including all amounts then owing to such replaced
Lender pursuant to Sections 2.17, 2.18 and 2.20 and, if applicable, the
prepayment fee pursuant to Section 2.3(d) (with such assignment being deemed to
be a voluntary prepayment for purposes of determining the applicability of
Section 2.9, such amount to be payable by the Borrower)), (iv) the Borrower
shall be liable to such replaced Lender under Section 2.19 if any Eurodollar
Loan owing to such replaced Lender shall be prepaid (or purchased) other than on
the last day of the Interest Period relating thereto, (v) the replacement bank
or institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent and the Issuing Lender, and (vi) the replaced Lender shall
be obligated to make such replacement in accordance with the provisions of
Section 9.6 (provided that the Borrower or replacement Lender shall be obligated
to pay the registration and processing fee except in the case of a Defaulting
Lender).  Each of the Issuing Lender and each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of the Issuing Lender or
such Lender, as the case may be, as assignor, any Assignment and Assumption
necessary to effectuate any assignment of the Issuing Lender’s or such Lender’s
interests hereunder in the circumstances contemplated by this Section 2.22.

 

2.23   L/C Commitment.  (a) Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Revolving Credit
Lenders set forth in Section 2.26(a), agrees to issue letters of credit (the
letters of credit issued on and after the Closing Date, together with the
Existing Letters of Credit, collectively, the “Letters of Credit”) for the
account of the Borrower on any Business Day during the period commencing on the
Closing Date and ending 30 days prior to the Revolving Credit Termination Date
in such form as may be approved from time to time by such Issuing Lender;
provided that no Issuing Lender shall have any obligation to issue any Letter of
Credit, and no Revolving Credit Lender shall have any obligations to participate
in any Letter of Credit, if, after giving effect to such issuance or
participation, (i) the L/C Obligations would exceed the L/C Commitment or (ii)
the aggregate amount of the Available Revolving Credit Commitments would be less
than zero; provided, further, that in no event shall Credit Suisse AG, Barclays
Bank PLC, Royal Bank of Canada or any of their respective offices, branches or
Affiliates, in each case to the extent that it is an Issuing Lender hereunder,
be required to issue any trade Letter of Credit.  Each Letter of Credit shall
(i) be denominated in Dollars and (ii) expire no later than the earlier of (x)
the first anniversary of its date of issuance and (y) the date which is five
Business Days prior to the Revolving Credit Termination Date, provided that any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above).

 

(b)        No Issuing Lender shall at any time be obligated to issue any Letter
of Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.  Notwithstanding anything to the contrary contained in this
Section 2.23 or elsewhere in this Agreement, in the event that a Revolving
Credit Lender is a Defaulting Lender, the Issuing Lender shall not be required
to issue any Letter of Credit unless such Defaulting Lender’s

 

55

--------------------------------------------------------------------------------


 

Revolving Credit Percentage of the L/C Obligations, after giving effect to the
issuance of such Letter of Credit, may be reallocated among Non-Defaulting
Lenders in accordance with Section 2.31(a)(iv) or, if such reallocation is not
available in accordance with such Section, each Issuing Bank has entered into
arrangements satisfactory to it and the Borrower to eliminate such Issuing
Bank’s risk with respect to the participation in Letters of Credit by all such
Defaulting Lenders, which may include by cash collateralizing each such
Defaulting Lender’s Pro Rata Percentage of each Letter of Credit issued while
such Defaulting Lender remains a Defaulting Lender.

 

2.24   Procedure for Issuance of Letter of Credit.  The Borrower may from time
to time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the reasonable satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender may reasonably request with respect to the requested Letter of
Credit.  Upon receipt of any Application, an Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby (but
in no event shall any Issuing Lender be required to issue any Letter of Credit
earlier than three Business Days after its receipt of the Application therefor
and all such other certificates, documents and other papers and information
relating thereto) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed to by such Issuing Lender and
the Borrower.  Promptly after issuance by an Issuing Lender of a Letter of
Credit, such Issuing Lender shall furnish a copy of such Letter of Credit to the
Borrower.  Each Issuing Lender shall promptly furnish to the Administrative
Agent, which shall in turn promptly furnish to the Lenders, notice of the
issuance of each Letter of Credit issued by it (including the amount thereof).

 

2.25   Fees and Other Charges.  (a)    The Borrower will pay a fee on the
aggregate drawable amount of all outstanding Letters of Credit at a per annum
rate equal to the Applicable Margin then in effect with respect to Revolving
Credit Loans that are Eurodollar Loans, shared ratably among the Lenders and
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date.  In addition, the Borrower shall pay to each Issuing Lender for its own
account a fronting fee in an amount equal to 0.25% of the aggregate drawable
amount of all outstanding Letters of Credit issued by it, payable quarterly in
arrears on each L/C Fee Payment Date after the date of Issuance.

 

(b)   In addition to the foregoing fees, the Borrower shall pay or reimburse
each Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by such Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

 

2.26   L/C Participations.  (a)    Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Credit Percentage in each Issuing Lender’s obligations
and rights under and in respect of each Letter of Credit issued by such Issuing
Lender hereunder and the amount

 

56

--------------------------------------------------------------------------------


 

of each draft paid by such Issuing Lender thereunder.  Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit by such Issuing Lender for which such Issuing
Lender is not reimbursed in full by the Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay to such Issuing Lender upon
demand at such Issuing Lender’s address for notices specified herein an amount
equal to such L/C Participant’s Revolving Credit Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed.

 

(b)   If any amount required to be paid by any L/C Participant to an Issuing
Lender pursuant to Section 2.26(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to such Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to Section
2.26(a) is not made available to such Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, such Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to Base Rate Loans under the Revolving Credit Facility.  A
certificate of such Issuing Lender submitted to any L/C Participant with respect
to any such amounts owing under this Section shall be conclusive in the absence
of manifest error.

 

(c)   Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 2.26(a), such Issuing Lender receives
any payment related to such Letter of Credit (whether directly from the Borrower
or otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by such Issuing Lender
shall be required to be returned by such Issuing Lender, such L/C Participant
shall return to such Issuing Lender the portion thereof previously distributed
by such Issuing Lender to it.

 

(d)   Each Revolving Credit Lender’s obligation to purchase, pursuant to Section
2.26(a), such Lender’s Revolving Credit Percentage in each Issuing Lender’s
obligations and rights under and in respect of each Letter of Credit issued by
such Issuing Lender hereunder shall be absolute and unconditional and shall not
be affected by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Lender or the
Borrower may have against such Issuing Lender, the Borrower or any other Person
for any reason whatsoever; (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 4; (iii) any adverse change in the condition (financial or otherwise)
of the Borrower or any other Loan Party; (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Lender; or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

 

57

--------------------------------------------------------------------------------


 

2.27   Reimbursement Obligation of the Borrower.  The Borrower agrees to
reimburse each Issuing Lender on each date on which such Issuing Lender notifies
the Borrower of the date and amount of a draft presented under any Letter of
Credit and paid by such Issuing Lender (but in any event no such reimbursement
shall be required before the date on which Base Rate Loans would be made (or the
procedure specified in Section 2.26 would become applicable) as described in the
last two sentences of this Section) for the amount of (a) such draft so paid and
(b) any taxes, fees, charges or other costs or expenses incurred by such Issuing
Lender in connection with such payment (the amounts described in the foregoing
clauses (a) and (b) in respect of any drawing, collectively, the “Payment
Amount”).  Each such payment shall be made to such Issuing Lender at its address
for notices specified herein in lawful money of the United States of America and
in immediately available funds.  Interest shall be payable on each Payment
Amount from the date of the applicable drawing until payment in full at the rate
set forth in (i) until the second Business Day following the date of the
applicable drawing, Section 2.13(b) and (ii) thereafter, Section 2.13(c).  Each
drawing under any Letter of Credit shall (unless an event of the type described
in clause (i) or (ii) of Section 7(f) shall have occurred and be continuing with
respect to the Borrower, in which case the procedures specified in Section 2.26
for funding by L/C Participants shall apply) constitute a request by the
Borrower to the Administrative Agent for a borrowing pursuant to Section 2.5 of
Base Rate Loans in the amount of such drawing.  The Borrowing Date with respect
to such borrowing shall be the first date on which a borrowing of Revolving
Credit Loans could be made, pursuant to Section 2.5, if the Administrative Agent
had received a notice of such borrowing at the time of such drawing under such
Letter of Credit.

 

2.28   Obligations Absolute.  The Borrower’s obligations under Sections 2.23
through 2.29 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against any Issuing Lender, any L/C Participant,
any beneficiary of a Letter of Credit or any other Person.  The Borrower also
agrees that each Issuing Lender and the L/C Participant shall not be responsible
for, and the Borrower’s Reimbursement Obligations under Section 2.27 shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even though such documents shall in fact prove to
be invalid, fraudulent or forged, or any dispute between or among the Borrower
and any beneficiary of any Letter of Credit or any other party to which such
Letter of Credit may be transferred or any claims whatsoever of the Borrower
against any beneficiary of such Letter of Credit or any such transferee.  No
Issuing Lender or L/C Participant shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Issuing Lender.  The Borrower agrees that any action taken or
omitted by an Issuing Lender under or in connection with any Letter of Credit
issued by it or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the standards of care
specified in the Uniform Commercial Code of the State of New York, shall be
binding on the Borrower and shall not result in any liability of such Issuing
Lender or any L/C Participant to the Borrower.

 

2.29   Letter of Credit Payments.  If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the Borrower of the

 

58

--------------------------------------------------------------------------------


 

date and amount thereof.  The responsibility of the relevant Issuing Lender to
the Borrower in connection with any draft presented for payment under any Letter
of Credit issued by such Issuing Lender shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

 

2.30   Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of Sections
2.23 through 2.29, the provisions of Sections 2.23 through 2.29 shall apply;
provided, however, that any term, condition or provision of any Application
which is in addition to, or the subject matter of which is not in, part of or
covered by, the provisions of Sections 2.23 through 2.29 shall not be considered
as being or deemed to be in conflict with or inconsistent with the provisions of
Sections 2.23 through 2.29.

 

2.31   Defaulting Lenders.  (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(i)   Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

(ii)   Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 7 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.7 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender hereunder; third, to cash
collateralize the Issuing Lender’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.31(d); fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.31(d); sixth, to the payment of any amounts owing to the Lenders
or the Issuing Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction

 

59

--------------------------------------------------------------------------------


 

obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
so long as payment on account of any amount owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against the Defaulting Lender required to be paid under the seventh clause above
has been made, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and L/C Disbursements owed to, all
Lenders that are not Defaulting Lenders (such Lenders, “Non-Defaulting Lenders”)
on a pro rata basis prior to being applied to the payment of any Loans of, or
L/C Disbursements owed to, such Defaulting Lender until such time as all Loans
and L/C Exposure are held by the Lenders pro rata in accordance with the
Commitments under the applicable facility without giving effect to Section
2.31(a)(iv).  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.31(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)   Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 

(B)                                Each Defaulting Lender shall be entitled to
receive L/C Participation Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Pro Rata Percentage of the
stated amount of Letters of Credit for which it has provided cash collateral
pursuant to Section 2.31(d).

 

(C)                        With respect to any L/C Participation Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit that
have been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the Issuing Lender the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the Issuing
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee

 

(iv)   Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s obligation to fund participations in respect of
Letters of Credit shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Percentages (calculated without regard
to such Defaulting

 

60

--------------------------------------------------------------------------------


 

Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Extensions of Credit of any Non-Defaulting Lender to
exceed such non-Defaulting Lender’s Revolving Credit Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)   Cash Collateral.  If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, cash
collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 2.31(d).

 

(b)   Defaulting Lender Cure.  If the Borrower, the Administrative Agent and the
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments under the applicable facility
(without giving effect to Section 2.31(a)(iv), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender; and provided, further, that if any amounts would be
due to the Non-Defaulting Lenders under Section 2.19 as a result of a payment of
a Eurodollar Loan, the Defaulting Lender shall pay such amounts to the
Non-Defaulting Lenders entitled thereto.

 

(c)   New Letters of Credit.  So long as any Lender is a Defaulting Lender, the
Issuing Lender shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

(d)   Cash Collateral.  (i)  At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent) the Borrower shall cash collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.31(a)(iv) and any cash collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

 

61

--------------------------------------------------------------------------------


 

(ii)   The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Lender, and agrees to maintain, a first priority security interest
in all such cash collateral as security for the Defaulting Lenders’ obligation
to fund participations in respect of Letters of Credit, to be applied pursuant
to clause (b) below.  If at any time the Administrative Agent determines that
cash collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Lender as herein provided (other than
Permitted Liens), or that the total amount of such cash collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional cash
collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any cash collateral provided by the Defaulting Lender.

 

(iii)   Notwithstanding anything to the contrary contained in this Agreement,
cash collateral provided under this Section 2.31 in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letters of Credit (including, as to cash
collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the cash collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(iv)   Cash collateral (or the appropriate portion thereof) provided to reduce
the Issuing Lender’s Fronting Exposure shall no longer be required to be held as
cash collateral pursuant to this Section 2.31 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent and the Issuing Lender that there exists excess cash
collateral; provided that, subject to this Section 2.31 the Person providing
cash collateral and the Issuing Lender may agree that cash collateral shall be
held to support future anticipated Fronting Exposure or other obligations and
provided, further, that to the extent that such cash collateral was provided by
the Borrower, such cash collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

2.32   Incremental Term Loans.  (a)    The Borrower may, by written notice to
the Administrative Agent from time to time request Incremental Term Loan
Commitments in an amount not to exceed the Incremental Term Loan Amount in the
aggregate from one or more Incremental Term Lenders, all of which must meet the
requirements for assignees of Term Loans and Term Loan Commitments under
Section 9.6(d).  Such notice shall set forth (i) the amount of the Incremental
Term Loan Commitments being requested (which shall be in minimum increments of
$5,000,000 and a minimum amount of $10,000,000 or such lesser amount equal to
the unused portion of the Incremental Term Loan Amount), (ii) the date on which
such Incremental Term Loan Commitments are requested to become effective (which
shall not be less than 10 Business Days nor more than 60 days after the date of
such notice), and (iii) whether such Incremental Term Loan Commitments are
commitments to make additional Tranche A Term Loans, additional Tranche B Term
Loans or commitments to make term loans with terms different from the Tranche A
Term Loans and the Tranche B Term Loans (such other term loans, the “Other Term
Loans”).

 

62

--------------------------------------------------------------------------------


 

(b)   The Borrower may seek Incremental Term Loan Commitments from existing
Lenders (each of which shall be entitled to agree or decline to participate in
its sole discretion) and additional banks, financial institutions and other
institutional lenders who will become Incremental Term Lenders in connection
therewith.  The Borrower and each Incremental Term Lender shall execute and
deliver to the Administrative Agent an Incremental Term Loan Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Incremental Term Loan Commitment of each
Incremental Term Lender.  The terms and provisions of any Incremental Term Loans
that are additional Tranche A Term Loans shall be identical to those of the
Tranche A Term Loans made on the Closing Date.  The terms and provisions of any
Incremental Term Loans that are additional Tranche B Term Loans shall be
identical to those of the Tranche B Term Loans made on the Closing Date.  The
terms and provisions of the Other Term Loans shall be identical to those of the
Tranche A Term Loans or Tranche B Term Loans, as applicable, except as otherwise
set forth herein or in the Incremental Term Loan Assumption Agreement, and any
such terms not consistent with those of such applicable Loans, shall be
reasonably satisfactory to the Administrative Agent (provided that,
notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Incremental Term Loans shall constitute Obligations hereunder and
shall be secured by the Collateral on a pari passu basis with all other
Obligations).  Without the prior written consent of the Required Lenders,
(i) the final maturity date of any Other Term Loans shall be no earlier than the
Latest Maturity Date, (ii) the Weighted Average Life to Maturity of the Other
Term Loans shall be no shorter than the Weighted Average Life to Maturity of the
Tranche of Term Loans hereunder which has the longest Weighted Average Life to
Maturity, (iii) the obligations of the Borrower and its Subsidiaries in respect
of the Other Term Loans shall not be secured by any property or assets of the
Borrower or any of its Subsidiaries other than the Collateral and shall not be
guaranteed by any Subsidiaries of the Borrower other than the Subsidiary
Guarantors, (iv) the Other Term Loans shall not receive mandatory prepayments in
excess of their ratable share hereunder in accordance with Section 2.10(d) and
(v) if the initial yield on such Other Term Loans (as determined by the
Administrative Agent to be equal to the sum of (x) the margin above the
Eurodollar Rate on such Other Term Loans and (y) if such Other Term Loans are
initially made at a discount or the Lenders making the same receive a fee
directly or indirectly from the Borrower or any Subsidiary for doing so (the
amount of such discount or fee, expressed as a percentage of the Other Term
Loans, being referred to herein as “OID”), the amount of such OID divided by the
lesser of (A) the Weighted Average Life to Maturity of such Other Term Loans and
(B) four; provided that in determining the margin above the Eurodollar Rate or
the Base Rate, if the Eurodollar Rate or the Base Rate in respect of any Other
Term Loans includes a floor different from the applicable floor in respect of
the Eurodollar Rate or the Base Rate applicable to the Tranche B Term Loans,
such differential amount shall be equated to interest margin for purposes of
determining Yield Differential) exceeds the Applicable Margin then in effect for
Tranche B Term Loans that are Eurodollar Loans by more than 50 basis points (the
amount of such excess above 50 basis points being referred to herein as the
“Yield Differential”), then the Applicable Margin then in effect for Tranche A
Term Loans and Tranche B Term Loans shall automatically be increased by the
Yield Differential, effective upon the making of the Other Term Loans.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Term Loan Assumption Agreement.  Each of the parties hereto
hereby agrees that, upon the effectiveness of any Incremental Term Loan
Assumption Agreement, this Agreement shall be deemed amended

 

63

--------------------------------------------------------------------------------


 

to the extent (but only to the extent) necessary to reflect the existence and
terms of the Incremental Term Loan Commitment and the Incremental Term Loans
evidenced thereby, and the Administrative Agent and the Borrower may revise this
Agreement to evidence such amendments.

 

(c)   Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.32 unless on the date of such
effectiveness, (i) the conditions set forth in Section 4.2(a) and 4.2(b) shall
be satisfied and the Administrative Agent shall have received a certificate to
that effect dated such date and executed by a Responsible Officer, (ii) the
Borrower would be in compliance with the covenants set forth in Section 6.1 and
the Consolidated Senior Secured Leverage Ratio would be less than or equal to
3.50 to 1.00 as of the most recently completed Fiscal Quarter ending prior to
such transaction for which the financial statements and certificates required by
Sections 5.1 and 5.2(a) have been delivered, after giving effect to such
Incremental Term Loan Commitments transaction and to any other event occurring
after such period as to which pro forma recalculation is appropriate as if such
events had occurred as of the first day of such period, (iii) except as
otherwise specified in the applicable Incremental Term Loan Assumption
Agreement, the Administrative Agent shall have received (with sufficient copies
for each of the Incremental Term Lenders) legal opinions, board resolutions and
other closing certificates reasonably requested by the Administrative Agent and
consistent with those delivered on the Closing Date under Section 4.1, (iv) the
Administrative Agent and each applicable Lender shall have received all fees and
expenses owed in respect of such Incremental Term Loan Commitments and (v) the
terms and documentation in respect of such Incremental Term Loan Commitments, to
the extent not consistent with this Agreement, shall be reasonably satisfactory
to the Administrative Agent.

 

(d)   Each of the parties hereto hereby agrees that the Administrative Agent
may, in consultation with the Borrower, take any and all action as may be
reasonably necessary to ensure that all Incremental Term Loans (other than Other
Term Loans), when originally made, are included in each borrowing hereunder of
outstanding Tranche A Term Loans or Tranche B Term Loans, as applicable, on a
pro rata basis.  This may be accomplished by requiring each outstanding
borrowing of Tranche A Term Loans or Tranche B Term Loans, as applicable, that
are Eurodollar Loans to be converted into Base Rate Loans on the date of each
Incremental Term Loan, or by allocating a portion of each Incremental Term Loan
to each outstanding borrowing of Tranche A Term Loans or Tranche B Term Loans,
as applicable, that are Eurodollar Loans on a pro rata basis.  Any conversion of
Tranche A Term Loans or Tranche B Term Loans that are Eurodollar Loans to Base
Rate Loans required by the preceding sentence shall be subject to Section 2.19. 
If any Incremental Term Loan is to be allocated to an existing Interest Period
for a borrowing of Tranche A Term Loans or Tranche B Term Loans that are
Eurodollar Loans, then the interest rate thereon for such Interest Period and
the other economic consequences thereof shall be as set forth in the applicable
Incremental Term Loan Assumption Agreement.  In addition, to the extent any
Incremental Term Loans are not Other Term Loans, the scheduled amortization
payments under Section 2.3(a) or 2.3(b), as applicable, required to be made
after the making of such Incremental Term Loans shall be ratably increased by
the aggregate principal amount of such Incremental Term Loans and shall be
further increased for all Lenders on a pro rata basis to the extent necessary to
avoid any reduction in the amortization payments to which the Tranche A Term
Lenders or Tranche B Term Lenders, as applicable, were entitled before such
recalculation.

 

64

--------------------------------------------------------------------------------


 

(e)   The Loans and Commitments extended or established pursuant to this
Section 2.32 shall constitute Loans and Commitments under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from the
guarantees and security interests created by the Security Documents.  The Loan
Parties shall take any actions reasonably required by the Administrative Agent
to ensure or demonstrate that the Lien and security interests granted by the
Security Documents continue to be perfected under the Uniform Commercial Code or
otherwise after giving effect to the extension or establishment of any such
Loans or any such Commitments.

 

SECTION 3.  REPRESENTATIONS AND WARRANTIES

 

To induce the Agents, the Issuing Lender and the Lenders to enter into this
Agreement and to make the Loans and to issue or participate in Letters of
Credit, the Borrower hereby represents and warrants to each Agent, the Issuing
Lender and each Lender that:

 

3.1   Financial Condition.  (a)   As of the Closing Date, the Borrower has
delivered to the Arrangers a complete and correct copy of the unaudited
statement of inventory of the Acquired Business at September 30, 2011 and the
unaudited statement of profit before administrative overhead of the Acquired
Business for the year ended September 30, 2011 (such statements, the “Management
Accounts”), which Management Accounts are in a form consistent with the
financial statements or forecasts previously provided to the Arrangers.

 

(b)   The unaudited pro forma consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at September 30, 2011 and related pro forma
consolidated statements of income and cash flows of the Borrower and its
consolidated Subsidiaries (collectively, the “Pro Forma Financial Statements”),
copies of which have heretofore been furnished to each Lender, have been
prepared giving effect (as if such events had occurred on such date) to (i) the
consummation of the Acquisition, (ii) the Loans and other extensions of credit
to be made hereunder on the Closing Date and the use of proceeds thereof and
(iii) the payment of fees and expenses in connection with the foregoing.  The
Pro Forma Financial Statements have been prepared based on the information
available to the Borrower as of the date of delivery thereof, and presents
fairly in all material respects on a pro forma basis the estimated financial
condition of Borrower and its consolidated Subsidiaries as at September 30, 2011
(in the case of such balance sheet) or at the beginning of such period (in the
case of such other financial statements), assuming that the events specified in
the preceding sentence had actually occurred at such date.

 

(c)   The audited consolidated balance sheets of the Borrower as at January 3,
2009, January 2, 2010 and January 1, 2011, and the related consolidated
statements of income and of cash flows for the fiscal years ended on such dates,
reported on by and accompanied by an unqualified report from KPMG LLP, present
fairly in all material respects the consolidated financial condition of the
Borrower as at such date, and the consolidated results of its operations and its
consolidated cash flows for the respective fiscal years then ended.  The
unaudited consolidated balance sheet of the Borrower as at October 1, 2011, and
the related unaudited consolidated statements of income and cash flows for the
39-week period ended on such date, present fairly in all material respects the
consolidated financial condition of Borrower as at such

 

65

--------------------------------------------------------------------------------


 

date, and the consolidated results of its operations and its consolidated cash
flows for the 39-week period then ended (subject to normal year-end audit
adjustments).  All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein and subject, in the
case of any such unaudited financial statements to normal year end audit
adjustments and the absence of notes).  The Borrower and its Subsidiaries do not
have any material Guarantee Obligations, contingent liabilities and liabilities
for taxes, or any long-term leases or unusual forward or long-term commitments,
including, without limitation, any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this
paragraph.  During the period from September 30, 2011 to and including the date
hereof there has been no Disposition by the Borrower of any material part of its
business or Property (other than any Disposition permitted by Section 6.5).

 

3.2   No Change.  As of the Closing Date, since September 30, 2011, there has
not been an Acquired Business Material Adverse Effect and no change, event or
circumstance has occurred that is reasonably likely to result in an Acquired
Business Material Adverse Effect.  As of any date subsequent to the Closing
Date, since January 1, 2011, there has not been any event, change, condition or
development that has had or could reasonably be expected to have a Material
Adverse Effect.

 

3.3   Corporate Existence; Compliance with Law.  Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate or
business trust power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation or business trust and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification and (d) is in compliance with all
Requirements of Law except, in the case of each of the foregoing clauses (c) and
(d), to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

3.4   Corporate Power; Authorization; Enforceable Obligations.  Each Loan Party
has the corporate or business trust power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and, in the
case of the Borrower, to borrow and obtain other extensions of credit
hereunder.  Each Loan Party has taken all necessary corporate action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrower, to authorize the borrowings and
other extensions of credit on the terms and conditions of this Agreement and to
grant the security interests and Liens as provided in the Loan Documents, and,
in the case of each Subsidiary Guarantor, to guarantee the Obligations of the
Borrower on the terms and conditions of the applicable Loan Documents and to
grant the security interests and Liens as provided in the Loan Documents.  No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings and other extensions of credit hereunder or with
the execution, delivery, performance, validity or enforceability of this
Agreement or any of the other Loan Documents, except (i) consents,
authorizations, filings and notices described in Schedule 3.4, which consents,
authorizations,

 

66

--------------------------------------------------------------------------------


 

filings and notices have been obtained or made and are in full force and effect,
(ii) the filings referred to in Section 3.19 and (iii) consents, notices and
filings which the failure to make or obtain could not reasonably be expected to
have a Material Adverse Effect.  Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto.  This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

3.5   No Legal Bar.  The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of the Borrower or any of its Subsidiaries
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created by the
Security Documents).  No Requirement of Law or Contractual Obligation applicable
on the Closing Date to the Borrower or any of its Subsidiaries could reasonably
be expected to have a Material Adverse Effect.

 

3.6   No Material Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
the Borrower, threatened by or against the Borrower or any of its Subsidiaries
or against any of their respective properties or revenues (a) with respect to
this Agreement or any other Loan Document or any of the transactions
contemplated hereby or thereby, or (b) that could reasonably be expected to have
a Material Adverse Effect.

 

3.7   No Default.  Neither the Borrower nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect.  No
Default or Event of Default has occurred and is continuing.

 

3.8   Ownership of Property; Liens.  Each of the Borrower and each of its
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its real property, subject only to Liens and other matters permitted by
Section 6.3, and good title to, or a valid leasehold or other property interest
in, all its other Property, and none of such Property is subject to any Lien
except as permitted by Section 6.3.

 

3.9   Intellectual Property.  To the knowledge of the Borrower, the Borrower and
each of its Subsidiaries owns, or is licensed to use, all Intellectual Property
necessary and material for the conduct of its business as currently conducted. 
To the knowledge of the Borrower, except as indicated on Schedule 3.9, no
material claim has been asserted and is pending by any Person alleging that the
use of any Intellectual Property by the Borrower and its Subsidiaries infringes
on the intellectual property rights of any Person in any material respect nor
does the Borrower know of any valid basis for any such claim.

 

67

--------------------------------------------------------------------------------


 

3.10   Taxes.  Each of the Borrower and each of its Subsidiaries has timely
filed or caused to be filed all Federal, state and other material tax returns
that are required to be filed (all such Tax returns being true and correct in
all material respects) and has timely paid all Taxes payable, collectible or
remittable by it and any assessments made against it or any of its Property and
all other material Taxes, fees or other charges imposed on it or any of its
Property by any Governmental Authority (other than any the amount or validity of
which are either currently being contested in good faith by appropriate
proceedings or with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or its Subsidiaries, as the case may be);
and as of the Closing Date no Tax Lien has been filed, and, to the knowledge of
the Borrower, no claim is being asserted, with respect to any such Tax, fee or
other charge.

 

3.11   Federal Regulations.  No part of the proceeds of any Loans and no Letters
of Credit will be used for “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U as now
and from time to time hereafter in effect or for any purpose that violates the
provisions of the Regulations of the Board.  If requested by any Lender, the
Issuing Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent, the Issuing Lender and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1 referred to in Regulation U.

 

3.12   Labor Matters.  There are no strikes or other labor disputes against the
Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect.  Hours worked by and payment made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect.  All payments due from the Borrower
or any of its Subsidiaries on account of employee health and welfare insurance
that (individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Borrower or the relevant Subsidiary.

 

3.13   ERISA.  Each of the Borrower and its ERISA Affiliates is in compliance in
all material respects with the applicable provisions of ERISA and the Code and
the regulations and published interpretations thereunder.  No material liability
to the PBGC (other than required premium payments), or, except in the ordinary
course, any Plan or any trust established thereunder, has been or is expected to
be incurred by the Borrower or any of its ERISA Affiliates with respect to any
Plan.  No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events, resulted or could reasonably be
expected to result, in material liability of the Borrower or any of its ERISA
Affiliates. The present value of all benefit liabilities under each Plan (based
on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the last annual valuation date applicable
thereto, exceed by more than $10,000,000 the fair market value of the assets of
such Plan.  None of the Borrower nor any Subsidiary has any material liability
with respect to any Foreign Pension Plan.

 

3.14   Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the

 

68

--------------------------------------------------------------------------------


 

meaning of the Investment Company Act of 1940, as amended.  No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) which limits its ability to incur Indebtedness.

 

3.15   Subsidiaries.  (a)  The Subsidiaries listed on Schedule 3.15 constitute
all the Subsidiaries of the Borrower as of the Closing Date.  Schedule 3.15 sets
forth as of the Closing Date the name and jurisdiction of incorporation of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party.

 

(b)   As of the Closing Date, no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options,
equity compensation awards granted to employees or directors and directors’
qualifying shares) of any nature relating to any Capital Stock of the Borrower
or any Subsidiary.

 

3.16   Use of Proceeds.  The proceeds of the Term Loans shall be used by the
Borrower solely (a) first, to consummate the Refinancing, and (b) thereafter,
(i) to pay the Acquisition Consideration and (ii) to pay costs and expenses
incurred in connection with the Transactions.  The proceeds of the Revolving
Credit Loans shall be used by the Borrower solely for general corporate purposes
and Permitted Acquisitions.  The Letters of Credit shall be used by the Borrower
solely for general corporate purposes.   The proceeds of the Incremental Term
Loans shall be used by the Borrower solely for general corporate purposes and
Permitted Acquisitions.

 

3.17   Environmental Matters.  Other than exceptions to any of the following
that could not, individually and in the aggregate, reasonably be expected to
have a Material Adverse Effect:

 

(a)   the Borrower and its Subsidiaries:  (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current operations or for any
property owned, leased, or otherwise operated by any of them; (iii) are, and
within the period of all applicable statutes of limitation have been, in
compliance with all of their Environmental Permits; and (iv) reasonably believe
that:  each of their Environmental Permits will be timely renewed and complied
with; any additional Environmental Permits that may be required of any of them
will be timely obtained and complied with; and compliance with any Environmental
Law that is or is expected to become applicable to any of them will be timely
attained and maintained.

 

(b)   Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or, to the knowledge of the Borrower and its
Subsidiaries, formerly owned, leased or operated by the Borrower or any of its
Subsidiaries, or, to the knowledge of the Borrower and its Subsidiaries, at any
other location (including, without limitation, any location to which Materials
of Environmental Concern have been sent for re-use or recycling or for
treatment, storage, or disposal) which could reasonably be expected to (i) give
rise to liability of the Borrower or any of its Subsidiaries under any
applicable Environmental Law or otherwise result in costs to the Borrower or any
of its Subsidiaries, or (ii) interfere with the Borrower’s or any of its
Subsidiaries’ continued operations.

 

69

--------------------------------------------------------------------------------


 

(c)   There is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) under or relating to any
Environmental Law to which the Borrower or any of its Subsidiaries is, or to the
knowledge of the Borrower or any of its Subsidiaries will be, named as a party
that is pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened.

 

(d)   Neither the Borrower nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party under or relating to the federal Comprehensive Environmental Response,
Compensation, and Liability Act or any similar Environmental Law, or with
respect to any Materials of Environmental Concern.

 

(e)   Neither the Borrower nor any of its Subsidiaries has entered into or
agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.

 

(f)   Neither the Borrower nor any of its Subsidiaries has assumed or retained,
by contract, any liabilities of any kind, fixed or contingent, known or unknown,
under any Environmental Law or with respect to any Material of Environmental
Concern.

 

3.18   Accuracy of Information, etc.  No written statement or written
information (other than projections, other forward-looking information,
information of a general economic or general industry nature and pro forma
financial information) contained in this Agreement, any other Loan Document, the
Confidential Information Memorandum or any other document, certificate or
written statement furnished to the Agents, the Arrangers, the Issuing Lender or
the Lenders or any of them, by or on behalf of any Loan Party for use in
connection with the transactions contemplated by or pursuant to this Agreement
or the other Loan Documents, taken as a whole, contained as of the date such
statement, information, document or certificate was so furnished, any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances under which such statements were made.  The projections and
pro forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such projections and pro forma financial information as it relates to
future events are not to be viewed as fact and that actual results during the
period or periods covered by such projections and pro forma financial
information may differ from the projected and pro forma results set forth
therein by a material amount.

 

3.19   Security Documents.  The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof.  In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when any stock certificates representing
such Pledged Stock are delivered to the Administrative Agent together with stock
powers endorsed to the Collateral Agent or in blank, and in the case of the
other Collateral described in the Guarantee and Collateral Agreement, when
financing statements in appropriate form are filed in the offices specified on
Schedule 3.19(a)-1 as of the Closing Date, (which financing statements have been
duly completed and delivered to the Collateral Agent)

 

70

--------------------------------------------------------------------------------


 

and such other filings as are specified on Schedule 3 to the Guarantee and
Collateral Agreement (all of which filings have been duly completed), the
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and the proceeds thereof, as security for the Secured
Obligations (as defined in the Guarantee and Collateral Agreement), in each case
prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 6.3).  Schedule
3.19(a)-2 lists each UCC Financing Statement (other than any naming the
Collateral Agent as secured party) that (i) names any Loan Party as debtor and
(ii) will remain on file after the Closing Date.

 

3.20   Solvency.  The Borrower and its Subsidiaries, on a consolidated basis,
are, and immediately after the consummation of the Transactions to occur on the
Closing Date and immediately following the making of each Loan or other
extension of credit hereunder and after giving effect to the application of the
proceeds of each Loan or other extension of credit hereunder, will be and will
continue to be, Solvent.

 

3.21   Sanctioned Persons and Anti-Money Laundering.  None of the Loan Parties
nor any of their respective Subsidiaries nor, to the knowledge of the Borrower,
any director, officer, agent, employee or Affiliate of any of the Loan Parties
or any of their respective Subsidiaries, is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Loan Parties will not directly or
indirectly use the proceeds of the Loans or the Letters of Credit or otherwise
make available such proceeds to any Person, for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.

 

3.22   Acquisition Documentation.  As of the Closing Date, the Borrower has
delivered to the Administrative Agent a complete and correct copy of the
Acquisition Agreement (including all schedules, exhibits, amendments,
supplements and modifications thereto) and all other Acquisition Documentation. 
Neither the Borrower nor, to the Borrower’s knowledge, any other Person party
thereto is in default in the performance or compliance with any material
provisions thereof.  To the Borrower’s knowledge, the Acquisition Agreement
complies in all material respects with all applicable laws. As of the Closing
Date, all representations and warranties set forth in the Acquisition Agreement
made by any Loan Party were true and correct in all material respects at the
time as of which such representations and warranties were made (or deemed made).

 

SECTION 4.  CONDITIONS PRECEDENT

 

4.1   Conditions to Initial Extension of Credit.  The agreement of each Lender
to make its initial extension of credit on the Closing Date is subject to the
satisfaction, prior to or concurrently with the making of any extensions of
credit on the Closing Date, of the following conditions precedent:

 

(a)   Loan Documents.  The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower
and (ii) the Guarantee and Collateral Agreement, executed and delivered by a
duly authorized officer of the Borrower and each Subsidiary Guarantor.

 

71

--------------------------------------------------------------------------------


 

(b)   Management Accounts; Financial Statements.  The Lenders shall have
received and be satisfied (in form and substance) with the Management Accounts,
the Pro Forma Financial Statements and the financial statements described in
Section 3.1 (c).

 

(c)   Acquisition Documentation.  The Administrative Agent shall have received
(in a form reasonably satisfactory to the Administrative Agent), true and
correct copies, certified as to authenticity by the Borrower, of the Acquisition
Documentation.

 

(d)   Approvals.  To the extent required pursuant to the Acquisition Agreement
(as in effect on the execution date thereof) as a condition to the consummation
of the Acquisition, all requisite governmental authorities and third parties
shall have approved or consented to the Acquisition and the Refinancing and the
other transactions contemplated hereby and thereby to the extent material, all
applicable appeal periods shall have expired and there shall be no litigation,
governmental, administrative or judicial action, actual or threatened, that
could reasonably be expected to restrain, prevent orimpose materially burdensome
conditions on the Acquisition, the Refinancing or the other transactions
contemplated hereby and thereby.

 

(e)   Repayment of Existing Debt.  On the Closing Date, the Borrower shall have
(i) repaid in full all Existing Debt, (ii) terminated any commitments to lend or
make other extensions of credit thereunder, (iii) delivered to the
Administrative Agent all documents or instruments necessary to release all Liens
securing Existing Debt or other obligations of the Borrower and its Subsidiaries
thereunder being repaid on the Closing Date, and (iv) made arrangements
satisfactory to the Administrative Agent and the Arrangers with respect to the
cancellation of any letters of credit outstanding thereunder or the issuance of
Letters of Credit to support the obligations of the Borrower and its
Subsidiaries with respect thereto.  After giving effect to the Transactions to
occur on the Closing Date, the Borrower and its Subsidiaries shall have
outstanding no Indebtedness or preferred Capital Stock other than (A) the Loans
and other extensions of credit hereunder, (B) the Senior Notes and (C) the
Indebtedness listed in Schedule 6.2(d).

 

(f)   Lender Addenda.  The Administrative Agent shall have received a fully
executed Lender Addendum with respect to each Lender party to this Agreement on
the Closing Date.  Each Lender, having delivered its Lender Addendum, and (if
applicable) having funded a Loan on the Closing Date, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by any Agent, the Required Lenders
or the Lenders, as applicable, on the Closing Date.

 

(g)   Fees and Expenses.  The Arrangers and the Agents shall have received all
fees and other compensation required to be paid (including pursuant to any fee
letters entered into between the Borrower and any Arranger or Agent on or prior
to the Closing Date), and all costs and expenses payable hereunder or under any
other Loan Document for which invoices have been presented (including reasonable
fees, disbursements and other charges of counsel to the Arrangers and the
Agents), on or before the Closing Date.  All such amounts will be paid with
proceeds of the Loans on the Closing Date and will be reflected in the funding
instructions given by the Borrower to the Administrative Agent on or before the
Closing Date.

 

72

--------------------------------------------------------------------------------


 

(h)   Business Projections.  The Administrative Agent and the Arrangers shall
have received satisfactory business projections for the Borrower and its
Subsidiaries for fiscal years 2011 through 2016 and for the five quarters
beginning with the fourth calendar quarter of 2011.

 

(i)   Lien Searches.  The Administrative Agent shall have received the results
of a recent lien search in each relevant jurisdiction with respect to the
Borrower and its Subsidiaries, and such search shall reveal no liens on any of
the assets of the Borrower or its Subsidiaries except for liens permitted by
Section 6.3 or liens to be discharged on or prior to the Closing Date pursuant
to documentation satisfactory to the Administrative Agent.

 

(j)   Closing Date Certificate.  The Administrative Agent and the Arrangers
shall have received a certificate of each Loan Party, dated the Closing Date,
substantially in the form of Exhibit C, with appropriate insertions and
attachments.

 

(k)   Legal Opinion.  The Administrative Agent and the Arrangers shall have
received the legal opinion of Dechert LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit E.

 

(l)   Pledged Stock; Stock Powers.  The Collateral Agent shall have received the
certificates representing the shares of Capital Stock pledged pursuant to the
Guarantee and Collateral Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof.

 

(m)   Filings, Registrations and Recordings.  Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent or the Collateral Agent to be filed, registered or recorded in order to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a perfected Lien on the Collateral described therein, prior and superior in
right to any other Person (other than with respect to Liens and other matters
expressly permitted by Section 6.3), shall be in proper form for filing,
registration or recordation.

 

(n)   Solvency.  The Administrative Agent and the Arrangers shall have received
a certificate executed by the chief financial officer of the Borrower, in form
and substance satisfactory to the Administrative Agent and the Arrangers, which
shall document the solvency of the Borrower and its Subsidiaries, on a
consolidated basis, after giving effect to the Transactions and the other
transactions contemplated hereby.

 

(o)   USA PATRIOT Act.  The Agents the Arrangers and the Lenders shall have
received, at least five Business Days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and Anti-Money Laundering rules and regulations,
including, without limitation, the USA PATRIOT Act.

 

(p)   Acquisition.  The Acquisition shall have been consummated for a purchase
price not to exceed the amount of the Acquisition Consideration, as more
particularly set forth in the Acquisition Documentation, in accordance with
applicable law and on the terms described in the Acquisition Agreement (without
any amendment, modification or waiver thereof or any

 

73

--------------------------------------------------------------------------------


 

consent thereunder which is materially adverse to the Borrower, the Lenders, the
Agents or the Arrangers without the prior written consent of the Arrangers).

 

(q)   Insurance.  The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.5.

 

4.2   Conditions to Each Extension of Credit.  The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including,
without limitation, its initial extension of credit) is subject to the
satisfaction of the following conditions precedent:

 

(a)   Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to this Agreement or any other
Loan Document shall be true and correct in all material respects (except to the
extent any such representation and warranty itself is qualified by
“materiality”, “Material Adverse Effect” or similar qualifier, in which case, it
shall be true and correct in all respects) on and as of such date as if made on
and as of such date (unless stated to relate to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except to the extent any such representation and warranty itself is
qualified by “materiality”, “Material Adverse Effect” or similar qualifier, in
which case, it shall have been true and correct in all respects) as of such
earlier date).

 

(b)   No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the making of the extensions
of credit requested to be made on such date.

 

(c)   Borrowing Request.  The Administrative Agent shall have received a notice
of borrowing as and when required by Sections 2.2 and/or Section 2.5, as
applicable, which notice shall (i) confirm compliance with clauses (a) and (b)
of this Section 4.2 and (ii) set forth all information required by Section 2.2
and/or Section 2.5, as applicable.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 4.2 have been satisfied.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, the representations and warranties relating to the Borrower and its
Subsidiaries, the Acquired Business and the Borrower’s and its Subsidiaries’
respective businesses and assets the accuracy of which shall be a condition
precedent to the availability of the Term Loans on the Closing Date shall be
(i) those representations and warranties made by or on behalf of the Seller and
the Acquired Business in the Acquisition Agreement as are material to the
interests of the Lenders, but only to the extent that the Borrower (or any of
its Affiliates) has the right to terminate its obligations under the Acquisition
Agreement as a result of a breach of such representations and warranties in the
Acquisition Agreement and (ii) the representations and warranties set forth in
Sections 3.3, 3.4, 3.5, 3.11, 3.14, 3.19, 3.20 and 3.21.

 

74

--------------------------------------------------------------------------------


 

SECTION 5.  AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender, the Issuing Lender or any Agent hereunder, the
Borrower shall and shall cause each of its Subsidiaries to:

 

5.1   Financial Statements.  Furnish to the Administrative Agent (who will
furnish such information to the Lenders):

 

(a)   as soon as available, but in any event within 90 days (or such earlier
date as required by the SEC) after the end of each fiscal year of the Borrower,
commencing with the fiscal year ending December 31, 2011, a copy of the audited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such year and the related audited consolidated statements of
income and of cash flows for such year, setting forth in each case in
comparative form the figures as of the end of the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by KPMG, L.L.P. or other independent
certified public accountants of nationally recognized standing; and

 

(b)   as soon as available, but in any event not later than 45 days (or such
earlier date as required by the SEC) after the end of each of the first three
quarterly periods of each fiscal year of the Borrower, the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures as of the end of and for the corresponding period in the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments);

 

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

 

5.2   Certificates; Other Information.  Furnish to the Administrative Agent and
each Lender, or, in the case of clause (f), to the relevant Lender:

 

(a)   concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer stating that, to such
Responsible Officer’s knowledge, each Loan Party during such period has observed
or performed all of its covenants and other agreements, and satisfied every
condition, contained in this Agreement and the other Loan Documents to which it
is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) in the case of quarterly or
annual financial statements, (A) a Compliance Certificate containing all
information and calculations necessary for determining compliance by the
Borrower and its Subsidiaries with the provisions of this Agreement referred to
therein as of the last day of the Fiscal Quarter or fiscal year of the Borrower,
as the case may

 

75

--------------------------------------------------------------------------------


 

be, which Compliance Certificate shall, in connection with each delivery of
financial statements pursuant to Section 5.1(a), (x) show in reasonable detail
the calculations used in determining Free Cash Flow for the most recently
completed fiscal year of the Borrower, (y) if a prepayment is required under
Section 2.10(c)(A)(x)(1) or Section 2.10(c)(A)(x)(2), show in reasonable detail
the calculations used in determining Adjusted Excess Cash Flow and Excess Cash
Flow for the most recently completed fiscal year of the Borrower, and (z) if the
Available Amount was applied during such period, show the Available Amount as of
the end of such period, and (B) to the extent not previously disclosed to the
Administrative Agent, a listing of any Intellectual Property acquired by any
Loan Party since the date of the most recent list delivered pursuant to this
clause (B) (or, in the case of the first such list so delivered, since the
Closing Date);

 

(b)   as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, and
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;

 

(c)   within the time frame set forth in Section 5.1(b) with respect to each
Fiscal Quarter other than each fourth quarter, and the time frame set forth in
Section 5.1(a) with respect to each fourth quarter of the Borrower, a narrative
discussion and analysis of the financial condition and results of operations of
the Borrower and its Subsidiaries for such Fiscal Quarter and for the period
from the beginning of the then current fiscal year to the end of such Fiscal
Quarter, as compared to the portion of the Projections covering such periods and
to the comparable periods of the previous year;

 

(d)   within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC;

 

(e)   as soon as possible and in any event within five days of obtaining
knowledge thereof:  (i)  a description of any development, event, or condition
that, individually or in the aggregate with other developments, events or
conditions, could reasonably be expected to result in the payment by the
Borrower and its Subsidiaries, in the aggregate, of a Material Environmental
Amount; and (ii) any notice that any Governmental Authority may deny any
application for an Environmental Permit sought by, or revoke or refuse to renew
any Environmental Permit held by, any Loan Party which could reasonably be
expected to have a Material Adverse Effect; and

 

(f)   promptly, such additional financial and other information as any Lender
may from time to time reasonably request.

 

76

--------------------------------------------------------------------------------


 

5.3   Payment of Obligations.  Pay and discharge promptly when due all material
Taxes, assessments and governmental charges or levies imposed upon it or in
respect of its income, profits or property, before the same shall become
delinquent or in default, and pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all other
material obligations of whatever nature, except, in each case, where (a) the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings, (b) such contest effectively suspends the enforcement
of any Lien on the Borrower’s Property securing such obligations and
(c) reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or its Subsidiaries, as the case may be.

 

5.4   Conduct of Business and Maintenance of Existence, etc. 
(a)  (i)  Preserve, renew and keep in full force and effect its corporate
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 6.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

5.5   Maintenance of Property; Insurance.  (a) Keep all Property and systems
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted and (b) maintain with financially sound and
reputable insurance companies insurance on all its Property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.

 

5.6   Inspection of Property; Books and Records; Discussions.  (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Agent or any Lender accompanying any Agent upon
reasonable notice to visit and inspect any of its properties and examine and
make abstracts from any of its books and records at any reasonable time during
normal business hours and upon reasonable advance notice and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of the Borrower and its Subsidiaries with officers
and employees of the Borrower and its Subsidiaries and with its independent
certified public accountants (with reasonable notice to the chief financial
officer of the Borrower (provided that the Borrower or such Subsidiaries may, at
their option, have one or more employees or representatives present at any
discussion with any such accountants)); provided that, absent the existence of
an Event of Default, inspections pursuant to this Section 5.6 shall be limited
to one time per fiscal year.

 

5.7   Notices.  Promptly, and in any event within five Business Days of
obtaining knowledge thereof, give notice to each Agent and each Lender of:

 

(a)   the occurrence of any Default or Event of Default;

 

77

--------------------------------------------------------------------------------


 

(b)   any (i) default or event of default under any Contractual Obligation of
the Borrower or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which may exist at any time between the Borrower or any of its
Subsidiaries and any Governmental Authority, that in either case, if not cured
or if adversely determined, as the case may be, could reasonably be expected to
have a Material Adverse Effect;

 

(c)   any litigation or proceeding affecting the Borrower or any of its
Subsidiaries in which the amount involved is $10,000,000 or more and not covered
by insurance or in which injunctive or similar relief is sought;

 

(d)   the occurrence of any ERISA Event or Foreign Benefit Event that, alone or
together with any other ERISA Events or Foreign Benefit Events that have
occurred, resulted or could reasonably be expected to result, in liability of
the Borrower and the Subsidiaries in an aggregate amount exceeding $10,000,000;

 

(e)   any amendment or other modification of any of the documents described in
Section 6.9(b) or (c); and

 

(f)   any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto.

 

5.8   Environmental Laws.  (a)  Comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply in all material
respects with and maintain, and ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws.

 

(b)   Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, or
contest such orders and directives by appropriate legal means.

 

5.9   Additional Collateral, etc.  (a)  With respect to any Property acquired
after the Closing Date by the Borrower or any of its Subsidiaries (other than
(v) any real property (or interest therein), (w) any Intellectual Property to
the extent creation of a security interest therein would be contractually
prohibited (other than to the extent that any such prohibition would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform
Commercial Code of any relevant jurisdiction or any other applicable law or
principles of equity), (x) any Property described in paragraph (b) of this
Section, (y) any Property subject to a Lien expressly permitted by
Section 6.3(g) and (z) Property acquired by a Foreign Subsidiary) as to which
the Collateral Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, promptly (i) execute and deliver to the Administrative Agent and
the Collateral Agent such

 

78

--------------------------------------------------------------------------------


 

amendments to the Guarantee and Collateral Agreement or such other documents as
the Administrative Agent or the Collateral Agent deems necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in such Property and (ii) take all actions necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in such Property (subject
to Liens permitted by Section 6.3), including without limitation, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent or the Collateral Agent.

 

(b)   With respect to any new Subsidiary of the Borrower (other than a Foreign
Subsidiary or a Foreign Subsidiary Holding Company) created or acquired after
the Closing Date (which, for the purposes of this paragraph, shall include any
existing Subsidiary that ceases to be a Foreign Subsidiary or a Foreign
Subsidiary Holding Company), by the Borrower or any of its Subsidiaries,
promptly (i) execute and deliver to the Administrative Agent and the Collateral
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent or the Collateral Agent deems necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by the Borrower or any of its Subsidiaries,
(ii) deliver to the Collateral Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the Borrower or such Subsidiary, as the case may be,
(iii) cause such new Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement and (B) to take such actions reasonably necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Collateral
described in the Guarantee and Collateral Agreement with respect to such new
Subsidiary (subject to Liens and other matters permitted by Section 6.3 and
excluding real property and any interests therein, and Intellectual Property to
the extent creation of a security interest therein would be contractually
prohibited), including, without limitation, the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent or the Collateral Agent, and (iv) if reasonably requested
by the Administrative Agent or the Collateral Agent, deliver to the
Administrative Agent and the Collateral Agent legal opinions covering matters
consistent with those covered by the opinions delivered by Dechert LLP or the
applicable local counsel, as the case may be, on the Closing Date relating to
the matters described above, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Administrative Agent and the
Collateral Agent.

 

(c)   With respect to any new Foreign Subsidiary and Foreign Subsidiary Holding
Company created or acquired after the Closing Date by the Borrower or any of its
Domestic Subsidiaries, promptly (i) execute and deliver to the Administrative
Agent and the Collateral Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent or the Collateral Agent deems necessary or
advisable in order to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is directly owned by the Borrower or any of
its Domestic Subsidiaries (provided that in no event shall more than 65% of the
total outstanding voting Capital Stock of any such new Foreign Subsidiary or
Foreign Subsidiary Holding Company be required to be so pledged (it being
understood and agreed that 100% of the total non-voting

 

79

--------------------------------------------------------------------------------


 

Capital Stock of any such Subsidiary shall be required to be pledged)),
(ii) deliver to the Collateral Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the Borrower or such Subsidiary, as the case may be,
and take such other action as may be necessary or, in the opinion of the
Administrative Agent or the Collateral Agent, desirable to perfect the Lien of
the Collateral Agent thereon, and (iii) if requested by the Administrative Agent
or the Collateral Agent, deliver to the Administrative Agent and the Collateral
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent and the Collateral Agent.

 

(d)   Notwithstanding the foregoing, the requirements of this Section 5.9 shall
not apply to, and the Collateral shall exclude, those assets as to which the
Collateral Agent reasonably determines that the costs (time, expense or
otherwise) of obtaining a security interest in or Lien upon such assets are
excessive in relation to the benefits to the Secured Parties of the security
afforded thereby.

 

5.10   Further Assurances.  From time to time execute and deliver, or cause to
be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent or the
Collateral Agent may reasonably request, for the purposes of implementing or
effectuating the provisions of this Agreement and the other Loan Documents, or
of more fully perfecting or renewing the rights of the Agents, the Issuing
Lender and the Lenders with respect to the Collateral (or with respect to any
additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by the Borrower or any Subsidiary
which may be deemed to be part of the Collateral) pursuant hereto or thereto. 
Upon the exercise by any Agent, the Issuing Lender or any Lender of any power,
right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that such Agent, the
Issuing Lender or such Lender may be required to obtain from the Borrower or any
of its Subsidiaries for such governmental consent, approval, recording,
qualification or authorization.

 

5.11   Ratings.  Use commercially reasonable efforts to (a) cause the Facilities
to be continuously rated by S&P and Moody’s and (b) maintain a corporate rating
from S&P and a corporate family rating from Moody’s, in each case in respect of
the Borrower.

 

SECTION 6.  NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender, the Issuing Agent or any Agent hereunder, the
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

 

80

--------------------------------------------------------------------------------


 

6.1   Financial Condition Covenants.

 

(a)   Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive Fiscal Quarters ending with any
Fiscal Quarter, commencing with the Fiscal Quarter ending on or around March 31,
2012, to exceed the correlative ratio indicated below:

 

Fiscal Quarter Ending
On or Around

 

Consolidated
Leverage Ratio

March 31, 2012

 

6.25 to 1.00

June 30, 2012

 

6.25 to 1.00

September 30, 2012

 

6.25 to 1.00

December 31, 2012

 

6.25 to 1.00

March 31, 2013

 

6.00 to 1.00

June 30, 2013

 

6.00 to 1.00

September 30, 2013

 

6.00 to 1.00

December 31, 2013

 

6.00 to 1.00

March 31, 2014

 

5.50 to 1.00

June 30, 2014

 

5.50 to 1.00

September 30, 2014

 

5.50 to 1.00

December 31, 2014

 

5.50 to 1.00

March 31, 2015

 

5.00 to 1.00

June 30, 2015

 

5.00 to 1.00

September 30, 2015

 

5.00 to 1.00

December 31, 2015

 

5.00 to 1.00

March 31, 2016

 

4.50 to 1.00

June 30, 2016

 

4.50 to 1.00

September 30, 2016

 

4.50 to 1.00

December 31, 2016

 

4.50 to 1.00

March 31, 2017

 

4.00 to 1.00

June 30, 2017

 

4.00 to 1.00

September 30, 2017

 

4.00 to 1.00

December 31, 2017

 

4.00 to 1.00

March 31, 2018

 

4.00 to 1.00

June 30, 2018

 

4.00 to 1.00

September 30, 2018

 

4.00 to 1.00

 

(b)   Consolidated Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio as at the last day of any period of four consecutive Fiscal
Quarters ending with

 

81

--------------------------------------------------------------------------------


 

any Fiscal Quarter, commencing with the Fiscal Quarter ending on or around
March 31, 2012, to be less than 1.75 to 1.00.

 

6.2   Limitation on Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)   Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b)   Indebtedness of (i) the Borrower to any Subsidiary, (ii) any Subsidiary
Guarantor to the Borrower or any other Subsidiary, (iii) any Subsidiary that is
not a Subsidiary Guarantor to the Borrower or any Subsidiary Guarantor in an
amount not to exceed $20,000,000 outstanding at any one time, and (iv) any
Subsidiary that is not a Subsidiary Guarantor to any other Subsidiary that is
not a Subsidiary Guarantor;

 

(c)   Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 6.3(g); provided that the aggregate
principal amount of such Indebtedness, plus the aggregate principal amount of
Indebtedness permitted by Section 6.2(h), shall not at any time exceed
$40,000,000 outstanding;

 

(d)   Indebtedness outstanding on the Closing Date and listed on Schedule
6.2(d) and any refinancings, refundings, renewals or extensions thereof (without
any increase in the principal amount thereof or any shortening of the maturity
of any principal amount thereof, except by an amount equal to a reasonable
premium or other similar amount paid, and fees and expenses reasonably incurred,
in connection therewith);

 

(e)   Guarantee Obligations made in the ordinary course of business by (i) the
Borrower or any of its Subsidiaries of obligations of the Borrower or any
Subsidiary Guarantor, (ii) the Borrower or any of its Subsidiaries of
obligations of any Subsidiary that is not a Subsidiary Guarantor in an amount
not to exceed $20,000,000 outstanding at any time and (iii) any Subsidiary that
is not a Subsidiary Guarantor of the obligations of any other Subsidiary that is
not a Subsidiary Guarantor;

 

(f)   (i)  Indebtedness of the Borrower in respect of the Senior Notes in an
aggregate principal amount not to exceed $350,000,000, (ii), Guarantee
Obligations of any Subsidiary Guarantor in respect of such Indebtedness,
(iii) Indebtedness of the Borrower that refinances the Senior Notes and
Guarantee Obligations of any Subsidiary Guarantor in respect of such refinancing
Indebtedness; provided that (A) the maturity date of such refinancing
Indebtedness shall be no earlier than six months after the Latest Maturity Date,
(B) the terms of such refinancing Indebtedness, taken as a whole, shall not be
materially less favorable to the Borrower and the Subsidiary Guarantors than the
terms of the Senior Notes and (C) the principal amount of such refinancing
Indebtedness does not exceed the principal amount of Senior Notes refinanced
thereby except by an amount equal to a reasonable premium or other similar
amount paid, and fees and expenses reasonably incurred, in connection therewith
and (iv) Indebtedness of the Borrower that refinances Indebtedness incurred in
accordance with clause (iii) above and this clause (iv) and Guarantee
Obligations of any Subsidiary Guarantor in respect of such refinancing
Indebtedness; provided that (A) the maturity date of such refinancing
Indebtedness shall be no earlier than six months after the maturity date of such
Indebtedness incurred in

 

82

--------------------------------------------------------------------------------


 

accordance with clause (iii) above, (B) the terms of such refinancing
Indebtedness, taken as a whole, shall not be materially less favorable to the
Borrower and the Subsidiary Guarantors than the terms of such Indebtedness
incurred in accordance with clause (iii) above and (C) the principal amount of
such refinancing Indebtedness does not exceed the principal amount of such
Indebtedness incurred in accordance with clause (iii) above, except by an amount
equal to a reasonable premium or other similar amount paid, and fees and
expenses reasonably incurred, in connection therewith;

 

(g)   Indebtedness of the Borrower or its Subsidiaries incurred to finance the
acquisition (including, without limitation, by way of merger) of Capital Stock
of any Person engaged in, or assets used or useful in, a business permitted
pursuant to Section 6.15; provided that (i) such Indebtedness does not mature or
have scheduled amortization or payments of principal prior to the date that is
91 days after the Latest Maturity Date at the time such Indebtedness is
incurred, (ii) both immediately prior and after giving effect to the incurrence
thereof, no Default or Event of Default shall exist or would result therefrom,
(iii) the Borrower shall be in pro forma compliance with the financial covenants
set forth in Section 6.1 after giving effect to such incurrence of Indebtedness
(determined on the assumption that such incurrence of Indebtedness had occurred
on the first day of the relevant period measured by such covenants), (iv) such
Indebtedness is not also incurred by or guaranteed by any Subsidiaries of the
Borrower other than the Subsidiary Guarantors and is not incurred by or
guaranteed by any other Person and (v) if such Indebtedness is secured, (A) such
Indebtedness is secured by the Collateral (or a portion thereof) on a second
lien, subordinated basis to the Obligations and is not secured by any property
or assets of the Borrower or any of its Subsidiaries other than the Collateral
(or a portion thereof), (B) the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent; provided
that such differences are not more favorable to the investors in such secured
Indebtedness) and (C) an agent or representative acting on behalf of the holders
of such Indebtedness shall have executed and delivered the Second Lien
Intercreditor Agreement or an accession thereto in form and substance
satisfactory to the Administrative Agent;

 

(h)   Indebtedness secured by Liens permitted by Section 6.3(l); provided that
the aggregate principal amount of such Indebtedness, plus the aggregate
principal amount of Indebtedness permitted by Section 6.2(c), shall not at any
time exceed $40,000,000 outstanding;

 

(i)   Indebtedness of the Borrower or its Subsidiaries arising from the honoring
by a bank or other financing institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds in the ordinary course of
business;

 

(j)   Indebtedness of the Borrower or its Subsidiaries arising from agreements
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred in connection with the disposition of any
business, assets or a Subsidiary, other than the guaranties of Indebtedness
incurred by any Person acquiring all or any portion of such business, assets or
Subsidiary for the purpose of financing such acquisition; provided, however,
that: (i) such Indebtedness is not reflected on the balance sheet of the
Borrower or any of its Subsidiaries (contingent obligations referred to in a
footnote to financing statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (i)) and (ii) the maximum assumable liability in respect of all such

 

83

--------------------------------------------------------------------------------


 

Indebtedness shall at no time exceed the gross proceeds including non-cash
proceeds (the Fair Market Value of such non-cash proceeds being measured at the
time received and without giving effect to any subsequent changes in value)
actually received by the Borrower and its Subsidiaries in connection with such
disposition;

 

(k)   subordinated Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount at any time outstanding not to exceed $5,000,000
issued to directors, officers or employees of the Borrower or any of its
Subsidiaries in connection with the redemption or purchase of Capital Stock that
is not secured by any assets of the Borrower or any of its Subsidiaries, does
not require cash payments prior to the stated maturity of the Senior Notes and
contains subordination terms reasonably acceptable to the Administrative Agent;

 

(l)   Indebtedness of the Borrower consisting of outstanding Permitted Foreign
Currency Letters of Credit, the Dollar Equivalent of which shall not exceed
$20,000,000 in aggregate principal amount as of the most recent Calculation
Date;

 

(m)   Credit Agreement Refinancing Indebtedness; and

 

(n)   other Indebtedness, not included in clauses (a) through (m) above, not to
exceed $50,000,000 in an aggregate principal amount (or accreted value, as
applicable) at any time outstanding.

 

6.3   Limitation on Liens.  Create, incur, assume or suffer to exist any Lien
upon any of its Property, whether now owned or hereafter acquired, except for:

 

(a)   Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

 

(b)   Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlord’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than 30
days or that are being contested in good faith by appropriate proceedings;

 

(c)   Liens (other than any Lien imposed by ERISA or any rule or regulation
promulgated thereunder) incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance, and
other types of social security;

 

(d)   Liens to secure the performance of statutory obligations, surety or appeal
bonds, performance bonds, deposits to secure the performance of bids, trade
contracts, government contracts, warranty requirements, leases or licenses or
other obligations of a like nature or incurred in the ordinary course of
business (including, without limitation, landlord Liens on leased real
property);

 

(e)    survey exceptions, easements or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines
and other similar

 

84

--------------------------------------------------------------------------------


 

purposes, or zoning or other restrictions as to the use of real property that
were not incurred in connection with Indebtedness and that do not in the
aggregate materially adversely affect the value of said properties or materially
impair their use in the operation of the business of such Person;

 

(f)   Liens in existence on the date hereof listed on Schedule 6.3(f), securing
Indebtedness permitted by Section 6.2(d), provided that no such Lien shall at
any time encumber any additional Property after the Closing Date and that the
amount of Indebtedness secured thereby shall not be increased (except by an
amount equal to a reasonable premium or other similar amount paid, and fees and
expenses reasonably incurred, in connection therewith);

 

(g)   Liens securing Indebtedness of the Borrower or any other Subsidiary
incurred pursuant to Section 6.2(c) to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens shall not at any time encumber any Property other than the Property
financed by such Indebtedness and (iii) the amount of Indebtedness secured
thereby shall not be increased;

 

(h)   Liens created pursuant to the Security Documents;

 

(i)   any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

 

(j)   judgment liens securing judgments not constituting (or which would
otherwise create) an Event of Default;

 

(k)   licenses of Intellectual Property in the ordinary course of business;

 

(l)   liens on fixed assets existing at the time such fixed assets are acquired
in connection with a Permitted Acquisition and not created in contemplation
thereof;

 

(m)   deposits in an aggregate amount not to exceed $5,000,000 at any one time
outstanding made in the ordinary course of business to secure liability to
insurance carriers;

 

(n)   Liens in favor of customs and revenue authorities to secure payment of
customs duties in connection with the importation of goods in the ordinary
course of business and other similar Liens arising in the ordinary course of
business;

 

(o)   Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

(p)   leases or subleases granted to third Persons not interfering with the
ordinary course of business of the Borrower or any of its Subsidiaries;

 

85

--------------------------------------------------------------------------------


 

(q)   Liens on assets of a Subsidiary of the Borrower that is not a Subsidiary
Guarantor securing Indebtedness of that Subsidiary; provided that such
Indebtedness was permitted to be incurred by Section 6.2;

 

(r)   Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Subsidiaries in the ordinary course of business;

 

(s)   Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 6.2(g) to finance the acquisition (including, without
limitation, by way of merger) of Capital Stock of any Person; provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition of such Capital Stock, (ii) such Liens do not at any time encumber
any Property other than the Capital Stock of such acquired Person and (iii) the
amount of Indebtedness secured thereby does not exceed $50,000,000;

 

(t)   Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 6.2(g) or (m); provided that such Liens shall at all times
be subject to the Second Lien Intercreditor Agreement; and

 

(u)   Liens not otherwise permitted by this Section 6.3, so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate Fair Market Value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds $25,000,000 at any one
time.

 

6.4   Limitation on Fundamental Changes.  Enter into any merger, consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

 

(a)   any Subsidiary may be merged or consolidated with or into the Borrower
(provided that the Borrower shall be the continuing or surviving corporation) or
with or into any Subsidiary Guarantor (provided that such Subsidiary Guarantor
shall be the continuing or surviving corporation);

 

(b)   any Subsidiary that is not a Subsidiary Guarantor may be merged or
consolidated with or into any other Subsidiary that is not a Subsidiary
Guarantor;

 

(c)   any Subsidiary may Dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any Subsidiary Guarantor; and

 

(d)   any Subsidiary that is not a Subsidiary Guarantor may Dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to any other
Subsidiary that is not a Subsidiary Guarantor.

 

6.5   Limitation on Disposition of Property.  Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

 

86

--------------------------------------------------------------------------------


 

(a)   the Disposition of obsolete or worn out property in the ordinary course of
business;

 

(b)   the sale of inventory and the Disposition of cash and Cash Equivalents in
the ordinary course of business;

 

(c)   Dispositions permitted by Section 6.4;

 

(d)   the sale or issuance of any Subsidiary’s Capital Stock to (i) the Borrower
or any Subsidiary Guarantor or (ii) a Subsidiary that is not a Subsidiary
Guarantor to the extent permitted by Section 6.8;

 

(e)   the Disposition of other assets in any fiscal year of the Borrower that
contributed, in the aggregate, not more than 20% of Consolidated EBITDA for the
prior fiscal year; provided that in the case of each such Disposition, the
Borrower shall be in pro forma compliance with the financial covenants set forth
in Section 6.1 after giving effect to such Disposition (determined on the
assumption that such Disposition and the repayment of any Indebtedness resulting
therefrom had occurred on the first day of the relevant period measured by such
covenants);

 

(f)   any Disposition constituting a Recovery Event; and

 

(g)   Dispositions of Intellectual Property that in the exercise of its
reasonable business judgment, the Borrower has determined are not of material
value to the business of the Borrower and its Subsidiaries, taken as a whole.

 

6.6   Limitation on Restricted Payments.  Declare or pay any dividend (other
than dividends payable solely in common stock of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of the Borrower or any
Subsidiary, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of the Borrower or any Subsidiary, or enter into any
derivatives or other transaction with any financial institution, commodities or
stock exchange or clearinghouse (a “Derivatives Counterparty”) obligating the
Borrower or any Subsidiary to make payments to such Derivatives Counterparty as
a result of any change in market value of any such Capital Stock (collectively,
“Restricted Payments”), except: (a) any Subsidiary may declare and make
Restricted Payments to the Borrower, any Subsidiary Guarantor or any other
Person that owns Capital Stock of such Subsidiary on a pro rata basis; (b) so
long as no Default or Event of Default has occurred and is continuing or would
result therefrom, and the Borrower would be in compliance with the covenants set
forth in Section 6.1 for the applicable period for which the financial
statements and certificates required by Section 5.1(a) or (b) and
Section 5.2(a) have been delivered or are available, after giving pro forma
effect to such Restricted Payment and to any other event occurring after such
period as to which pro forma recalculation is appropriate, the Borrower may
declare and make Restricted Payments during any Fiscal Quarter if, at the time
such Restricted Payment is made, such Restricted Payment, together with all
other Restricted Payments made pursuant to this clause (b) during such Fiscal
Quarter, does not exceed an aggregate amount

 

87

--------------------------------------------------------------------------------


 

equal to the sum of (i) 60% of Free Cash Flow of the Borrower for the
immediately preceding Fiscal Quarter plus (ii) the Available Amount at such
time; and (c) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower may declare and make
Restricted Payments (i) in exchange for Capital Stock of the Borrower (other
than Disqualified Stock), (ii) to be used for the repurchase, redemption or
other acquisition or retirement for value of any Capital Stock of the Borrower
held by any current or former officer, director or employee of the Borrower
pursuant to any equity subscription agreement, stock option plan or any other
management or employee benefit plan or agreement, shareholders’ agreement or
similar agreement; provided that the aggregate price paid for all such
repurchased, redeemed, acquired or retired Capital Stock may not exceed
$10,000,000 in any fiscal year of the Borrower (provided that the Borrower may
carry over and make in a subsequent fiscal year, commencing with 2013, in
addition to the amounts permitted for such fiscal year, up to $2,000,000 of
unutilized capacity under this clause (c)(ii) attributable to the immediately
preceding fiscal year); provided, further, that such amount in any fiscal year
may be increased by an amount not to exceed the Net Cash Proceeds received by
the Borrower or any of its Subsidiaries (to the extent contributed to the
Borrower) from sales of Capital Stock (other than Disqualified Stock) of the
Borrower to officers, directors or employees of the Borrower or any of its
Subsidiaries that occur after the Closing Date (provided that the Borrower may
elect to apply all or any portion of the aggregate increase contemplated by this
proviso in any fiscal year); provided, further, that cancellation of
Indebtedness owing to the Borrower from members of management of the Borrower or
any Subsidiary in connection with a repurchase of Capital Stock of the Borrower
will not be deemed to constitute a Restricted Payment, (iii) to be used for the
repurchase of Capital Stock deemed to occur upon the exercise of stock options
to the extent such Capital Stock represent a portion of the exercise price of
those stock options, (iv) to holders of its Capital Stock in lieu of the
issuance of fractional shares of its Capital Stock and (v) to be used for the
acquisition of any shares of Disqualified Stock of the Borrower in exchange for
other shares of Disqualified Stock of the Borrower or with the net cash proceeds
from an issuance of Disqualified Stock by the Borrower within 10 Business Days
of such issuance, in each case to the extent such issuance is not prohibited
under Section 6.2 hereto and Section 4.09 of the Senior Note Indenture.

 

6.7   Limitation on Capital Expenditures.  Make or commit to make any Capital
Expenditure, except Capital Expenditures of the Borrower and its Subsidiaries in
the ordinary course of business not exceeding an aggregate amount for any fiscal
year equal to the sum of (a) $25,000,000 plus (b) so long as no Default or Event
of Default has occurred and is continuing or would result therefrom, the
Available Amount at such time; provided that (i) any such amount, if not so
expended in the fiscal year for which it is permitted, may be carried over for
expenditure in the next succeeding fiscal year and (ii) Capital Expenditures
made pursuant to this clause during any fiscal year shall be deemed made, first,
in respect of amounts permitted for such fiscal year as provided preceding this
proviso above and second, in respect of amounts carried over from the prior
fiscal year pursuant to subclause (i) above and (b) Capital Expenditures made
with the proceeds of settlement or payment in respect of any property or
casualty insurance claim, or any condemnation proceeding relating to any asset
of the Borrower or its Subsidiaries.

 

6.8   Limitation on Investments.  Make after the Closing Date any advance, loan,
extension of credit (by way of guaranty or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or other debt
securities of, or any assets constituting an

 

88

--------------------------------------------------------------------------------


 

ongoing business from, or make any other investment in, any other Person (all of
the foregoing, “Investments”), except:

 

(a)   extensions of trade credit in the ordinary course of business;

 

(b)   investments in Cash Equivalents;

 

(c)   Investments arising in connection with the incurrence and lending of
Indebtedness permitted by Sections 6.2(b) and (e);

 

(d)   loans and advances to employees of the Borrower or any Subsidiaries of the
Borrower in the ordinary course of business (including, without limitation, for
travel, entertainment and relocation expenses) in an aggregate amount for the
Borrower and its Subsidiaries not to exceed $5,000,000 at any one time
outstanding;

 

(e)   Permitted Acquisitions;

 

(f)   (i) Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 6.8(c)) by the Borrower or any of its
Subsidiaries in the Borrower or any Person that, prior to such investment, is a
Subsidiary Guarantor; (ii) Investments by any Subsidiary that is not a
Subsidiary Guarantor to any other Subsidiary that is not a Subsidiary Guarantor;
and (iii) Investments by the Borrower or any Subsidiary Guarantor in any
Subsidiary that is not a Subsidiary Guarantor in an amount not to exceed
$20,000,000;

 

(g)   any Investments received (i) in compromise or resolution of
(x) obligations of trade creditors or customers that were incurred in the
ordinary course of business of the Borrower or any of its Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer or (y) litigation,
arbitration or other disputes with Persons who are not Affiliates; or (ii) in
satisfaction of judgments;

 

(h)   loans by the Borrower in an aggregate principal amount not exceeding
$5,000,000 to employees of the Borrower or its Subsidiaries to finance the sale
of the Borrower’s Capital Stock by the Borrower to such employees;

 

(i)   receivables owing to the Borrower or any Subsidiary if created or acquired
in the ordinary course of business and payable or dischargeable in accordance
with customary trade terms;

 

(j)   any Investment in any Person to the extent such Investment consists of
prepaid expenses, negotiable instruments held for collection and lease, utility
and workers’ compensation, performance and other similar deposits made in the
ordinary course of business by the Borrower of any of its Subsidiaries;

 

(k)   Investments obtained as consideration for a Disposition of property
permitted under Section 6.5 in an aggregate amount not to exceed 25% of the
total aggregate consideration received from all Dispositions of property
permitted under Section 6.5 during the term hereof;

 

89

--------------------------------------------------------------------------------


 

(l)    Investments consisting of Hedging Obligations;

 

(m)   the Acquisition;

 

(n)   Investments in an amount that does not exceed the Available Amount
immediately prior to the time of the making of such Investment; provided that no
Default or Event of Default has occurred and is continuing or would result
therefrom; and

 

(o)   other Investments in any Person having an aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (o) or clause (i)(ii) of the definition of
“Permitted Acquisition” that are at the time outstanding, not to exceed an
amount equal to the sum of (i) $200,000,000 plus (ii) any amount attributable to
Excluded Issuances after the Closing Date less the amount of any such Excluded
Issuances that have been used after the Closing Date to make any Investments
pursuant to this clause (o) or to finance any Permitted Acquisition; provided
that, if an Investment made pursuant to this clause (o) is made in any Person
that is not a Subsidiary at the date of the making of such Investment and such
Person becomes a Subsidiary after such date, such Investment will thereafter be
deemed to have been made pursuant to clause (f) above and shall cease to have
been made pursuant to this clause (o).

 

6.9   Limitation on Optional Payments and Modifications of Debt
Instruments, etc.  (a)   Make any distribution, whether in cash, property,
securities or a combination thereof, other than regular scheduled payments of
principal and interest as and when due (to the extent not prohibited by
applicable subordination provisions), in respect of, or pay, or commit to pay,
or directly or indirectly redeem, repurchase, retire or otherwise acquire for
consideration, or set apart any sum for the aforesaid purposes, any Indebtedness
except (A) the payment of the Indebtedness created hereunder, (B) refinancings
of Indebtedness to the extent such refinancings are permitted by Section 6.2,
(C) any refinancing, repayment, redemption, repurchase, retirement or other
acquisition for consideration of Indebtedness, in an amount that does not exceed
the Available Amount immediately prior to the time of such refinancing,
repayment, redemption, repurchase, retirement or other acquisition for
consideration; provided that no Default or Event of Default has occurred and is
continuing or would result therefrom and (D) the payment of secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness, (b) amend, modify or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of the Senior Notes or the Senior Note Indenture or the indenture
or instruments governing any Indebtedness that refinances the Senior Notes in a
manner materially adverse to the Agents or the Lenders or in a manner which
imposes terms, conditions, covenants or obligations on the Loan Parties which
are materially more restrictive on such Loan Parties or (c) amend, modify or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, the certificate of incorporation, by-laws, limited liability
company agreement, operating agreement, partnership agreement or similar
organizational document of the Borrower or any of its Subsidiaries in any manner
materially adverse to the Agents or the Lenders.

 

6.10   Limitation on Transactions with Affiliates.  Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of

 

90

--------------------------------------------------------------------------------


 

any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any Subsidiary Guarantor) unless such
transaction is (a) otherwise not prohibited under this Agreement and (b) upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary,
as the case may be, than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.  Notwithstanding the
foregoing, the Borrower and its Subsidiaries may enter into the transactions set
forth on Schedule 6.10.

 

6.11   Limitation on Sales and Leasebacks.  Enter into any sale and leaseback
transaction; provided that the Borrower or any Subsidiary may enter into a sale
and leaseback transaction if:

 

(a)    the Borrower or such Subsidiary, as applicable, could have (i) incurred
Indebtedness in an amount equal to the Attributable Debt relating to such sale
and leaseback transaction under Section 6.2 and (ii) incurred a Lien to secure
such Indebtedness pursuant to Section 6.3;

 

(b)   the gross cash proceeds of that sale and leaseback transaction are at
least equal to the Fair Market Value of the property that is the subject of that
sale and leaseback transaction; and

 

(c)   the transfer of assets in that sale and leaseback transaction is permitted
by Section 6.5.

 

6.12   Limitation on Changes in Fiscal Periods.  Permit the fiscal year of the
Borrower to end on a day other than the Saturday nearest to December 31 or
change the Borrower’s method of determining Fiscal Quarters.

 

6.13   Limitation on Negative Pledge Clauses.  Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Borrower or any of its Subsidiaries to create, incur, assume or suffer to exist
any Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, to secure the Obligations or, in the case of any Subsidiary Guarantor,
its obligations under the Guarantee and Collateral Agreement, other than
(a) this Agreement and the other Loan Documents, (b) any agreements governing
any purchase money Liens or Capital Lease Obligations otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby), (c) customary non-assignment provisions in
licenses or sublicenses by the Borrower and its Subsidiaries in the ordinary
course of business (in which case such prohibition or limitation shall only be
effective against the Intellectual Property subject thereto), (d) customary
provisions in joint venture agreements and similar agreements that restrict
transfers of assets of, or equity interests in, such joint venture,
(e) agreements governing Indebtedness permitted by Sections 6.2(g), (h) and
(m) (provided that, in the case of such agreements governing Indebtedness
permitted by Section 6.2(h), such prohibition or limitation shall be effective
only against the property acquired thereby) and (f) agreements entered into by a
Subsidiary that is not a Subsidiary Guarantor governing Liens permitted by
Section 6.3(m) or the Indebtedness secured thereby (in which case such
prohibition or limitation shall only be effective against the assets of such
Subsidiary subject to such Lien).

 

91

--------------------------------------------------------------------------------


 

6.14   Limitation on Restrictions on Subsidiary Distributions.  Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay or subordinate any Indebtedness
owed to, the Borrower or any other Subsidiary, (b) make Investments in the
Borrower or any other Subsidiary or (c) transfer any of its assets to the
Borrower or any other Subsidiary, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any restrictions existing under the Senior Note Indenture and
any agreements governing Indebtedness permitted by Sections 6.2(f), to the
extent such restrictions are no more restrictive than those in the Senior Note
Indenture, (iii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary,
(iv) customary net worth provisions contained in real property leases entered
into in by any Loan Party so long as such net worth provisions would not
reasonably be expected to impair materially the ability of the Loan Parties to
meet their ongoing obligations under this Agreement or any of the other Loan
Documents, and (v) with respect to clause (c) only, (i) customary non-assignment
provisions in licenses or sublicenses by the Borrower and its Subsidiaries in
the ordinary course of business (in which case such prohibition or limitation
shall only be effective against the Intellectual Property subject thereto), (ii)
customary provisions in joint venture agreements and similar agreements that
restrict transfers of assets of, or equity interests in, such joint venture,
(iii) agreements governing Indebtedness permitted by Sections 6.2(g), (h) and
(m) (provided that, in the case of such agreements governing Indebtedness
permitted by Section 6.2(h), such prohibition or limitation shall be effective
only against the property acquired thereby), (iv) agreements entered into by a
Subsidiary that is not a Subsidiary Guarantor governing Liens permitted by
Section 6.3(m) or the Indebtedness secured thereby (in which case such
prohibition or limitation shall only be effective against the assets of such
Subsidiary subject to such Lien) and (v) any agreements governing any purchase
money Liens or Capital Lease Obligations otherwise permitted hereby (in which
case, any prohibition or limitation shall only be effective against the assets
financed thereby).

 

6.15   Limitation on Lines of Business.  Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Borrower and its Subsidiaries are engaged on the date of this Agreement or that
are reasonably related thereto.

 

SECTION 7.  EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)   the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

 

(b)   any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other written statement furnished by it at any time
under or in connection with this

 

92

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document shall prove to have been inaccurate in any
material respect on or as of the date made or deemed made or furnished; or

 

(c)   any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.4(a) (with respect to the
Borrower only), Section 5.7(a) or Section 6, or Section 5.6 of the Guarantee and
Collateral Agreement; or

 

(d)   any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days; or

 

(e)   the Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness (including, without limitation, any
Guarantee Obligation, but excluding the Loans and Reimbursement Obligations) on
the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph
(e) shall not at any time constitute an Event of Default unless, at such time,
one or more defaults, events or conditions of the type described in clauses (i),
(ii) and (iii) of this paragraph (e) shall have occurred and be continuing with
respect to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $40,000,000; or

 

(f)   (i) the Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future Debtor Relief Law,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (B) seeking appointment of a receiver,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or the Borrower or any of its Subsidiaries
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against the Borrower or any of its Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against the Borrower or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any of its Subsidiaries shall take any action in furtherance

 

93

--------------------------------------------------------------------------------


 

of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (i), (ii), or (iii) above; or (v) the Borrower or any
of its Subsidiaries shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due; or

 

(g)   there shall occur an ERISA Event, a Foreign Benefit Event or any other
similar event or condition with respect to a Plan or Multiemployer Plan (other
than in the ordinary course of business) that could result in liability of the
Borrower or any Subsidiary that, in the sole judgment of the Required Lenders,
when taken together with all other such ERISA Events, Foreign Benefit Events or
other similar events or conditions, resulted or could reasonably be expected to
result in a Material Adverse Effect; or

 

(h)   one or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries involving for the Borrower and its Subsidiaries taken as
a whole a liability (not paid or fully covered by insurance as to which the
relevant insurance company has not disputed or denied coverage (but only to the
extent of the dispute or denial of coverage)) of $40,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 30 days from the entry thereof; or

 

(i)   any of the Security Documents or any other material Loan Document shall
cease, for any reason (other than in accordance with their respective terms), to
be in full force and effect, or any Loan Party or any Affiliate of any Loan
Party shall so assert, or any Lien created or purported to be created by any of
the Loan Documents shall cease to be, or shall be asserted by any Loan Party not
to be, at any time a valid and perfected Lien on a material portion of the
Collateral purported to be secured thereby (except Liens released in accordance
with the terms of the Loan Documents); or

 

(j)   the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert (except, in each
case, in accordance with its terms or guarantees released in accordance with the
terms of the Loan Documents); or

 

(k)   any subordinated Indebtedness of the Borrower and its Subsidiaries the
outstanding principal amount of which exceeds in the aggregate $40,000,000 shall
cease (or any Loan Party or an Affiliate of any Loan Party shall so assert), for
any reason, to be validly subordinated to the Obligations as provided in the
agreements evidencing such subordinated Indebtedness; or

 

(l)   (i) a “Change of Control” as defined in the Senior Note Indenture (or in
any document or agreement governing or evidencing refinancing Indebtedness in
respect of all or any portion of the Senior Notes) shall occur or (ii) a
Specified Change of Control shall occur;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Credit Commitments shall immediately terminate and
the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including, without
limitation, all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder)

 

94

--------------------------------------------------------------------------------


 

shall immediately become due and payable, and (B) if such event is any other
Event of Default, either or both of the following actions may be taken: 
(i) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower declare the Revolving Credit Commitments to be terminated
forthwith, whereupon the Revolving Credit Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable.  With
respect to all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit.  Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents.  After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto).

 

SECTION 8.  THE AGENTS; THE ARRANGERS

 

8.1   Appointment.  Each of the Issuing Lender and each Lender hereby
irrevocably designates and appoints the Administrative Agent and the Collateral
Agent (for purposes of this Section 8, the Administrative Agent and the
Collateral Agent are referred to collectively as the “Agents”) as its agent
under this Agreement and the other Loan Documents, and each of the Issuing
Lender and each Lender irrevocably authorizes each Agent, in such capacity, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Agents, the Issuing Lender and the Lenders, and neither the Borrower nor
any other Loan Party shall have rights as a third-party beneficiary of any of
such provisions.  It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent or the Collateral Agent, as applicable, is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law.  Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.  Without limiting the
generality of the foregoing, the Agents are hereby expressly authorized to
(i) execute any and all documents (including releases and the Security
Documents) with respect to the Collateral and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the

 

95

--------------------------------------------------------------------------------


 

Security Documents and (ii) negotiate, enforce or the settle any claim, action
or proceeding affecting the Lenders in their capacity as such, at the direction
of the Required Lenders, which negotiation, enforcement or settlement will be
binding upon each Lender.

 

The Person serving as the Administrative Agent and/or the Collateral Agent
hereunder or under any other applicable Loan Document shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not an Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as an Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof (subject to securities law and other
Requirements of Law) as if it were not an Agent hereunder and without any duty
to account therefor to the Lenders.

 

8.2   Delegation of Duties.  Each Agent may perform any, and all of its duties
and exercise its rights and powers, under this Agreement and the other Loan
Documents by or through agents, sub-agents or attorneys-in-fact appointed by it
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties.  Each Agent and any such agent, sub-agent or attorney-in-fact may
perform any and all its duties and exercise its rights and powers by or through
their respective Related Parties.  The exculpatory provisions of Section 8.3
shall apply to any such agent, sub-agent and attorney-in-fact and to the Related
Parties of each Agent and any such agent, sub-agent and attorney-in-fact, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Agent.  No Agent shall be responsible
for the negligence or misconduct of any agents, sub-agents or attorneys-in-fact
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that such Agent acted with gross negligence or
willful misconduct in the selection of such agent, sub-agent or
attorney-in-fact.

 

8.3   Exculpatory Provisions.  No Agent shall have any duties or obligations
except those expressly set forth in the Loan Documents, and each Agent’s duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, no Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall (a) be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing, (b) have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that such Agent is instructed in writing to
exercise by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided for herein or
in the other Loan Documents); provided that no Agent shall be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable law,
and (c) except as expressly set forth in the Loan Documents, no Agent shall have
any duty to disclose, nor shall it be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the Person serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity.  No Agent shall be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as such Agent shall believe in good faith

 

96

--------------------------------------------------------------------------------


 

shall be necessary, under the circumstances as provided in Section 7) or in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by a final non-appealable judgment.  No Agent
shall be responsible for or have any duty to inspect the properties, books or
records of any Loan Party or to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report, statement or
other document referred to or provided for, or received by any Agent under or in
connection with, this Agreement or any other Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default or
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Section 4 or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.

 

8.4   Reliance by Administrative Agent.  Each Agent shall be entitled to rely,
and shall not incur any liability for relying, upon any instrument, writing,
resolution, notice, request, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, made
or otherwise authenticated by the proper Person or Persons.  Each Agent may also
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, each Agent may presume that such condition is satisfactory
to such Lender or the Issuing Lender unless such Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit.  Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.  The Administrative Agent may deem and treat
the payee of any Note as the owner thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent.  Each Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense (other than any liability or expense arising from its
gross negligence or willful misconduct) that may be incurred by it by reason of
taking or continuing to take any such action.  Each Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all Lenders or, in the case of
the Collateral Agent, if so specified by the applicable Security Document, such
other requisite number or percentage of Secured Parties), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans, the Commitments and L/C
Obligations.

 

97

--------------------------------------------------------------------------------


 

8.5   Notice of Default.  No Agent shall be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder unless such Agent
has received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders.

 

8.6   Non-Reliance on Agents and Other Lenders.  Each of the Issuing Lender and
each Lender expressly acknowledges that none of the Agents nor any of their
respective Related Parties have made any representations or warranties to it and
that no act by any Agent hereafter taken, including any review of the affairs of
a Loan Party or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by such Agent to the Issuing Lender or any Lender. 
Each of the Issuing Lender and each Lender represents to each Agent that it has,
independently and without reliance upon any Agent or any Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
respective Affiliates and made its own decision to make its Loans and other
extensions of credit hereunder and enter into this Agreement.  Each of the
Issuing Lender and each Lender also represents that it will, independently and
without reliance upon any Agent or any Lender or any of their respective Related
Parties, and based on such documents and information as it shall deem
appropriate at the time, it will, independently and without reliance upon any
Agent or any Lender or any of their respective Related parties, continue to make
its own credit analysis, appraisals and decisions in taking or not taking action
under or based upon this Agreement or any other Loan Document, any related
agreement or any document furnished hereunder or thereunder, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their respective Affiliates.  Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any Affiliate of a Loan Party that may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

 

8.7   Indemnification.  The Lenders agree to indemnify the Administrative Agent
in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Revolving Credit Commitments shall have terminated
and the Loans shall have been paid in full, ratably in accordance with such
Aggregate Exposure Percentages immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (including, without limitation, at any time following the
payment of the Loans) be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of, the Revolving
Credit Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or

 

98

--------------------------------------------------------------------------------


 

thereby or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct.  The agreements in this Section shall survive the payment
of the Loans and all other amounts payable hereunder.

 

8.8   Administrative Agent in Its Individual Capacity.  The Person serving as
the Administrative Agent and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with any Loan Party as though
the Person serving as the Administrative Agent were not the Administrative Agent
hereunder.  With respect to its Loans made or renewed by it and with respect to
any Letter of Credit issued or participated in by it, the Person serving as the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Person serving as the Administrative Agent in its individual
capacity.

 

8.9   Successor Agents.  Each Agent may resign at any time upon 10 days’ written
notice to the Lenders, the Issuing Lender and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right to appoint from among the
Lenders a successor Agent, which successor Agent shall (unless an Event of
Default under Section 7(a) or Section 7(f) with respect to the Borrower shall
have occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor Agent shall succeed to the rights, powers and duties of the resigning
Agent, and the term “Administrative Agent” and/or “Collateral Agent”, as
applicable, shall mean such successor Agent effective upon such appointment and
approval, and the resigning Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such
resigning Agent or any of the parties to this Agreement or any holders of the
Loans.  If no successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 10 days after the resigning Agent
gives notice of its resignation, then the resigning Agent may, on behalf of the
Lenders and the Issuing Lender, appoint a successor Agent which shall be a
financial institution with an office in New York, New York, or an Affiliate of
any such financial institution.  If no successor Agent has been appointed
pursuant to the immediately preceding sentence by the 10th day after the date
such notice of resignation was given by such Agent, such Agent’s resignation
shall become effective (and such Agent shall be relieved from its duties and
obligations hereunder) and the Required Lenders shall thereafter perform all the
duties of such Agent hereunder and/or under any other Loan Document until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
and/or Collateral Agent, as the case may be.  Any such resignation by such Agent
hereunder shall also constitute, to the extent applicable, its resignation as
the Issuing Lender, in which case such resigning Agent (a) shall not be required
to issue any further Letters of Credit hereunder and (b) shall maintain all of
its rights as Issuing Lender with respect to any Letters of Credit issued by it
prior to the date of such resignation.  Upon the acceptance of its appointment
as Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Agent, and the resigning Agent shall be discharged from its duties and
obligations hereunder (if not already discharged therefrom as provided above). 
The fees payable

 

99

--------------------------------------------------------------------------------


 

by the Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After an Agent’s resignation hereunder, the provisions of this Section 8 and
Section 9.5 shall continue in effect for the benefit of such resigning Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while acting as Agent.

 

8.10   Authorization to Release Liens; Other Actions Relating to Security
Documents.  The Secured Parties irrevocably authorize the Collateral Agent, at
its option and in its discretion, (a) to release any Lien on any property
granted to or held by the Collateral Agent under any Loan Document (i) upon
termination of all Commitments and payment in full of all Obligations (other
than contingent obligations in respect of which no assertion of liability
(whether oral or written) and no claim or demand for payment (whether oral or
written) has been made (and, in the case of Obligations for indemnification, no
notice for indemnification has been issued by the indemnitee) at such time) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit that have been cash collateralized or backstopped in a manner reasonably
acceptable to the relevant Issuing Lender and the Administrative Agent), (ii)
that is sold or otherwise disposed of or to be sold or otherwise disposed of as
part of or in connection with any sale or other disposition permitted under the
Loan Documents, or (iii) subject to Section 9.1, if approved, authorized or
ratified in writing by the Required Lenders; (b) to subordinate any Lien on any
property granted to or held by the Collateral Agent under any Loan Document to
the holder of any Lien on such property that is permitted by Section 6.3(g); and
(c) to release any Subsidiary Guarantor from its obligations under the Guarantee
and Collateral Agreement or any other Security Document if such Person ceases to
be a Subsidiary Guarantor as a result of a transaction permitted under the Loan
Documents.  Upon request by the Collateral Agent at any time, the Required
Lenders will confirm in writing the Collateral Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guarantee and Collateral
Agreement pursuant to this paragraph.  The Collateral Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Collateral Agent’s Lien thereon, or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Collateral Agent be responsible or liable to the other Secured Parties for
any failure to monitor or maintain any portion of the Collateral.

 

8.11   The Arrangers; the Co-Syndication Agents; the Documentation Agent. 
Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Arrangers, each of the Co-Syndication Agents
and the Documentation Agent are named as such for recognition purposes only, and
in their respective capacities as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document; it being
understood and agreed that each of the Arrangers, each of the Co-Syndication
Agents and the Documentation Agent shall be entitled to all indemnification and
reimbursement rights in favor of the Agents provided herein and in the other
Loan Documents.  Without limiting the foregoing, none of the Arrangers, the
Co-Syndication Agents or the Documentation Agent in their respective capacities
as such shall, by reason of this Agreement or any other Loan Document, have any
fiduciary relationship in respect of any Lender, the Issuing Lender, any Loan
Party or any other Person.

 

100

--------------------------------------------------------------------------------


 

8.12   Certain Proceedings.  In case of the pendency of any proceeding under any
Debtor Relief Law or any other judicial proceeding relative to any Loan Party,
each Agent (irrespective of whether the principal of any Loan shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether such Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Lender and
the Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Issuing Lender and the Agents and
their respective agents, sub-agents and counsel and all other amounts due the
Lenders, the Issuing Lender and the Agents under Section 9.5) allowed in such
judicial proceeding and (b) to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same and, in
either case, any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and each other Secured Party to make such payments to
such Agent and, in the event that such Agent shall consent to the making of such
payments directly to the Lenders, to pay to such Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of such Agent and
its agents, sub-agents and counsel, and any other amounts due such Agent under
Sections 9.5.

 

8.13   Withholding Taxes.  To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender or the Issuing
Lender an amount equivalent to any applicable withholding Tax.  If any payment
has been made to any Lender or the Issuing Lender by the Administrative Agent
without the applicable withholding Tax being withheld from such payment and the
Administrative Agent has paid over the applicable withholding Tax to the
Internal Revenue Service or any other Governmental Authority, or the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender or the Issuing Lender, such Lender or the Issuing
Lender, as applicable, shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred. The indemnity under this Section 8.13 shall be paid within 10 days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount so paid or payable by the Administrative Agent.  Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

 

SECTION 9.  MISCELLANEOUS

 

9.1   Amendments and Waivers.  Neither this Agreement or any other Loan
Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 9.1.  Subject
to the provisions of the immediately following sentence, the Required Lenders
and each Loan Party party to the relevant Loan Document may, or (with the
written consent of the Required Lenders) the Administrative Agent and each Loan
Party party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan

 

101

--------------------------------------------------------------------------------


 

Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as may be
specified in the instrument of waiver, any of the requirements of this Agreement
or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive, waive or excuse the principal
amount or extend the final scheduled date of maturity or any amortization
payment of any Loan or Reimbursement Obligation, or reduce the stated rate of
any interest (other than the waiver of default interest) or fee payable
hereunder or extend the scheduled date of any payment thereof or modify the
definition of Interest Period to permit an Interest Period greater than six
months in duration, or increase the amount or extend the expiration date of the
Revolving Credit Commitment of any Lender, in each case without the consent of
each Lender directly affected thereby; (ii) amend, modify or waive any provision
of this Section 9.1 (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Loans and the
Commitments on the Closing Date, which technical amendments shall, for the
avoidance of doubt, be subject to the consent of the Required Lenders) or reduce
any percentage specified in the definition of Required Lenders (it being
understood that, with the written consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
extensions of Loans and Commitments are included on the Closing Date), consent
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
value of the Subsidiary Guarantors’ guarantee obligations under the Guarantee
and Collateral Agreement, in each case without the consent of all Lenders; (iii)
amend, modify or waive any provision of Section 8 without the consent of the
Administrative Agent; (iv) amend, modify or waive any provision of Section 2.16
without the consent of each Lender directly affected thereby; (v) amend, modify,
or waive any provision of Sections 2.23 through 2.30 without the consent of the
Issuing Lenders; (vi) extend the expiration date of any Letter of Credit to a
date later than the fifth Business Day prior to the Revolving Credit Termination
Date without the consent of each Lender (including the Issuing Lender) unless
such Letter of Credit has been cash collateralized or backstopped in a manner
reasonably acceptable to the relevant Issuing Lender; (vii) reduce the
percentage specified in the definition of Majority Facility Lenders with respect
to any Facility without the consent of all Lenders under such Facility; (viii)
alter the required application of any repayments or prepayments as between
Facilities pursuant to Sections 2.9 and 2.10 without the consent of Majority
Facility Lenders with respect to each Facility being allocated a lesser
repayment or prepayment as a result thereof (it being understood, however, that
additional extensions of credit being given substantially the same treatment as
the Loans and Commitments on the Closing Date shall be permitted by vote of the
Required Lenders and the Required Lenders may waive, in whole or in part, any
prepayment or commitment reductions so long as the application, as among the
various Facilities and as among the Lenders of each such Facility, of any such
prepayment or commitment reduction which is still required to be made is not
altered); (ix) impose any additional restrictions on any Lender’s ability to
assign any of its rights or obligations hereunder (including any amendment to
Section 9.6) without the prior written consent of the Lenders adversely affected
thereby); or (x) amend or modify the definition

 

102

--------------------------------------------------------------------------------


 

of “Qualified Counterparty,” “Specified Hedge Agreement” or “Secured
Obligations” (as defined in the Guarantee and Collateral Agreement) in each case
in a manner adverse to any Qualified Counterparty with Secured Obligations (as
defined in the Guarantee and Collateral Agreement) then outstanding without the
written consent of such Qualified Counterparty; provided, however, that,
notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to consent to any such agreement, other than any such agreement which
amends, modifies or otherwise affects the rights or obligations of a Defaulting
Lender differently than the rights or obligations of the other Lenders or
increases or extends the Commitment or decreases the principal amount of, or
extends the maturity of any scheduled principal payment date or date for the
payment of any interest on any Loan of any such Defaulting Lender.  Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans and L/C Obligations. 
In the case of any waiver, the Loan Parties, the Lenders and the Administrative
Agent shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.  Any such waiver, amendment, supplement or modification shall be
effected by a written instrument signed by the parties required to sign pursuant
to the foregoing provisions of this Section; provided that delivery of an
executed signature page of any such instrument by facsimile transmission shall
be effective as delivery of a manually executed counterpart thereof. 
Notwithstanding the foregoing, (A) the waiver of any condition set forth in
Section 4.2 as to any extension of credit under any Facility may be effected
solely with the written consent of the Majority Facility Lenders under such
Facility and (B) any other amendment or waiver solely affecting one Facility and
not any other Facility may be effected solely with the consent of the Majority
Facility Lenders under such affected Facility.

 

9.2   Notices.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except for electronic communications
provided for below), all notices, requests, demands and other communications to
or upon the respective parties hereto to be effective shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:

 

The Borrower:

B&G Foods, Inc.
Four Gatehall Drive, Suite 110
Parsippany, NJ 07054
Attention:  Chief Financial Officer
Telecopy: 973-630-6550
Telephone: 973-401-6500

 

 

with a copy to:

B&G Foods, Inc.
Four Gatehall Drive, Suite 110
Parsippany, NJ 07054
Attention:  General Counsel
Telecopy: 973-630-6550
Telephone: 973-401-6500

 

103

--------------------------------------------------------------------------------


 

The Administrative Agent or the Collateral Agent:

Credit Suisse AG

One Madison Avenue
New York, New York 10010
Attention:  Agency Manager
Telecopy:  212-322-2291

Email:  agency.loanops@credit-suisse.com

 

 

Issuing Lender:

As notified by such Issuing Lender to the Administrative Agent and the Borrower

 

 

Lenders:

To the applicable Lender as set forth in an administrative questionnaire
delivered to the Administrative Agent or on Schedule I to the Lender Addendum to
which such Lender is a party or, in the case of a Lender which becomes a party
to this Agreement pursuant to an Assignment and Assumption, in such Assignment
and Assumption

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in the immediately following paragraph, shall be effective as provided
in said paragraph.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (a) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (b) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(a), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses
(a) and (b) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.  Each Lender agrees to notify the Administrative
Agent in writing (including by electronic communication) from time to time of

 

104

--------------------------------------------------------------------------------


 

such Lender’s e-mail address to which the foregoing notices may be sent by
electronic transmission and that the foregoing notice may be sent to such e-mail
address.

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

 

Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).  The
Platform is provided “as is” and “as available.”  The Administrative Agent and
its Related Parties do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Borrower or the other Loan
Parties, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that any Loan Party provides to the Administrative Agent pursuant
to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to this Section, including through the Platform.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Lender materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b)certain of
the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”).  The Borrower hereby agrees that (i) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (ii) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor;” and (iv) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be marked “PUBLIC”, unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public

 

105

--------------------------------------------------------------------------------


 

information: (1) the Loan Documents and (2) notification of changes in the terms
of the Facilities.

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 

Nothing herein shall prejudice the right of any Agent or any Lender to give any
notice or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

 

9.3   No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of any Agent, the Issuing Lender or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

9.4   Survival of Representations and Warranties.  All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the documents, certificates, statements or instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Agents,
the Lenders and the Issuing Lender and shall survive the making by the Lenders
of the Loans and the issuance of Letters of Credit by the Issuing Lender,
regardless of any investigation made by the Agents, the Lenders or the Issuing
Lender or on their behalf, and shall continue in full force and effect as long
as the principal of or any accrued interest on any Loan or any fee or other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid or any Letter of Credit is outstanding (other than Letters of Credit
that have been cash collateralized or backstopped in a manner reasonably
acceptable to the relevant Issuing Lender and the Administrative Agent) and so
long as the Commitments have not been terminated.  The provisions of Sections
2.17, 2.18, 2.19 and 9.5 shall remain operative and in full

 

106

--------------------------------------------------------------------------------


 

force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of any Agent, the Issuing Lender or any Lender.

 

9.5   Payment of Expenses.  The Borrower agrees (a) to pay or reimburse the
Administrative Agent, the Collateral Agent, the Arrangers and the Issuing
Lender, upon presentation of a reasonably detailed statement for all their
reasonable and documented out-of-pocket costs and expenses, including, without
limitation, the reasonable fees and disbursements and other charges of a single
New York counsel (provided that, if the Administrative Agent, the Collateral
Agent, the Arrangers and the Issuing Lender (or any of the foregoing) is advised
by counsel that there are actual or perceived conflicts of interest, the
Borrower will be required to pay for one additional counsel for each affected
party) and appropriate local or special counsel, incurred in connection with the
syndication of the Commitments and with the development, preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, and any amendment, supplement, waiver or modification of
the provisions hereof or thereof (whether or not the transactions hereby or
thereby contemplated shall be consummated), and any other documents prepared in
connection herewith or therewith, and the consummation of the transactions
contemplated hereby and thereby, including, without limitation, (i) all charges
related to the Platform and (ii) all reasonable expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (b) to pay or reimburse
the Administrative Agent, the Collateral Agent, the Issuing Lender and the
Lenders, upon presentation of a reasonably detailed statement, for all their
documented costs and expenses, including, without limitation, the fees,
disbursements and other charges of counsel, incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents (provided that the Administrative Agent,
the Collateral Agent and any Issuing Lender that is an Affiliate of any such
Agent shall engage a single New York counsel unless such Agents and such Issuing
Lender (or any of the foregoing) is advised by counsel that there are actual or
perceived conflicts of interest, in which case the Borrower will be required to
pay for one additional New York counsel for each affected party), (c) to pay,
and indemnify and hold harmless the Administrative Agent, the Collateral Agent,
each Arranger, the Issuing Lender, each Co-Syndication Agent, the Documentation
Agent and each Lender from any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes, if any, which may be payable or determined to be payable
in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, and indemnify and hold harmless the Administrative Agent, the
Collateral Agent, each Arranger, the Issuing Lender, each Co-Syndication Agent,
the Documentation Agent and each Lender and each Related Party of any of the
foregoing Persons (each, an “Indemnitee”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, claims,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (including, without limitation, the reasonable fees, disbursements
and other charges of a single New York counsel (provided that, if the
Indemnitees (or any of them) are advised by counsel that there are actual or
perceived

 

107

--------------------------------------------------------------------------------


 

conflicts of interest, the Borrower will be required to pay for one additional
counsel for each affected party) and appropriate local or special counsel)
arising out of, in connection with, as a result of or with respect to (i) the
execution, delivery, enforcement, performance or administration of this
Agreement, any other Loan Document or any such other documents or instruments,
the performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions and the other
transactions contemplated hereby or thereby (including the syndication of the
Facilities), (ii) the use of proceeds of the Loans or the use of the Letters of
Credit, (iii) any actual or alleged presence or release of Materials of
Environmental Concern on any property currently or formerly owned or operated by
the Borrower or any of its Subsidiaries, or the violation of, noncompliance with
or liability under, any Environmental Law applicable to the operations of the
Borrower, any of its Subsidiaries or any of the Properties or (iv) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Borrower, any other Loan Party or
any of their respective Affiliates) (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee.  No
Indemnitee shall be liable for any damages arising from the use by unauthorized
persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such persons, except to the extent such damages are found by a
final and non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee. 
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries so to waive, all rights
for contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any indemnitee.  All amounts due
under this Section 9.5 shall be payable promptly upon (but in any event not
later than 30 days after) written demand therefor.  Statements payable by the
Borrower pursuant to this Section shall be submitted with reasonable supporting
detail to the Borrower’s chief financial officer, at the address of the Borrower
set forth in Section 9.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent
(which shall promptly notify each Lender).  The agreements in this Section 9.5
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Lender.

 

In no event shall any Indemnitee be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including any loss of
profits, business or anticipated savings).  The Borrower hereby waives, releases
and agrees (and shall cause each other Loan Party to waive, release and agree)
not to sue upon any such claim for any special,

 

108

--------------------------------------------------------------------------------


 

indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

 

To the extent that the Borrower fails to pay any amount required to be paid by
it to the Administrative Agent, the Collateral Agent or the Issuing Lender under
the immediately preceding paragraph, each Lender severally agrees to pay to the
Administrative Agent, the Collateral Agent or the Issuing Lender, as the case
may be, such Lender’s Aggregate Exposure Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought and
determined as if no Lender were a Defaulting Lender) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent or the Issuing Lender in
its capacity as such.

 

9.6   Successors and Assigns; Participations and Assignments.  (a)  This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Administrative Agent, all future holders of the Loans and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement or any other Loan
Document without the prior written consent of the Administrative Agent and each
Lender (and any attempted such assignment or transfer without such consents
shall be null and void).

 

(b)   Any Lender may, without the consent of, or notice to, the Borrower, any
Agent, the Issuing Lender or any Lender, in accordance with applicable law, at
any time sell to one or more banks, financial institutions or other Persons
(other than natural Persons) (each, a “Participant”) participations in all or
any portion of such Lender’s rights and/or obligations under this Agreement and
the other Loan Documents (including all or any portion of the Commitments and
Loans owing to such Lender); provided that (i) such Lender’s obligations under
this Agreement and the other Loan Documents shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Agents, the Issuing
Lender and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents.  For the avoidance of doubt, each Lender
shall be responsible for the indemnity under the last paragraph of Section 9.5
with respect to any payments made by such Lender to its Participant(s).  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Loans or Reimbursement Obligations
and to approve any amendment, modification or waiver of any provision of any
Loan Document, or any consent to any departure by any Loan Party therefrom;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the applicable Participant, agree to any amendment,
modification, waiver or consent to any provisions of the Loan Documents to the
extent that such amendment, modification, waiver or consent would forgive, waive
or excuse the principal amount or extend the final scheduled date of maturity of
any Loan or Reimbursement Obligation, or reduce the stated rate of any interest
(other than the waiver of default interest) or fee payable hereunder, release
all or substantially all of the Collateral or release all or substantially all
of the value of the Subsidiary Guarantors from their guarantee obligations under
the Guarantee and Collateral Agreement, in each case to the extent subject to,
or related to, such participation.  The Borrower agrees that each Participant
shall be

 

109

--------------------------------------------------------------------------------


 

entitled to the benefits of Sections 2.17, 2.18 and 2.19 (subject to the
requirements and limitations set forth therein, including the requirements under
Section 2.18(e) (it being understood that the documentation under
Section 2.18(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.21 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 2.17, 2.18 or 2.19, with respect to
any participation, than its participating Lender would have been entitled to
receive, unless the sale of the participation to such Participant is made with
the Borrower’s prior written consent.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.7 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.16 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain at one or more of its offices a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other rights or obligations under
the Loan Documents (each such register, a “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of any
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Loans or other rights or
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Loan or other right or
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations provided that if any Participant requests compensation under
Section 2.17, 2.18 and 2.19, such Participant shall provide to the Borrower and
the Administrative Agent any documentation reasonably requested by the Borrower
or the Administrative Agent.  The entries in a Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(c)   Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.6, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
Information or other information designated by the Borrower as confidential,
each such assignee or participant or proposed assignee or participant shall
execute an agreement whereby such assignee or participant shall agree (subject
to customary exceptions) to preserve the confidentiality of such confidential
information on terms no less restrictive than those applicable to the Lenders
pursuant to Section 9.14.

 

(d)   Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Person (other than a natural person and, except as expressly
permitted under Section 9.6(i), other than to the Borrower or any of the
Borrower’s Subsidiaries or Affiliates) (an “Assignee”), with the consent of the
Issuing Lender, the Administrative Agent and the Borrower (which, in each case,
shall not be unreasonably withheld or delayed), all or any part of its rights
and obligations under this Agreement pursuant to an Assignment and Assumption,
executed by such Assignee and such Assignor (and, where the consent of the
Borrower or any other Person is required pursuant to the foregoing provisions,
by the Borrower and each such other Person) and delivered

 

110

--------------------------------------------------------------------------------


 

to the Administrative Agent for its acceptance and recording in the Register;
provided that (i) no such consent of the Issuing Lender need be obtained with
respect to any assignment of the Term Loans and (ii) no such consent of the
Borrower (A) shall be required (x) if such assignment is made to another Lender
or any Affiliate or Approved Fund or Control Investment Affiliate thereof,
(y) after the occurrence and during the continuance of an Event of Default or
(z) in the case of assignments during the primary syndication of the Commitments
and Loans, to Persons identified by the Administrative Agent to the Borrower
prior to the Closing Date, and (B) shall be deemed to have been given if the
Borrower has not responded within five Business Days of a request for such
consent; provided, further, that no such assignment to an Assignee (other than
any Lender or any Affiliate or Approved Fund thereof) shall be in an aggregate
principal amount of less than $2,500,000 with respect to Revolving Credit Loans
or Revolving Credit Commitments and $1,000,000 with respect to Term Loans (other
than in the case of an assignment of all of a Lender’s interests under this
Agreement), unless (i) otherwise agreed by the Borrower and the Administrative
Agent or (ii) such assignment is one of two or more assignments being made
simultaneously by or to affiliated Assignees or Approved Funds, the sum of the
aggregate principal amounts of which is at least $2,500,000 with respect to
Revolving Credit Loans or Revolving Credit Commitments and $1,000,000 with
respect to Term Loans.  Upon such execution, delivery, acceptance and recording,
from and after the effective date determined pursuant to such Assignment and
Assumption, (x) the Assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Assumption, have the rights and
obligations of a Lender hereunder with a Revolving Credit Commitment and/or
Loans and other interests as set forth therein, and (y) the Assignor thereunder
shall, to the extent provided in such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of an Assignor’s rights and obligations under this
Agreement, such Assignor shall cease to be a party hereto except as to Sections
2.17, 2.18, 2.20 and 9.5 in respect of the period prior to such effective
date).   Notwithstanding anything to the contrary contained herein, no such
assignment shall be made (1) to the Borrower or any of the Borrower’s
Subsidiaries or Affiliates except as expressly permitted under Section 9.6(i) or
(2) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (2).

 

(e)   The Administrative Agent shall, solely for this purpose acting as an agent
of the Borrower, maintain at its address referred to in Section 9.2 a copy of
each Assignment and Assumption delivered to it and a register (the “Register”)
for the recordation of the names and addresses of the Lenders and the Revolving
Credit Commitment of, and principal amount and stated interest of the Revolving
Extensions of Credit and Term Loans owing to, each Lender from time to time. 
The entries in the Register shall be conclusive, in the absence of manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register as the owner of the Revolving
Extensions of Credit, Term Loans and any Notes evidencing the Loans recorded
therein for all purposes of this Agreement.  Any assignment of any Loan, whether
or not evidenced by a Note, shall be effective only upon appropriate entries
with respect thereto being made in the Register (and each Note shall expressly
so provide).  Any assignment or transfer of all or part of a Loan evidenced by a
Note shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Note evidencing such Loan, accompanied by a duly
executed Assignment and Assumption; thereupon one or more new Notes in the same
aggregate principal amount shall be

 

111

--------------------------------------------------------------------------------


 

issued to the designated Assignee (to the extent requested by such designated
Assignee), and the old Notes shall be returned by the Administrative Agent to
the Borrower marked “canceled”.  The Register shall be available for inspection
by the Borrower or any Lender (with respect to any entry relating to such
Lender’s Revolving Extensions of Credit and Term Loans) at any reasonable time
and from time to time upon reasonable prior notice.

 

(f)   Upon its receipt of an Assignment and Assumption executed by an Assignor
and an Assignee (and, in any case where the consent of any other Person is
required by Section 9.6(d), by each such other Person), together with payment to
the Administrative Agent of a registration and processing fee of $3,500 (which
fee may be waived or reduced in the sole discretion of the Administrative Agent)
and an Administrative Questionnaire completed in respect of the Assignee (unless
the Assignee shall already be a Lender hereunder) and all applicable tax forms,
the Administrative Agent shall (i) promptly accept such Assignment and
Assumption and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Borrower.  On or prior to such effective date, the
Borrower at its own expense, upon request, shall execute and deliver to the
Administrative Agent (in exchange for the Notes of the assigning Lender) a new
Note to the order of such Assignee in an amount equal to the Revolving Credit
Commitment and/or applicable Term Loans, as the case may be, assumed or acquired
by it pursuant to such Assignment and Assumption and, if the Assignor has
retained a Revolving Credit Commitment and/or Term Loans, as the case may be,
upon request, new Notes, as the case may be, to the order of the Assignor in an
amount equal to the Revolving Credit Commitment and/or applicable Term Loans, as
the case may be, retained by it hereunder.  Such new Note or Notes shall be
dated the Closing Date and shall otherwise be in the form of the Note or Notes
replaced thereby.

 

(g)   Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(h)   Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan, (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Lender shall be obligated to make such Loan pursuant
to the terms hereof and (iii) the Granting Lender’s and the Borrower’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, the Granting Lender shall remain solely responsible for the
performance thereof, and the Borrower, the Lenders and the Agents shall continue
to deal solely and directly with such Granting Lender in connection with such
Granting Lender’s rights and obligations under this Agreement and the other Loan
Documents.  The making of a Loan by an SPC hereunder shall utilize the Revolving
Credit Commitment of the Granting Lender to the same extent, and as if, such
Loan were made by such Granting

 

112

--------------------------------------------------------------------------------


 

Lender.  Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender).  In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other indebtedness of
any SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under the laws of the United States or any state
thereof.  In addition, notwithstanding anything to the contrary in this
Section 9.6(g), any SPC may (A) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender, or with the prior written consent of the Borrower and
the Administrative Agent (which consent shall not be unreasonably withheld) to
any financial institutions providing liquidity and/or credit support to or for
the account of such SPC to support the funding or maintenance of Loans, and
(B) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC; provided that
non-public information with respect to the Borrower may be disclosed only with
the Borrower’s consent which will not be unreasonably withheld.  In the event
that the consent of all or any portion of the Lenders is required pursuant to
any provision of any Loan Document at a time when any Loan is held by any SPC,
such SPC and the Granting Lender that would otherwise have been obligated to
make such Loan shall agree between themselves as to which of them shall be
entitled to grant or withhold any consent applicable to such Loan, but such
Granting Lender shall communicate with the Administrative Agent and the Borrower
as to the giving or withholding of such consent, and the parties to the Loan
Documents shall be entitled to rely conclusively on the advice by such Granting
Lender as to whether such consent is being granted or withheld.

 

(i)   Notwithstanding the foregoing, there shall be no assignments to the
Borrower or any of its Subsidiaries or Affiliates, except pursuant to and in
accordance with the following:  any Lender may assign all or a portion of its
Tranche B Term Loans to the Borrower or any of its Subsidiaries if (A) such
assignment is made pursuant to a bid made in the open market to all Lenders
through the Administrative Agent, (B) such assignment is not financed with the
proceeds of any Revolving Credit Loans, (C) after giving effect to such
purchase, the amount of unrestricted cash and Cash Equivalents of the Borrower
and its Subsidiaries at such time is greater than the outstanding amount of all
Revolving Credit Loans and L/C Obligations then outstanding and (D) any Tranche
B Term Loans so purchased shall be immediately cancelled.  Upon any purchase of
Tranche B Term Loans pursuant to this clause (i), the remaining scheduled
repayments of the Tranche B Term Loans shall be reduced on a pro rata basis by
the principal amount of the Tranche B Term Loans so purchased and cancelled.

 

9.7   Adjustments; Set-off.  (a)  Subject to the express provisions of this
Agreement which require, or permit, differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders, and other than with
respect to any substituted Lender in accordance with Section 2.22 or as required
or permitted under Section 2.20, 9.6(i) or 9.21, if any Lender (a “Benefited
Lender”) shall at any time receive any payment of all or part of the Obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section

 

113

--------------------------------------------------------------------------------


 

7(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owed to such other Lender, such Benefited Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owed to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that (i) if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest, and (ii) the provisions of
this Section 9.7 shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or Commitments to any assignee or
participant, other than to the Borrower or any of its Subsidiaries or Affiliates
(as to which the provisions of this Section 9.7 shall apply), made pursuant to
and in accordance with the express provisions of this Agreement.  The Borrower
expressly consents to the foregoing arrangements and agrees that any Lender
holding a participation in a Loan or Reimbursement Obligation deemed to have
been so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
the Borrower in the amount of such participation.

 

(b)   In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, while an Event of Default shall be continuing, upon any amount
becoming due and payable by the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application; provided, further, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (i) all amounts so
set-off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.31 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of set-off.

 

9.8   Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement or of a
Lender Addendum by facsimile transmission or in electronic (e.g., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
hereof.  The words “execution,” “signed,” “signature,” and words of like import
in

 

114

--------------------------------------------------------------------------------


 

any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

9.9   Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9.10   Integration.  This Agreement and the other Loan Documents, and any
separate letter agreements with respect to fees payable to the Agents, represent
the entire agreement of the Borrower, the Agents, the Arrangers, the Issuing
Lender and the Lenders with respect to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof.  Nothing in this Agreement or
in the other Loan Documents, expressed or implied, is intended to confer upon
any Person (other than the parties hereto and thereto, their respective
successors and assigns permitted hereunder (including any Affiliate of the
Issuing Lender that issues any Letter of Credit) and, to the extent expressly
contemplated hereby or thereby, the Related Parties of each of the
Administrative Agent, the Collateral Agent, the Issuing Lender and the Lenders)
any rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.

 

9.11   GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT, AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (OTHER THAN LETTERS
OF CREDIT AND AS EXPRESSLY SET FORTH IN SUCH OTHER LOAN DOCUMENTS), SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.  EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.

 

115

--------------------------------------------------------------------------------


 

9.12   Submission To Jurisdiction; Waivers.  The Borrower hereby irrevocably and
unconditionally:

 

(a)   submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

(b)   consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)   agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)   agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)   agrees that it shall not assert, and hereby waives, to the maximum extent
not prohibited by law, any right it may have to claim or recover in any legal
action or proceeding referred to in this Section or in Section 9.5 any special,
exemplary, indirect, punitive or consequential damages.

 

9.13   No Fiduciary Duty.  The Administrative Agent, the Collateral Agent, each
Co-Syndication Agent, the Documentation Agent, each Arranger, each Lender and
their respective Affiliates (collectively, solely for purposes of this Section
9.13, the “Lender Parties”), may have economic interests that conflict with
those of the Loan Parties, their respective stockholders and/or their respective
Affiliates.  Each Loan Party agrees that nothing in this Agreement, any of the
other Loan Documents or any of the transactions contemplated hereby or thereby
(or the process leading thereto) will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender
Party, on the one hand, and such Loan Party, its stockholders or its Affiliates,
on the other.  The Loan Parties acknowledge and agree that (a) the transactions
contemplated by the Loan Documents (including, without limitation, the exercise
of rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Loan Parties,
on the other, and (b) in connection therewith and with the process leading
thereto, (i) no Lender Party has assumed an advisory or fiduciary responsibility
in favor of any Loan Party, its stockholders or its Affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender Party has advised, is currently advising or will advise any Loan Party,
its stockholders or its Affiliates on other matters) or any other obligation to
any Loan Party except the obligations expressly set forth in the Loan Documents
and (ii) each Lender Party is acting solely as principal and not as the agent or
fiduciary of any Loan Party, its management,

 

116

--------------------------------------------------------------------------------


 

stockholders, creditors or any other Person.  Each Loan Party acknowledges and
agrees that (A) it has consulted its own legal and financial advisors to the
extent it deemed appropriate and that it is responsible for making its own
independent judgment with respect to the negotiation, execution and delivery of
this Agreement and the other Loan Documents, the transactions contemplated by
the Loan Documents and the process leading thereto, and (B) no joint venture is
created hereby or by the other Loan Documents or otherwise exists by virtue of
the transactions contemplated hereby among the Arrangers, the Agents, the
Issuing Lender and the Lenders or among the Borrower and any of the foregoing. 
Each Loan Party agrees that it will not claim that any Lender Party has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Loan Party, in connection with such transaction or the process leading
thereto.

 

9.14   Confidentiality.  Each of the Agents, the Issuing Lender and each of the
Lenders agrees to keep confidential all information provided to it by any Loan
Party pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent, the Issuing
Lender or any Lender from disclosing any such information (a) to any Arranger,
any Agent, any other Lender or any Affiliate or Approved Fund of any thereof
that agrees to comply with the provisions of this Section 9.14 or with
provisions substantially similar to those included in this Section 9.14, (b) to
any Participant, or Assignee, or pledgee of interests hereunder (each, a
“Transferee”) or prospective Transferee that agrees to comply with the
provisions of this Section 9.14 or with provisions substantially similar to
those included in this Section 9.14, (c) to any of its employees, directors,
trustees, agents, attorneys, accountants and other professional advisors,
including any numbering, administration and settlement service providers, who
are, or are expected to be, engaged in evaluating, approving, structuring or
administering this Agreement or otherwise on a “need-to-know basis” if
reasonably incidental to the administration of this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential, and each Agent, each Issuing Lender and each Lender
shall be responsible for any breach hereof by such Agent’s, such Issuing
Lender’s or such Lender’s, as applicable, employees, directors, trustees,
agents, attorneys, accountants and other professional advisors), (d) to any
financial institution that is a direct or indirect contractual counterparty in
swap agreements or such contractual counterparty’s professional advisor (so long
as such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 9.14 or with
provisions substantially similar to those included in this Section 9.14),
(e) upon the request or demand of any Governmental Authority (including, without
limitation, bank regulatory authorities) having jurisdiction over it,
(f) pursuant to any order of any court or other Governmental Authority
(including, without limitation, bank regulatory authorities) or as may otherwise
be required pursuant to any Requirement of Law, (g) in connection with any
litigation or similar proceeding, (h) that has been publicly disclosed other
than in breach of this Section, (i) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender or (j) in
connection with the exercise of any remedy hereunder or under any other Loan
Document; provided that, in the case of disclosure pursuant to clauses (f) and
(g) above (other than in connection with any routine audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority), to the

 

117

--------------------------------------------------------------------------------


 

extent not prohibited by law, such Person agrees to provide prompt written
notice thereof to the Borrower.

 

9.15   Release of Collateral Security and Guarantee Obligations.

 

(a)   Each Secured Party hereby further authorizes the Collateral Agent, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of the Secured Parties with respect to the guarantee contained
in, and the Liens granted (or purported to be granted) upon the Collateral
pursuant to, the Guarantee and Collateral Agreement and the other Security
Documents, and with respect to the exercise by the Collateral Agent (or its
sub-agents or designees) of any rights and remedies with respect to the
Collateral as provided in the Loan Documents; provided that no Agent shall owe
any fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any
other obligation whatsoever to any holder of Borrower Foreign Letter of Credit
Obligations or Borrower Hedge Agreement Obligations (as such terms are defined
in the Guarantee and Collateral Agreement).  Subject to Section 9.1, without
further written consent or authorization from any Secured Party, the
Administrative Agent or the Collateral Agent, as applicable, may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which the Required Lenders (or such other Lenders as may be
required to give such consent under Section 9.1) have otherwise consented or
(ii) release any Subsidiary Guarantor from its guarantee pursuant to the
Guarantee and Collateral Agreement (including in connection with a transaction
permitted by this Agreement) or with respect to which the Required Lenders (or
such other Lenders as may be required to give such consent under Section 9.1)
have otherwise consented.

 

(b)   Notwithstanding anything contained to the contrary contained in any of the
Loan Documents, the Borrower, the Administrative Agent, the Collateral Agent and
each Secured Party hereby agree that (i) no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce the guarantee
contained in, or the Lien upon the Collateral granted (or purported to be
granted) pursuant to, the Guarantee and Collateral Agreement, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent, on behalf of the Lenders in
accordance with the terms hereof, and all powers, rights and remedies under the
Security Documents may be exercised solely by the Collateral Agent, and (ii) in
the event of a foreclosure by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Collateral Agent
or any Lender may be the purchaser or licensor of any or all of such Collateral
at any such sale or other disposition and the Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.

 

(c)   No Permitted Foreign Currency Letter of Credit and no Specified Hedge
Agreement will create (or be deemed to create) in favor of any Foreign Currency
L/C Issuing Lender that is the issuer thereof or Qualified Counterparty that is
a party thereto, as applicable,

 

118

--------------------------------------------------------------------------------


 

any rights in connection with the management or release of any Collateral or of
the obligations of any Subsidiary Guarantor under the Loan Documents except as
expressly provided in Section 9.1 and Section 8.15 of the Guarantee and
Collateral Agreement.  By accepting the benefits of the Collateral, each Foreign
Currency L/C Issuing Lender and each Qualified Counterparty shall be deemed to
have appointed the Collateral Agent as its agent and agreed to be bound by the
Loan Documents as a Secured Party, subject to the limitations set forth in this
Section 9.15.

 

(d)   Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Obligations have been paid in full (other than
contingent obligations in respect of which no assertion of liability (whether
oral or written) and no claim or demand for payment (whether oral or written)
has been made (and, in the case of Obligations for indemnification, no notice
for indemnification has been issued by the indemnitee) at such time), all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding (other than Letters of Credit that have been cash collateralized or
backstopped in a manner reasonably acceptable to the relevant Issuing Lender and
the Administrative Agent), the security interest in all Collateral and the
guarantee obligations provided for in any Loan Document shall automatically
terminate and be released and, upon the request of the Borrower, the Collateral
Agent shall (without notice to, or vote or consent of, any Secured Party) take
such actions as shall be required to release its security interest in all
Collateral, and to release all guarantee obligations provided for in any Loan
Document.

 

9.16   Accounting Changes.  In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made.  Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred.  “Accounting Change”
refers to any change in GAAP or in any other accounting principles required by
the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or, if applicable, the SEC.

 

9.17   Delivery of Lender Addenda.  Each Lender on the Closing Date shall become
a party to this Agreement by delivering to the Administrative Agent a Lender
Addendum duly executed by such Lender, the Borrower and the Administrative
Agent.

 

9.18   WAIVERS OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT

 

119

--------------------------------------------------------------------------------


 

NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.18.

 

9.19   Lender Action.  Each Lender and each Issuing Lender agrees that it shall
not take or institute any actions or proceedings, judicial or otherwise, for any
right or remedy against any Loan Party or any other obligor under any of the
Loan Documents (including the exercise of any right of setoff, rights on account
of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, unless expressly provided for herein or in any other Loan Document,
without the prior written consent of the Administrative Agent.  The provisions
of this Section 9.19 are for the sole benefit of the Lenders and the Issuing
Lenders and shall not afford any right to, or constitute a defense available to,
any Loan Party.

 

9.20   USA PATRIOT Act Notice.  Each Lender, the Issuing Lender, the
Administrative Agent and the Collateral Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower and each other Loan Party that pursuant
to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the Borrower and each other Loan Party, which
information includes the name and address of the Borrower and other information
that will allow such Lender, the Issuing Lender, the Administrative Agent or the
Collateral Agent, as applicable, to identify the Borrower and each other Loan
Party in accordance with the USA PATRIOT Act.

 

9.21   Loan Modification Offers.  (a)  The Borrower may at any time and from
time to time request that all or a portion of the Tranche A Term Loans or the
Tranche B Term Loans (an “Existing Tranche”) be converted to extend the
scheduled maturity date(s) of any payment or payments of principal (including at
final maturity) with respect to such Tranche A Term Loans or Tranche B Term
Loans (any such Tranche A Term Loans or Tranche B Term Loans which have been so
converted, “Extended Term Loans”) and to provide for other terms consistent with
this Section 9.21; provided that no more than two scheduled maturity dates in
respect of any Loans may occur during any fiscal year of the Borrower.  In order
to establish Extended Term Loans, the Borrower shall provide written notice to
the Administrative Agent (who shall provide a copy of such written notice to
each of the Lenders under the applicable Existing Tranche) (each, a “Loan
Modification Offer”) setting forth the terms and conditions of the Extended Term
Loans to be established (which shall be identical in all material respects to
the Tranche A Term Loans or the Tranche B Term Loans, as the case may be, under
the Existing Tranche from which such Extended Term Loans are to be converted
except that (i) all or any of the scheduled amortization payments of principal
and payment at maturity of the Extended Term Loans may be delayed to later dates
than the scheduled amortization payments of principal and payment at maturity of
the Tranche A Term Loans or Tranche B Term Loans of such Existing Tranche to the
extent provided in such Loan Modification Offer, (ii) the Applicable Margin, the
Eurodollar Rate “floor” set forth in the definition of Eurodollar Rate and/or
fees payable with

 

120

--------------------------------------------------------------------------------


 

respect to the Extended Term Loans may be different from the same provisions for
the Tranche A Term Loans or Tranche B Term Loans of such Existing Tranche, in
each case to the extent provided in the Loan Modification Offer, (iii) any
Extended Term Loans may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
prepayments hereunder, in each case as specified in the respective Loan
Modification Offer, and (iv) the Loan Modification Offer may provide for other
covenants and terms (A) that apply solely to any period after the latest final
maturity of the Term Loans and Term Loan Commitments in effect on the effective
date of the Loan Modification Offer immediately prior to the establishment of
such Extended Term Loans, or after approval thereof by the Required Lenders or
(B) that are less favorable to the holders of the Extended Term Loans than the
covenants and terms applicable to the Existing Tranche).  The Borrower shall
provide the applicable Loan Modification Offer at least five Business Days prior
to the date on which Lenders are requested to respond.  Each Lender under the
applicable Existing Tranche shall be afforded a pro rata opportunity to
participate in any Loan Modification Offer (subject to notice and conditions to
be agreed by the Borrower and the Administrative Agent in their reasonable
discretion).  No Lender shall have any obligation to agree to have any of its
Term Loans of any Existing Tranche converted into Extended Term Loans pursuant
to any Loan Modification Offer.  Any Lender wishing to have all or a portion of
its Term Loans of the applicable Existing Tranche subject to such Loan
Modification Offer converted into Extended Term Loans (each such Lender, an
“Extending Term Lender”) shall notify the Administrative Agent in writing (an
“Extension Election”) on or prior to the date specified in such Loan
Modification Offer of the amount of its Term Loans of the applicable Existing
Tranche which it has elected to request be converted into Extended Term Loans
(subject to any minimum denomination requirements set forth in such Loan
Modification Offer).  In the event that the aggregate amount of Term Loans of
the applicable Existing Tranche subject to Extension Elections exceeds the
amount of Extended Term Loans requested pursuant to the Extension Request, Term
Loans of the applicable Existing Tranche subject to Extension Elections shall be
converted to Extended Term Loans on a pro rata basis based on the amount of Term
Loans of the applicable Existing Tranche included in each such Extension
Election.

 

(b)  The Borrower and any one or more Revolving Credit Lenders may from time to
time agree that such Revolving Credit Lenders will establish Revolving Credit
Commitments through the conversion of a previously established Revolving Credit
Commitment of any such Revolving Credit Lender to an Extended Revolving Credit
Commitment of such Lender (any Revolving Credit Commitments being established in
accordance with this Section 9.21(b) an “Extended Revolving Credit Commitment”,
which for the avoidance of doubt, shall also be a Revolving Credit Commitment)
by executing and delivering to the Administrative Agent a notice (a “Revolving
Extension Notice”; each Revolving Extension Notice and each Loan Modification
Offer being an “Extension”) specifying (i) the amount of Extended Revolving
Credit Commitments established thereby, (ii) the Revolving Credit Termination
Date for such Extended Revolving Credit Commitments; provided that the Revolving
Credit Termination Date for any Extended Revolving Credit Commitments shall in
no event be earlier than the Revolving Credit Termination Date for the Revolving
Credit Commitments established on the Closing Date and there shall not be more
than three Revolving Credit Termination Dates in effect at any time, (iii) the
Applicable Margin for Revolving Credit Loans and fees in respect of
participations in Letters of Credit pursuant to such Extended Revolving Credit
Commitments and the commitment fee payable with respect to such Extended
Revolving Credit Commitments; provided that (A) in no

 

121

--------------------------------------------------------------------------------


 

event shall there be more than three Applicable Margins in effect in the
aggregate for all Revolving Credit Commitments at any time and (B) either
(x) the Applicable Margins for Revolving Credit Loans, fees in respect of
participations in Letters of Credit and the commitment fee for all Revolving
Credit Commitments that have the same Revolving Credit Termination Date shall be
the same (although different upfront fees may be paid by Borrower) or (y) the
maximum number of Revolving Credit Termination Dates permitted to be in effect
at any time shall be reduced by the number of such different Applicable Margins
and fees in excess of one applicable to Revolving Credit Commitments with the
same Revolving Termination Date, and (iv) whether clause (ii) above shall be
amended to provide that future Extended Revolving Credit Commitments may not
have a Revolving Credit Termination Date prior to the Revolving Credit
Termination Date for such Extended Revolving Credit Commitments.  Except as set
forth above, the terms of the Extended Revolving Credit Commitments shall be
identical in all material respects to the Revolving Credit Commitments
established on the Closing Date.  No Lender shall have any obligation to
participate in any increase described in this paragraph unless it agrees to do
so in its sole discretion, provided that all Revolving Credit Lenders shall be
afforded a pro rata opportunity to participate in any Extensions (subject to
notice and conditions to be agreed by Borrower and the Administrative Agent in
their reasonable discretion).  On each date on which Extended Revolving Credit
Commitments are established, each Revolving Credit Lender shall purchase at par
from and/or sell at par to each of the other Revolving Credit Lenders such
portions of the outstanding Revolving Credit Loans, if any, as may be specified
by the Administrative Agent so that, immediately following such purchases, all
Eurodollar Loans and all Base Rate Loans that are Revolving Credit Loans shall
be held by the Revolving Credit Lenders on a pro rata basis in accordance with
their respective Revolving Credit Percentages.

 

(c)  No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (i) the consent of each Term Lender
agreeing to a Loan Modification Offer as evidenced by its delivery of an
Extension Election, (ii) the consent of each Revolving Credit Lender agreeing to
an Extended Revolving Credit Commitment as evidenced by its execution of a
Revolving Extension Notice and (iii) with respect to the establishment of any
Extended Revolving Credit Commitment, the consent of the Issuing Lender and the
Administrative Agent.  All Extended Term Loans, Extended Revolving Credit
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other applicable Obligations under this Agreement
and the other Loan Documents.  The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Credit Commitments or Term
Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 9.21 (and the
Administrative Agent is hereby directed to enter into any such amendments). 
Without limiting the foregoing, in connection with the establishment of any
Extended Term Loans or Extended Revolving Credit Commitments, the respective
Loan Parties shall (at their sole expense) amend (and the Administrative Agent
is hereby authorized and directed to amend) any applicable Security Document
that has a maturity date prior to the then latest maturity date of any Extended
Term Loans or Extended Revolving Credit Commitments so that such shorter

 

122

--------------------------------------------------------------------------------


 

maturity date is extended to the then latest maturity date (or such later date
as may be advised by counsel to the Administrative Agent).

 

9.22   Usury Savings Clause.  Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate.  If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect.  In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect.  Notwithstanding the foregoing, it is the intention of
the Lenders and the Borrower to conform strictly to any applicable usury laws. 
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.

 

[Signature Pages Follow]

 

123

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

B&G FOODS, INC.

 

 

 

 

 

By:

/s/ Robert C. Cantwell

 

Name:

Robert C. Cantwell

 

Title:

Executive Vice President of Finance

 

Credit Agreement – B&G Foods, Inc.

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral
Agent

 

 

 

 

 

By:

/s/ Robert Hetu

 

Name:

Robert Hetu

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Rahul Parmar

 

Name:

Rahul Parmar

 

Title:

Associate

 

Credit Agreement – B&G Foods, Inc.

 

--------------------------------------------------------------------------------